Exhibit 10.1

 

Execution Version

 

 

CREDIT AGREEMENT

 

dated as of

 

June 30, 2011,

 

among

 

WP ROCKET HOLDINGS INC.,
as Holdings,

 

WP ROCKET MERGER SUB, INC.,

 

RURAL/METRO CORPORATION,
as Borrower,

 

The Lenders Party Hereto

 

and

 

CREDIT SUISSE AG,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE SECURITIES (USA) LLC,
Joint Lead Arranger and Joint Bookrunner,

 

CITIGROUP GLOBAL MARKETS INC.,
Joint Lead Arranger, Joint Bookrunner and
Syndication Agent,

 

and

 

JEFFERIES FINANCE LLC,
Joint Bookrunner and Documentation Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

46

SECTION 1.03

Terms Generally

46

SECTION 1.04

Accounting Terms; GAAP

46

SECTION 1.05

Effectuation of Transactions

47

 

 

 

ARTICLE II

 

THE CREDITS

 

 

 

SECTION 2.01

Commitments

47

SECTION 2.02

Loans and Borrowings

47

SECTION 2.03

Requests for Borrowings

48

SECTION 2.04

Swingline Loans

48

SECTION 2.05

Letters of Credit

50

SECTION 2.06

Funding of Borrowings

55

SECTION 2.07

Interest Elections

56

SECTION 2.08

Termination and Reduction of Commitments

57

SECTION 2.09

Repayment of Loans; Evidence of Debt

57

SECTION 2.10

Amortization of Term Loans

58

SECTION 2.11

Prepayment of Loans

59

SECTION 2.12

Fees

66

SECTION 2.13

Interest

67

SECTION 2.14

Alternate Rate of Interest

68

SECTION 2.15

Increased Costs

68

SECTION 2.16

Break Funding Payments

69

SECTION 2.17

Taxes

70

SECTION 2.18

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

73

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

74

SECTION 2.20

Incremental Credit Extensions

75

SECTION 2.21

Refinancing Amendments; Maturity Extension

79

SECTION 2.22

Defaulting Lenders

80

SECTION 2.23

Illegality

82

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 3.01

Organization; Powers

82

SECTION 3.02

Authorization; Enforceability

82

SECTION 3.03

Governmental Approvals; No Conflicts

83

SECTION 3.04

Financial Condition; No Material Adverse Effect

83

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 3.05

Properties

84

SECTION 3.06

Litigation and Environmental Matters

84

SECTION 3.07

Compliance with Laws and Agreements

84

SECTION 3.08

Investment Company Status

84

SECTION 3.09

Taxes

85

SECTION 3.10

ERISA

85

SECTION 3.11

Disclosure

85

SECTION 3.12

Subsidiaries

85

SECTION 3.13

Intellectual Property; Licenses, Etc.

85

SECTION 3.14

Solvency

86

SECTION 3.15

Senior Indebtedness

86

SECTION 3.16

Federal Reserve Regulations

86

SECTION 3.17

Use of Proceeds

86

 

 

 

ARTICLE IV

 

CONDITIONS

 

 

 

SECTION 4.01

Effective Date

86

SECTION 4.02

Each Credit Event

89

 

 

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

 

 

SECTION 5.01

Financial Statements and Other Information

90

SECTION 5.02

Notices of Material Events

92

SECTION 5.03

Information Regarding Collateral

93

SECTION 5.04

Existence; Conduct of Business

93

SECTION 5.05

Payment of Taxes, etc.

93

SECTION 5.06

Maintenance of Properties

94

SECTION 5.07

Insurance

94

SECTION 5.08

Books and Records; Inspection and Audit Rights

94

SECTION 5.09

Compliance with Laws

95

SECTION 5.10

Use of Proceeds and Letters of Credit

95

SECTION 5.11

Additional Subsidiaries

95

SECTION 5.12

Further Assurances

95

SECTION 5.13

Designation of Subsidiaries

96

SECTION 5.14

Certain Post-Closing Obligations

96

SECTION 5.15

Maintenance of Rating of Facilities

96

 

 

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

 

 

SECTION 6.01

Indebtedness; Certain Equity Securities

97

SECTION 6.02

Liens

100

SECTION 6.03

Fundamental Changes

103

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

104

SECTION 6.05

Asset Sales

107

SECTION 6.06

Sale and Leaseback Transactions

109

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 6.07

Swap Agreements

109

SECTION 6.08

Restricted Payments; Certain Payments of Indebtedness

109

SECTION 6.09

Transactions with Affiliates

112

SECTION 6.10

Restrictive Agreements

113

SECTION 6.11

Amendment of Junior Financing

113

SECTION 6.12

Financial Covenant

113

SECTION 6.13

Changes in Fiscal Periods

114

 

 

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

 

 

SECTION 7.01

Events of Default

114

SECTION 7.02

Right to Cure

117

 

 

 

ARTICLE VIII

 

ADMINISTRATIVE AGENT

 

 

 

SECTION 8.01

Appointment and Authority

118

SECTION 8.02

Rights as a Lender

118

SECTION 8.03

Exculpatory Provisions

118

SECTION 8.04

Reliance by Administrative Agent

119

SECTION 8.05

Delegation of Duties

120

SECTION 8.06

Resignation of Administrative Agent

120

SECTION 8.07

Non-Reliance on Administrative Agent and Other Lenders

120

SECTION 8.08

No Other Duties, Etc.

121

SECTION 8.09

Administrative Agent May File Proofs of Claim

121

SECTION 8.10

No Waiver; Cumulative Remedies; Enforcement

121

SECTION 8.11

Withholding Taxes

122

 

 

 

ARTICLE IX

 

MISCELLANEOUS

 

 

 

SECTION 9.01

Notices

123

SECTION 9.02

Waivers; Amendments

125

SECTION 9.03

Expenses; Indemnity; Damage Waiver

127

SECTION 9.04

Successors and Assigns

129

SECTION 9.05

Survival

134

SECTION 9.06

Counterparts; Integration; Effectiveness

134

SECTION 9.07

Severability

134

SECTION 9.08

Right of Setoff

134

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

135

SECTION 9.10

WAIVER OF JURY TRIAL

136

SECTION 9.11

Headings

136

SECTION 9.12

Confidentiality

136

SECTION 9.13

USA Patriot Act

137

SECTION 9.14

Judgment Currency

137

SECTION 9.15

Release of Liens and Guarantees

138

SECTION 9.16

No Advisory or Fiduciary Responsibility

138

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 9.17

Interest Rate Limitation

139

SECTION 9.18

Effectiveness of the Merger

139

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

 

 

 

 

Schedule 2.01

 

—

 

Commitments

Schedule 3.03

 

—

 

Governmental Approvals; No Conflicts

Schedule 3.06(a)

 

—

 

Litigation and Environmental Matters

Schedule 3.12

 

—

 

Subsidiaries

Schedule 5.14

 

—

 

Certain Post-Closing Obligations

Schedule 6.01

 

—

 

Existing Indebtedness

Schedule 6.02

 

—

 

Existing Liens

Schedule 6.04(e)

 

—

 

Existing Investments

Schedule 6.09

 

—

 

Existing Affiliate Transactions

Schedule 6.10

 

—

 

Existing Restrictions

Schedule 9.01

 

—

 

Notices

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

 

 

Exhibit A

 

—

 

Form of Assignment and Assumption

Exhibit B

 

—

 

Form of Guarantee Agreement

Exhibit C

 

—

 

Form of Perfection Certificate

Exhibit D

 

—

 

Form of Collateral Agreement

Exhibit E-1

 

—

 

Form of Opinion of Cleary Gottlieb Steen & Hamilton LLP

Exhibit E-2

 

—

 

Form of Opinion of Richards, Layton & Finger, P.A.

Exhibit E-2

 

—

 

Form of Opinion of Squire Sanders & Dempsey LLP

Exhibit E-2

 

—

 

Form of Opinion of General Counsel

Exhibit F

 

—

 

Form of First Lien Intercreditor Agreement

Exhibit G

 

—

 

Form of Second Lien Intercreditor Agreement

Exhibit H

 

—

 

Form of Closing Certificate

Exhibit I

 

—

 

Form of Intercompany Note

Exhibit J

 

—

 

Form of Specified Prepayment Discount Notice

Exhibit K

 

—

 

Form of Specified Prepayment Discount Response

Exhibit L

 

—

 

Form of Discount Range Prepayment Notice

Exhibit M

 

—

 

Form of Discount Range Prepayment Offer

Exhibit N

 

—

 

Form of Solicited Discounted Prepayment Notice

Exhibit O

 

—

 

Form of Solicited Discounted Prepayment Offer

Exhibit P

 

—

 

Form of Acceptance and Prepayment Notice

Exhibit Q-1

 

—

 

Form of Tax Status Certificate 1

Exhibit Q-2

 

—

 

Form of Tax Status Certificate 2

Exhibit Q-3

 

—

 

Form of Tax Status Certificate 3

Exhibit Q-4

 

—

 

Form of Tax Status Certificate 4

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of June 30, 2011 (this “Agreement”), among WP ROCKET
HOLDINGS INC., a Delaware corporation (“Initial Holdings”), WP ROCKET MERGER
SUB, INC., a Delaware corporation (to be merged with and into RURAL/METRO
CORPORATION, a Delaware corporation (the “Company”), on the date hereof with the
Company as the survivor) (the “Borrower”), the LENDERS party hereto and CREDIT
SUISSE AG, as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01             Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

 

“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

 

“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Term Lender accepting a Solicited Discounted Prepayment Offer to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 2.11(a)(ii)(D) substantially in the form of Exhibit R.

 

“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D).

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period prior to such acquisition, the amount for such period of Consolidated
EBITDA of such Pro Forma Entity (determined as if references to the Borrower and
its Restricted Subsidiaries in the definition of the term “Consolidated EBITDA”
were references to such Pro Forma Entity and its subsidiaries which will become
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity.

 

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”

 

“Acquisition” means the acquisition of the Company pursuant to the terms of the
Acquisition Agreement.

 

“Acquisition Agreement” means the Agreement and Plan of Merger dated as of
March 28, 2011 among WP Rocket Holdings LLC, a Delaware limited liability
company, WP Rocket Merger Sub, Inc., a Delaware corporation, and the Company.

 

“Acquisition Documents” means the Acquisition Agreement, all other agreements to
be entered into between the Company or its Affiliates and Holdings or its
Affiliates in connection with the

 

--------------------------------------------------------------------------------


 

Acquisition and all schedules, exhibits and annexes to each of the foregoing and
all side letters, instruments and agreements affecting the terms of the
foregoing or entered into in connection therewith.

 

“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.

 

“Additional Notes” has the meaning assigned to such term in
Section 6.01(a)(xxiii).

 

“Additional Revolving Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) Incremental Revolving
Loan or Revolving Commitment Increase pursuant to an Incremental Revolving
Facility Amendment in accordance with Section 2.20 or (b) Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.21; provided that each Additional Revolving Lender shall be subject to
the approval of the Administrative Agent and, if such Additional Revolving
Lender will provide an Incremental Revolving Loan, a Revolving Commitment
Increase or any Other Revolving Commitment, each Principal Issuing Bank and the
Swingline Lender (such approval in each case not to be unreasonably withheld or
delayed) and the Borrower.

 

“Additional Term Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) Term Commitment
Increase pursuant to an Incremental Term Facility Amendment in accordance with
Section 2.20 or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.21; provided that each
Additional Term Lender (other than any Person that is a Lender, an Affiliate of
a Lender or an Approved Fund of a Lender at such time) shall be subject to the
approval of the Administrative Agent (such approval not to be unreasonably
withheld or delayed) and, if such Additional Term Lender will provide a Term
Commitment Increase or any Other Term Commitment, the Borrower.

 

“Adjusted LIBO Rate” means with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (i) the LIBO Rate for such
Interest Period multiplied by (ii) the Statutory Reserve Rate.

 

“Administrative Agent” means Credit Suisse AG, in its capacity as administrative
agent hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Affiliated Debt Funds” means any Affiliated Lender that is primarily engaged
in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which any Sponsor does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of such entity.

 

“Affiliated Lender” means, at any time, any Lender that is the Sponsor or an
Affiliate of the Sponsor (other than Holdings, the Borrower or any of their
respective Subsidiaries) at such time.

 

“Agent Parties” has the meaning given to such term in Section 9.01(c).

 

2

--------------------------------------------------------------------------------


 

“Agreement” has the meaning given to such term in the preliminary statements
hereto.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate
determined on such date (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1%; provided that, for the avoidance of doubt, the Adjusted LIBO Rate for
any day shall be based on the rate determined on such day at approximately
11 a.m. (London time) by reference to the British Bankers’ Association Interest
Settlement Rates for deposits in dollars (as set forth by any service selected
by the Administrative Agent that has been nominated by the British Bankers’
Association as an authorized vendor for the purpose of displaying such rates). 
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.  Notwithstanding
the foregoing, the Alternate Base Rate will be deemed to be 2.50% per annum if
the Alternate Base Rate calculated pursuant to the foregoing provisions would
otherwise be less than 2.50% per annum.

 

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

 

“Applicable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

 

“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank or the Swingline Lender at any time, the sum of (a) the aggregate
amount of all Letters of Credit issued by such Person in its capacity as an
Issuing Bank (if applicable) that remains available for drawing at such time,
(b) the aggregate amount of all LC Disbursements made by such Person in its
capacity as an Issuing Bank (if applicable) that have not yet been reimbursed by
or on behalf of the Borrower at such time and (c) the aggregate principal amount
of all Swingline Loans made by such Person in its capacity as a Swingline Lender
(if applicable) outstanding at such time.

 

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the total Revolving Exposure
at that time); provided that, at any time any Revolving Lender shall be a
Defaulting Lender, “Applicable Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding any such Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment.  If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments pursuant to this Agreement and to any Lender’s status
as a Defaulting Lender at the time of determination.

 

“Applicable Rate” means, for any day, (a) with respect to any Term Loan,
(A) 3.25% per annum, in the case of an ABR Loan, or (B) 4.25% per annum, in the
case of a Eurocurrency Loan, and (b) with respect to any ABR Loan or
Eurocurrency Loan (other than a Term Loan) or any Base Rate Loan, the applicable
rate per annum set forth below under the caption “ABR Spread” or
“Eurocurrency/Base Rate Spread,” as the case may be, based upon the Total
Leverage Ratio as of the end of the fiscal quarter of the Borrower for which
consolidated financial statements have theretofore been most recently delivered
pursuant to Section 5.01(a) or 5.01(b); provided that, for purposes of clause
(b), until the date of the delivery of the consolidated financial statements
pursuant to Section 5.01(a) or 5.01(b) as of and for

 

3

--------------------------------------------------------------------------------


 

the fiscal quarter ended September 30, 2011, the Applicable Rate shall be based
on the rates per annum set forth in Category 1:

 

Total Leverage Ratio:

 

ABR
Spread

 

Eurocurrency/Base
Rate
Spread

 

Category 1
Greater than or equal to 4.75 to 1.00

 

3.25

%

4.25

%

Category 2
Less than 4.75 to 1.00

 

3.00

%

4.00

%

 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Total Leverage Ratio shall be effective during the period
commencing on and including the Business Day following the date of delivery to
the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of the
consolidated financial statements and related Compliance Certificate indicating
such change and ending on the date immediately preceding the effective date of
the next such change.  Notwithstanding the foregoing, the Applicable Rate, at
the option of the Administrative Agent or the Majority in Interest of the
Revolving Lenders, shall be based on the rates per annum set forth in Category 1
(i) at any time that an Event of Default under Section 7.01(a) has occurred and
is continuing and shall continue to so apply to but excluding the date on which
such Event of Default shall cease to be continuing (and thereafter, the Category
otherwise determined in accordance with this definition shall apply) or (ii) if
Holdings and the Borrower fail to deliver the consolidated financial statements
required to be delivered pursuant to Section 5.01(a) or 5.01(b) or any
Compliance Certificate required to be delivered pursuant hereto, in each case
within the time periods specified herein for such delivery, during the period
commencing on and including the day of the occurrence of a Default resulting
from such failure and until the delivery thereof.

 

In the event that the Administrative Agent and the Borrower determine that any
financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, then
(i) the Borrower shall as soon as practicable deliver to the Administrative
Agent the corrected financial statements for such Applicable Period, (ii) the
Applicable Rate shall be determined as if the Pricing Level for such higher
Applicable Rate were applicable for such Applicable Period, and (iii) the
Borrower shall within three (3) Business Days of demand thereof by the
Administrative Agent pay to the Administrative Agent the accrued additional
amount owing as a result of such increased Applicable Rate for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with this Agreement.  This paragraph shall not limit the rights of
the Administrative Agent and Lenders with respect to Section 2.13 and Article 7.

 

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

 

4

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.11(a)(ii); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its subsidiaries for the three-year period ended June 30, 2010,
and the related consolidated statements of income, changes in equity and cash
flows of the Borrower and its subsidiaries, including the notes thereto.

 

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

 

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers of such Person, (c) in the case of any
partnership, the board of directors or board of managers of the general partner
of such Person and (d) in any other case, the functional equivalent of the
foregoing.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” has the meaning assigned to such term in the preamble.

 

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

 

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 2.11(a)(ii)(B).

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Term Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.11(a)(ii)(C).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).

 

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

5

--------------------------------------------------------------------------------


 

“Borrowing Minimum” means (a) in the case of a Eurocurrency Revolving Borrowing,
$5,000,000, (b) in the case of an ABR Revolving Borrowing, $1,000,000 and (c) in
the case of a Swingline Loan, $1,000,000.

 

“Borrowing Multiple” means (a) in the case of a Eurocurrency Revolving
Borrowing, $1,000,000, (b) in the case of an ABR Revolving Borrowing, $500,000
and (c) in the case of a Swingline Loan, $100,000.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.  For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and its Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries.

 

“Cash Management Obligations” means obligations of Holdings, any Intermediate
Parent, the Borrower or any Subsidiary in respect of any overdraft and related
liabilities arising from treasury, depository and cash management services or
any automated clearing house transfers of funds.

 

“Casualty Event” means any event that gives rise to the receipt by Holdings, any
Intermediate Parent, the Borrower or any Subsidiary of any insurance proceeds or
condemnation awards or in respect of any equipment, fixed assets or real
property (including any improvements thereon) to replace or repair such
equipment, fixed assets or real property.

 

“CHAMPVA” means that program established by 38 U.S.C. § 1701 et seq.

 

“Change in Control” means (a) the failure of Holdings, or, after the IPO, the
IPO Entity, directly or indirectly through wholly owned subsidiaries, to own all
of the Equity Interest of the Borrower, (b) prior to an IPO, the failure by the
Permitted Holders to own, directly or indirectly through one or more holding
company parents of Holdings, beneficially and of record, Equity Interests in
Holdings representing at least a majority of the aggregate ordinary voting power
for the election of directors of

 

6

--------------------------------------------------------------------------------


 

Holdings represented by the issued and outstanding Equity Interests in Holdings,
unless the Permitted Holders otherwise have the right (pursuant to contract,
proxy or otherwise), directly or indirectly, to designate or appoint (and do so
designate or appoint) a majority of the Board of Directors of Holdings,
(c) after an IPO, the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof), other than the Permitted Holders, of Equity Interests representing 40%
or more of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in the IPO Entity and the percentage of the
aggregate ordinary voting power so held is greater than the percentage of the
aggregate ordinary voting power represented by the Equity Interests in the IPO
Entity held by the Permitted Holders, (d) (i) if the IPO Entity is organized in
the United States, at any time, and (ii) otherwise, prior to the IPO, the
occupation of a majority of the seats (other than vacant seats) on the Board of
Directors of Holdings by Persons who were neither (i) nominated, designated or
approved by the Board of Directors of Holdings or the Permitted Holders nor
(ii) appointed by directors so nominated, designated or approved or (e) the
occurrence of a “Change of Control” (or similar event, however denominated), as
defined in the documentation governing the Senior Notes or any Junior Financing
that is Material Indebtedness.

 

“Change in Law” means:  (a) the adoption of any rule, regulation, treaty or
other law after the date of this Agreement, (b) any change in any rule,
regulation, treaty or other law or in the administration, interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided, that notwithstanding anything
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all rules, regulations, guidelines or directives thereunder
or issued in connection therewith shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving
Loans, Incremental Revolving Loans, Other Revolving Loans, Term Loans, Other
Term Loans or Swingline Loans, (b) any Commitment, refers to whether such
Commitment is a Revolving Commitment, Other Revolving Commitment, Term
Commitment or Other Term Commitment and (c) any Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class of Loans or
Commitments.  Other Term Commitments, Other Term Loans, Other Revolving
Commitments (and the Other Revolving Loans made pursuant thereto), Incremental
Revolving Loans and term loans made pursuant to any Term Commitment Increase
that have different terms and conditions shall be construed to be in different
Classes.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.

 

“Collateral Agreement” means the Collateral Agreement among the Borrower, each
other Loan Party and the Administrative Agent, substantially in the form of
Exhibit D.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)           the Administrative Agent shall have received from (i) Holdings,
any Intermediate Parent, the Borrower and each of its Restricted Subsidiaries
(other than any Excluded Subsidiary) either (x) a counterpart of the Guarantee
Agreement duly executed and delivered on behalf of such Person or (y) in the
case of any Person that becomes a Loan Party after the Effective Date

 

7

--------------------------------------------------------------------------------


 

(including by ceasing to be an Excluded Subsidiary), a supplement to the
Guarantee Agreement, in the form specified therein, duly executed and delivered
on behalf of such Person and (ii) Holdings, any Intermediate Parent, the
Borrower and each Subsidiary Loan Party either (x) a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such Person or
(y) in the case of any Person that becomes a Subsidiary Loan Party after the
Effective Date (including by ceasing to be an Excluded Subsidiary), a supplement
to the Collateral Agreement, in the form specified therein, duly executed and
delivered on behalf of such Person, in each case under this clause (a) together
with, in the case of any such Loan Documents executed and delivered after the
Effective Date, to the extent reasonably requested by the Administrative Agent,
documents and opinions of the type referred to in Sections 4.01(b) and 4.01(c));

 

(b)           all outstanding Equity Interests of the Borrower and each
Restricted Subsidiary (other than any Equity Interests constituting Excluded
Assets) owned by or on behalf of any Loan Party, shall have been pledged
pursuant to the Collateral Agreement, and the Administrative Agent shall have
received certificates, if any, or other instruments representing all such Equity
Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank;

 

(c)           if any Indebtedness for borrowed money (including in respect of
cash management arrangements) of Holdings, any Intermediate Parent, the Borrower
or any Subsidiary in a principal amount of $5,000,000 or more is owing by such
obligor to any Loan Party, such Indebtedness shall be evidenced by a promissory
note that shall have been pledged pursuant to the Collateral Agreement, and the
Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;

 

(d)           all certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements, required by the Security
Documents, Requirements of Law and as reasonably requested by the Administrative
Agent to be filed, delivered, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents
and the other provisions of the term “Collateral and Guarantee Requirement,”
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording; and

 

(e)           the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance in the amount equal to the fair market value of such Mortgaged
Property and fixtures, as determined by the Borrower in its reasonable
discretion, issued by a nationally recognized title insurance company reasonably
acceptable to the Administrative Agent insuring the Lien of each such Mortgage
as a first priority Lien on the Mortgaged Property described therein, free of
any other Liens except as expressly permitted by Section 6.02, together with
such endorsements as the Administrative Agent may reasonably request, (iii) such
affidavits, certificates, information (including financial data) and instruments
of indemnification as shall be reasonably required to induce the title company
to issue the title policy/ies and endorsements contemplated above and which are
reasonably requested by such title company, (iv) a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Loan Party relating to such Mortgaged Property) (v) if any Mortgaged
Property is located in an area determined by the Federal Emergency Management
Agency to have special flood hazards, evidence of such flood insurance as may be
required under applicable law, including

 

8

--------------------------------------------------------------------------------


 

Regulation H of the Board of Governors and the other Flood Insurance Laws and as
required under Section 5.07, and (vi) such legal opinions as the Administrative
Agent may reasonably request with respect to any such Mortgage or Mortgaged
Property, in each case, in form and substance reasonably satisfactory to the
Administrative Agent.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as the Administrative Agent and the Borrower reasonably agree in writing that
the cost of creating or perfecting such pledges or security interests in such
assets, or obtaining such title insurance, legal opinions or other deliverables
in respect of such assets, or providing such Guarantees (taking into account any
adverse tax consequences to Holdings and its Affiliates (including the
imposition of withholding or other material taxes)), shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (b) Liens required to
be granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents, (c) in no event shall control agreements or other control or
similar arrangements be required with respect to deposit accounts, securities
accounts, letter of credit rights or other assets requiring perfection by
control (but not, for the avoidance of doubt, possession), (d) in no event shall
any Loan Party be required to complete any filings or other action with respect
to the perfection of security interests in any jurisdiction outside of the
United States and (e) in no event shall the Collateral include any Excluded
Assets.  The Administrative Agent may grant extensions of time for the creation
and perfection of security interests in or the obtaining of title insurance,
legal opinions or other deliverables with respect to particular assets or the
provision of any Guarantee by any Subsidiary (including extensions beyond the
Effective Date or in connection with assets acquired, or Subsidiaries formed or
acquired, after the Effective Date) where it determines that such action cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents.

 

“Commitment” means (a) with respect to any Lender, its Revolving Commitment,
Other Revolving Commitment of any Class, Term Commitment, Other Term Commitment
of any Class or any combination thereof (as the context requires) and (b) with
respect to any Swingline Lender, its Swingline Commitment.

 

“Company” has the meaning given to such term in the preliminary statements
hereto.

 

“Compliance Certificate” means a Compliance Certificate required to be delivered
pursuant to Section 5.01.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

 

(a)           without duplication and to the extent already deducted (and not
added back) in arriving at such Consolidated Net Income, the sum of the
following amounts for such period:

 

(i)         total interest expense and, to the extent not reflected in such
total interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments, and bank and letter of credit fees and costs of surety bonds in
connection with financing activities;

 

9

--------------------------------------------------------------------------------


 

(ii)          provision for taxes based on income, profits or capital, including
federal, foreign, state, franchise, excise, and similar taxes paid or accrued
during such period (including in respect of repatriated funds);

 

(iii)          depreciation and amortization (including amortization of
Capitalized Software Expenditures and amortization of deferred financing fees or
costs);

 

(iv)          Non-Cash Charges;

 

(v)         extraordinary losses in accordance with GAAP;

 

(vi)          non-recurring charges (including any unusual or non-recurring
operating expenses directly attributable to the implementation of cost savings
initiatives), severance, relocation costs, integration and facilities’ opening
costs and other business optimization expenses, signing costs, retention or
completion bonuses, transition costs, costs related to closure/consolidation of
facilities and curtailments or modifications to pension and post-retirement
employee benefit plans (including any settlement of pension liabilities);

 

(vii)          restructuring charges, accruals or reserves (including
restructuring costs related to acquisitions after the Effective Date and
adjustments to existing reserves); provided that the aggregate amount included
in Consolidated EBITDA pursuant to this clause (vii) for any Test Period shall
not exceed 10% of Consolidated EBITDA for such Test Period (calculated prior to
giving effect to any adjustment pursuant to this clause (vii));

 

(viii)           the amount of any minority interest expense consisting of
subsidiary income attributable to minority equity interests of third parties in
any Non-Wholly Owned Subsidiary deducted (and not added back in such period to
Consolidated Net Income);

 

(ix)          (A) the amount of management, monitoring, consulting and advisory
fees, indemnities and related expenses paid or accrued in such period to (or on
behalf of) the Sponsor (including any termination fees payable in connection
with the early termination of management and monitoring agreements); provided
that the aggregate amount included in Consolidated EBITDA pursuant to this
clause (ix)(A) for any Test Period (other than any such termination fees) shall
not exceed 2% of Consolidated EBITDA for such Test Period (calculated prior to
giving effect to any adjustment pursuant to this clause (ix)(A)) and (B) the
amount of expenses relating to payments made to option holders of the Holdings
or any of its direct or indirect parent companies in connection with, or as a
result of, any distribution being made to shareholders of such Person or its
direct or indirect parent companies, which payments are being made to compensate
such option holders as though they were shareholders at the time of, and
entitled to share in, such distribution, in each case to the extent permitted in
the Loan Documents;

 

(x)          losses on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business);

 

(xi)          the amount of any net losses from discontinued operations in
accordance with GAAP;

 

10

--------------------------------------------------------------------------------


 

(xii)           any non-cash loss attributable to the mark to market movement in
the valuation of hedging obligations (to the extent the cash impact resulting
from such loss has not been realized) or other derivative instruments pursuant
to Financial Accounting Standards Accounting Standards Codification
No. 815—Derivatives and Hedging;

 

(xiii)           any loss relating to amounts paid in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income for such period; and

 

(xiv)           any gain relating to hedging obligations associated with
transactions realized in the current period that has been reflected in
Consolidated Net Income in prior periods and excluded from Consolidated EBITDA
pursuant to clauses (c)(v) and (c)(vi) below; plus

 

(b)           the amount of “run rate” cost savings projected by the Borrower in
good faith to be realized as a result of specified actions initiated on or prior
to the date that is 24 months after the Effective Date (including actions
initiated prior to the Effective Date) (which cost savings shall be added to
Consolidated EBITDA until fully realized and calculated on a pro forma basis as
though such cost savings had been realized on the first day of the relevant
period), net of the amount of actual benefits realized from such
actions; provided that (A) such cost savings are reasonably identifiable and
quantifiable, (B) no cost savings shall be added pursuant to this clause (b) to
the extent duplicative of any expenses or charges relating to such cost savings
that are included in clauses (a)(vi) and (a)(vii) above or in the definition of
“Pro Forma Adjustment” (it being understood and agreed that “run rate” shall
mean the full recurring benefit that is associated with any action taken) and
(C) the aggregate amount of cost savings added pursuant to this clause shall not
exceed 15% of Consolidated EBITDA for any Test Period (calculated prior to give
effect to any adjustment pursuant to this clause (b)); less

 

(c)           without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

 

(i)                            extraordinary gains and unusual or non-recurring
gains;

 

(ii)                              non-cash gains (excluding any non-cash gain to
the extent it represents the reversal of an accrual or reserve for a potential
cash item that reduced Consolidated Net Income or Consolidated EBITDA in any
prior period);

 

(iii)                               gains on asset sales, disposals or
abandonments (other than asset sales, disposals or abandonments in the ordinary
course of business);

 

(iv)                             the amount of any net income from discontinued
operations in accordance with GAAP;

 

(v)                            any non-cash gain attributable to the mark to
market movement in the valuation of hedging obligations (to the extent the cash
impact resulting from such gain has not been realized) or other derivative
instruments pursuant to Financial Accounting Standards Accounting Standards
Codification No. 815—Derivatives and Hedging;

 

(vi)                             any gain relating to amounts received in cash
prior to the stated settlement date of any hedging obligation that has been
reflected in Consolidated Net Income in the such period;

 

11

--------------------------------------------------------------------------------


 

(vii)         any loss relating to hedging obligations associated with
transactions realized in the current period that has been reflected in
Consolidated Net Income in prior periods and excluded from Consolidated EBITDA
pursuant to clauses (a)(xiii) and (a)(xiv) above; and

 

(viii)        the amount of any minority interest income consisting of
subsidiary loss attributable to minority equity interests of third parties in
any Non-Wholly Owned Subsidiary added (and not deducted in such period to
Consolidated Net Income);

 

in each case, as determined on a consolidated basis for the Borrower and its
Restricted Subsidiaries in accordance with GAAP; provided that, to the extent
included in Consolidated Net Income,

 

(I)            there shall be excluded in determining Consolidated EBITDA
currency translation gains and losses related to currency remeasurements of
Indebtedness (including the net loss or gain resulting from hedging agreements
for currency exchange risk and revaluations of intercompany balances),

 

(II)           there shall be excluded in determining Consolidated EBITDA for
any period any adjustments resulting from the application of Financial
Accounting Standards Accounting Standards Codification No. 815—Derivatives and
Hedging,

 

(III)         there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) the Acquired EBITDA of any Person, property,
business or asset acquired by the Borrower or any Restricted Subsidiary during
such period (other than any Unrestricted Subsidiary) to the extent not
subsequently sold, transferred or otherwise disposed of (but not including the
Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired) (each such Person, property, business or asset acquired,
including pursuant to the Transactions or pursuant to a transaction consummated
prior to the Effective Date, and not subsequently so disposed of, an “Acquired
Entity or Business”), and the Acquired EBITDA of any Unrestricted Subsidiary
that is converted into a Restricted Subsidiary during such period (each, a
“Converted Restricted Subsidiary”), in each case based on the Acquired EBITDA of
such Pro Forma Entity for such period (including the portion thereof occurring
prior to such acquisition or conversion) determined on a historical Pro Forma
Basis and (B) an adjustment in respect of each Pro Forma Entity equal to the
amount of the Pro Forma Adjustment with respect to such Pro Forma Entity for
such period (including the portion thereof occurring prior to such acquisition
or conversion) as specified in the Pro Forma Adjustment certificate delivered to
the Administrative Agent (for further delivery to the Lenders); and

 

(IV)         there shall be (A) excluded in determining Consolidated EBITDA for
any period the Disposed EBITDA of any Person, property, business or asset (other
than any Unrestricted Subsidiary) sold, transferred or otherwise disposed of,
closed or classified as discontinued operations by the Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold, transferred or otherwise disposed of, closed or classified, a
“Sold Entity or Business”), and the Disposed EBITDA of any Restricted Subsidiary
that is converted into an Unrestricted Subsidiary during such period (each, a
“Converted Unrestricted Subsidiary”), in each case based on the Disposed EBITDA
of such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer,
disposition, closure, classification or conversion) determined on a historical
Pro Forma Basis and (B) included in determining Consolidated EBITDA for any
period in which a Sold Entity or Business is disposed, an adjustment equal to
the Pro Forma Disposal Adjustment with respect to such Sold Entity or Business
(including the portion thereof occurring prior to such disposal)

 

12

--------------------------------------------------------------------------------


 

as specified in the Pro Forma Disposal Adjustment certificate delivered to the
Administrative Agent (for further deliver to the Lenders).

 

For the purposes of determining the Total Leverage Ratio for any Test Period,
Consolidated EBITDA shall be deemed to equal (a) $21,300,000 for the fiscal
quarter ended September 30, 2010, (b) $20,400,000 for the fiscal quarter ended
December 31, 2010 and (c) $22,800,000 for the fiscal quarter ended March 31,
2011.

 

“Consolidated First Lien Secured Indebtedness” means, as of any date of
determination, Consolidated Net Debt that is secured by a Lien on any assets of
the Borrower or any of its Restricted Subsidiaries that is not expressly
subordinated to the Lien granted under the Security Documents to the
Administrative Agent for the benefit of the Lenders in all respects.

 

“Consolidated Net Debt” means, as of any date of determination, (a) the
aggregate amount of Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of acquisition method accounting in connection with the
Transactions or any Permitted Acquisition (or other Investment permitted
hereunder)) consisting only of Indebtedness for borrowed money, unreimbursed
obligations under letters of credit, obligations in respect of Capitalized
Leases and debt obligations evidenced by promissory notes or similar
instruments, minus (b) the aggregate amount of cash and Permitted Investments
not to exceed $45.0 million in the aggregate (in each case, free and clear of
all liens, other than Liens permitted pursuant to Section 6.02), excluding cash
and Permitted Investments, which are listed as “restricted” on the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as of such date.

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication, (a)
extraordinary items for such period, (b) the cumulative effect of a change in
accounting principles during such period to the extent included in Consolidated
Net Income, (c) any Transaction Costs incurred during such period, provided that
they are incurred prior to September 30, 2011, (d) any fees and expenses
(including any transaction or retention bonus) incurred during such period, or
any amortization thereof for such period, in connection with any
acquisition, Investment, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Effective Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, (e) any income
(loss) for such period attributable to the early extinguishment of Indebtedness,
hedging agreements or other derivative instruments, (f) accruals and reserves
that are established or adjusted as a result of the Transactions in accordance
with GAAP (including any adjustment of estimated payouts on existing earn-outs)
or changes as a result of the adoption or modification of accounting policies
during such period, (g) stock-based award compensation expenses, (h) any income
(loss) attributable to deferred compensation plans or trusts and (i) any income
(loss) from Investments recorded using the equity method.  There shall be
included in Consolidated Net Income, without duplication, the amount of any cash
tax benefits related to the tax amortization of intangible assets in such
period.  There shall be excluded from Consolidated Net Income for any period the
effects from applying acquisition method accounting, including applying
acquisition method accounting to inventory, property and equipment, leases,
software and other intangible assets and deferred revenue (including deferred
costs related thereto and deferred rent) required or permitted by GAAP and
related authoritative pronouncements (including the effects of such adjustments
pushed down to the Borrower and its Restricted Subsidiaries), as a result of the
Transactions, any acquisition consummated prior to the Effective Date and any
Permitted Acquisitions or the amortization or write-off of any amounts thereof.

 

13

--------------------------------------------------------------------------------


 

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions in
connection with any acquisition or other Investment or any disposition of any
asset permitted hereunder.

 

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries at such date, excluding the current portion of current
and deferred income taxes over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans and obligations under
Letters of Credit to the extent otherwise included therein, (iii) the current
portion of interest and (iv) the current portion of current and deferred income
taxes; provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in working capital (A) arising from acquisitions or dispositions by
the Borrower and its Restricted Subsidiaries shall be measured from the date on
which such acquisition or disposition occurred until the first anniversary of
such acquisition or disposition with respect to the Person subject to such
acquisition or disposition and (B)  shall exclude (I) the impact of non-cash
adjustments contemplated in the Excess Cash Flow calculation, (II) the impact of
adjusting items in the definition of Consolidated Net Income and (III) any
changes in current assets or current liabilities as a result of (y) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (z) the effects of acquisition
method accounting.

 

“Contingent Lease Agreements” means agreements that permit a Governmental
Authority to lease or purchase existing inventory and equipment used in
connection with emergency service contracts between Borrower or any Subsidiary
and such Governmental Authority upon the early termination of such contracts;
provided that any such contingent lease agreement shall (i) be part of a
contract with a Governmental Authority that has fair and reasonable terms, taken
as a whole, no less favorable to Borrower or such Subsidiary than that which
could be obtained by a similarly situated competitor in the industry and (ii) be
in form and substance reasonably satisfactory to the Administrative Agent.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Converted Restricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

 

“Converted Unrestricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness incurred or Other Revolving
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans, outstanding Revolving Loans or
(in the case of Other Revolving Commitments obtained pursuant to a Refinancing
Amendment) Revolving Commitments hereunder (including any successive

 

14

--------------------------------------------------------------------------------


 

Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that
(i) such extending, renewing or refinancing Indebtedness (including, if such
Indebtedness includes any Other Revolving Commitments, the unused portion of
such Other Revolving Commitments) is in an original aggregate principal amount
not greater than the aggregate principal amount of the Refinanced Debt (and, in
the case of Refinanced Debt consisting, in whole or in part, of unused Revolving
Commitments or Other Revolving Commitments, the amount thereof), (ii) such
Indebtedness does not mature earlier than and, except in the case of Other
Revolving Commitments, has a Weighted Average Life to Maturity equal to or
greater than, the Refinanced Debt, and (iii) such Refinanced Debt shall be
repaid, defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained; provided
that to the extent that such Refinanced Debt consists, in whole or in part, of
Revolving Commitments or Other Revolving Commitments (or Revolving Loans, Other
Revolving Loans or Swing Line Loans incurred pursuant to any Revolving
Commitments or Other Revolving Commitments), such Revolving Commitments or Other
Revolving Commitments, as applicable, shall be terminated, and all accrued fees
in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.

 

“Cumulative Excess Cash Flow” means the sum of Excess Cash Flow (but not less
than zero in any period) for the fiscal year ending on June 30, 2012 and Excess
Cash Flow for each succeeding completed fiscal year.

 

“Cure Amount” has the meaning assigned to such term in Section 7.02(a).

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swingline
Loans, within one Business Day of the date required to be funded by it
hereunder, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement or provided any written notification to any Person to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent (whether acting on its own behalf or at the
reasonable request of the Borrower (it being understood that the Administrative
Agent shall comply with any such reasonable request)), to confirm in a manner
satisfactory to the Administrative Agent and the Borrower that it will comply
with its funding obligations, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

 

“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding

 

15

--------------------------------------------------------------------------------


 

Letter of Credit obligations other than Letter of Credit obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by Holdings, any Intermediate Parent, the Borrower or a
Subsidiary in connection with a Disposition pursuant to Section 6.05(k) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer of Holdings, setting forth the basis of such valuation
(which amount will be reduced by the fair market value of the portion of the
non-cash consideration converted to cash within 180 days following the
consummation of the applicable Disposition).

 

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

 

“Discount Range” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

 

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.11(a)(ii)(C) substantially in the form of Exhibit L.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit M, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C).

 

“Discount Range Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

 

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offer, five (5) Business Days following the receipt by each relevant
Term Lender of notice from the Auction Agent in accordance with
Section 2.11(a)(ii)(B), Section 2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as
applicable unless a shorter period is agreed to between the Borrower and the
Auction Agent.

 

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period prior to such disposition, the
amount for such period of Consolidated EBITDA of such Sold Entity or Business or
Converted Unrestricted Subsidiary (determined as if

 

16

--------------------------------------------------------------------------------


 

references to the Borrower and its Restricted Subsidiaries in the definition of
the term “Consolidated EBITDA” (and in the component financial definitions used
therein) were references to such Sold Entity or Business and its subsidiaries or
to Converted Unrestricted Subsidiary and its subsidiaries), all as determined on
a consolidated basis for such Sold Entity or Business.

 

“Disposition” has the meaning assigned to such term in Section 6.05.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

(a)           matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;

 

(b)           is convertible or exchangeable, either mandatorily or at the
option of the holder thereof, for Indebtedness or Equity Interests (other than
solely for Equity Interests in such Person that do not constitute Disqualified
Equity Interests and cash in lieu of fractional shares of such Equity
Interests); or

 

(c)           is redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is required to be repurchased by
such Person or any of its Affiliates, in whole or in part, at the option of the
holder thereof;

 

in each case, on or prior to the date 91 days after the Latest Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control” shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other Loan
Document Obligations that are accrued and payable, the cancellation or
expiration of all Letters of Credit and the termination of the Commitments and
(ii) if an Equity Interest in any Person is issued pursuant to any plan for the
benefit of employees of Holdings (or any direct or indirect parent thereof) or
any of its subsidiaries or by any such plan to such employees, such Equity
Interest shall not constitute a Disqualified Equity Interest solely because it
may be required to be repurchased by Holdings (or any direct or indirect parent
company thereof) or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations of such Person.

 

“Documentation Agent” means Jefferies Finance LLC in its capacity as
documentation agent.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“ECF Percentage” means, with respect to the prepayment required by
Section 2.11(d) with respect to any fiscal year of the Borrower, if the Total
Leverage Ratio (prior to giving effect to the applicable prepayment pursuant to
Section 2.11(d)) as of the end of such fiscal year is (a) greater than 4.75 to
1.00, 50% of Excess Cash Flow for such fiscal year, (b) greater than 3.75 to
1.00 but less than or

 

17

--------------------------------------------------------------------------------


 

equal to 4.75 to 1.00, 25% of Excess Cash Flow for such fiscal year and (c) less
than or equal to 3.75 to 1.00, 0% of Excess Cash Flow for such fiscal year.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than Holdings, any Intermediate
Parent, the Borrower or any of their subsidiaries), other than, in each case, a
natural person.

 

“Environmental Laws” means the applicable common law and treaties, rules,
regulations, codes, ordinances, judgments, orders, decrees and other applicable
Requirements of Law, and all applicable injunctions or binding agreements
issued, promulgated or entered into by or with any Governmental Authority, in
each instance relating to the protection of the environment, to preservation or
reclamation of natural resources, to Release or threatened Release of any
Hazardous Material or to the extent relating to exposure to Hazardous Materials,
to health or safety matters.

 

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of Holdings, any Intermediate Parent, the Borrower or any
Subsidiary directly or indirectly resulting from or based upon (a) any actual or
alleged violation of any Environmental Law or permit, license or approval issued
thereunder, (b)  the generation, use, handling, transportation or storage
treatment of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Financing” means the contribution by the Sponsor, the Management
Investors and the other Investors on the Effective Date, directly or indirectly
through one or more direct or indirect holding company parents of Holdings, of
cash equity contributions to Holdings on the Effective Date in exchange for
Qualified Equity Interests.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) prior to the
effectiveness of the applicable provisions of the Pension Act, the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) or, on and after the
effectiveness of the applicable provisions of the Pension Act, any failure by
any Plan to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not

 

18

--------------------------------------------------------------------------------


 

waived; (c) the filing pursuant to, prior to the effectiveness of the applicable
provisions of the Pension Act, Section 412(d) of the Code or Section 303(d) of
ERISA or, on and after the effectiveness of the applicable provisions of the
Pension Act, Section 412(c) of the Code or Section 302(c) of ERISA, of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) on and after the effectiveness of the applicable provisions of the
Pension Act, a determination that any Plan is, or is expected to be, in
“at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or, on and after
the effectiveness of the applicable provisions of the Pension Act, in endangered
or critical status, within the meaning of Section 305 of ERISA.

 

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(a)           the sum, without duplication, of:

 

(i)         Consolidated Net Income for such period,

 

(ii)          an amount equal to the amount of all Non-Cash Charges to the
extent deducted in arriving at such Consolidated Net Income,

 

(iii)          decreases in Consolidated Working Capital and long-term account
receivables for such period, and

 

(iv)          an amount equal to the aggregate net non-cash loss on dispositions
by the Borrower and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; less:

 

(b)           the sum, without duplication, of:

 

(i)         an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (including any amounts included in
Consolidated Net Income pursuant to the last sentence of the definition of
“Consolidated Net Income” to the extent such amounts are due but not received
during such period) and cash charges included in clauses (a) through (i) of the
definition of Consolidated Net Income (other than cash charges in respect of
Transaction Costs paid on or about the Effective Date to the extent financed
with the proceeds of Indebtedness incurred on the Effective Date or an equity
investment on the Effective Date),

 

19

--------------------------------------------------------------------------------


 

(ii)          without duplication of amounts deducted pursuant to clause
(xi) below in prior fiscal years, the amount of capital expenditures made in
cash or accrued during such period, except to the extent that such capital
expenditures were financed with the proceeds of Indebtedness of the Borrower or
its Restricted Subsidiaries,

 

(iii)          the aggregate amount of all principal payments of Indebtedness
(other than the payment prior to its stated maturity of (x) any Indebtedness
that is subordinated in right of payment to the Loan Document Obligations and
(y) and unsecured Indebtedness of the Borrower and its Restricted Subsidiaries)
of the Borrower and its Restricted Subsidiaries (including (A) the principal
component of payments in respect of Capitalized Leases and (B) the amount of any
mandatory prepayment of Term Loans pursuant to Section 2.11(c) with the Net
Proceeds from an event of the type specified in clause (a) of the definition of
“Prepayment Event” to the extent required due to a disposition that resulted in
an increase to Consolidated Net Income and not in excess of the amount of such
increase but excluding (X) all other prepayments of Term Loans and (Y) all
prepayments of Revolving Loans and Swingline Loans) made during such period
(other than in respect of any revolving credit facility to the extent there is
an equivalent permanent reduction in commitments thereunder), except to the
extent financed with the proceeds of other Indebtedness of the Borrower or its
Restricted Subsidiaries,

 

(iv)          an amount equal to the aggregate net non-cash gain on dispositions
by the Borrower and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

 

(v)         increases in Consolidated Working Capital and long-term account
receivables for such period,

 

(vi)          cash payments by the Borrower and its Restricted Subsidiaries
during such period in respect of long-term liabilities of the Borrower and its
Restricted Subsidiaries other than Indebtedness,

 

(vii)          without duplication of amounts deducted pursuant to clause
(xi) below in prior fiscal years, the amount of Investments and acquisitions
made during such period pursuant to Section 6.04 (other than (1) Section
6.04(a), (2) clause (ii) to the second proviso to Section 6.04(m),
(3) Section 6.04(c)(i), (4) Section 6.04(c)(iii)(A) and (5) Section 6.04(h), in
the case of clauses (4) and (5), to the extent made with Cumulative Excess Cash
Flow) to the extent that such Investments and acquisitions were financed with
internally generated cash flow of the Borrower and its Restricted Subsidiaries,

 

(viii)           the amount of dividends and other restricted payments paid
during such period pursuant to Section 6.08 (other than Section 6.08(a)(i),
clause (z) of Section 6.08(a)(viii) and clause (z) of Section 6.08(b)(iv)) to
the extent such restricted payments were financed with internally generated cash
flow of the Borrower and its Restricted Subsidiaries,

 

(ix)          the aggregate amount of expenditures actually made by the Borrower
and its Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period,

 

20

--------------------------------------------------------------------------------


 

(x)          the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness,

 

(xi)          without duplication of amounts deducted from Excess Cash Flow in
prior periods, the aggregate consideration required to be paid in cash by the
Borrower or any of its Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions, other Investments or capital expenditures
(including Capitalized Software Expenses or other purchases of intellectual
property) to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period, provided that to the
extent the aggregate amount of internally generated cash actually utilized to
finance such Permitted Acquisitions, Investments or capital expenditures during
such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,
and

 

(xii)           the amount of cash taxes paid in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

 

“Excluded Assets” means (a) any fee-owned real property with a fair market value
of less than $5,000,000 and all leasehold (including ground lease) interests in
real property, (b) assets subject to certificates of title or ownership (other
than Motor Vehicles subject to a certificate of title, provided that no action
beyond the filing of UCC financing statements shall be required for perfection
of security interests in such Motor Vehicles), subject to all other clauses of
this definition, (c) Equity Interests in any Person (other than any Wholly Owned
Restricted Subsidiaries) to the extent the pledge thereof to the Administrative
Agent is not permitted by the terms of such Person’s organizational or joint
venture documents, (d) voting Equity Interests constituting an amount greater
than 65% of the voting Equity Interests of any Foreign Subsidiary, (e) Equity
Interests or other assets that are held directly by a Foreign Subsidiary,
(f) any lease, license or other agreement with any Person if, to the extent and
for so long as, the grant of a Lien thereon to secure the Secured Obligations
constitutes a breach of or a default under, or creates a right of termination in
favor of any party (other than any Loan Party) to, such lease, license or other
agreement (but only to the extent any of the foregoing is not rendered
ineffective by, or is otherwise unenforceable under, the Uniform Commercial Code
or any Requirements of Law), (g) any asset subject to a Lien of the type
permitted by Section 6.02(iv) (whether or not incurred pursuant to such Section)
or a Lien permitted by Section 6.02(xi), in each case if, to the extent and for
so long as the grant of a Lien thereon to secure the Secured Obligations
constitutes a breach of or a default under, or creates a right of termination in
favor of any party (other than any Loan Party) to, any agreement pursuant to
which such Lien has been created (but only to the extent any of the foregoing is
not rendered ineffective by, or is otherwise unenforceable under, the Uniform
Commercial Code or any Requirements of Law), (h) any intent-to-use trademark
applications filed in the United States Patent and Trademark Office, (i) any
asset with respect to which Holdings with the written consent of the
Administrative Agent (not to be unreasonably withheld or delayed) shall have
provided to the Administrative Agent a certificate of a Financial Officer to the
effect that, based on the advice of outside counsel or tax advisors of national
recognition, the grant of a Lien thereon to secure the Secured Obligations would
result in adverse tax consequences to Holdings, any Intermediate Parent, the
Borrower and any of its Restricted Subsidiaries (other than on account of any
Taxes payable in connection with filings, recordings, registrations, stampings
and any similar acts in connection

 

21

--------------------------------------------------------------------------------


 

with the creation or perfection of Liens) that shall have been reasonably
determined by Holdings to be material to Holdings, any Intermediate Parent, the
Borrower or any of its Restricted Subsidiaries, (j) pledges and security
interests prohibited by (or as to security interests, those that are not capable
of being perfected under) applicable law, rule or regulation or agreements with
any Governmental Authority and (k) any asset if, to the extent and for so long
as the grant of a Lien thereon to secure the Secured Obligations is prohibited
by any Requirements of Law (other than to the extent that any such prohibition
would be rendered ineffective pursuant to the Uniform Commercial Code or any
other applicable Requirements of Law).

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary of Holdings on the Effective Date or, if later, the date it first
becomes a Subsidiary, (b) any Subsidiary that is prohibited by applicable Law
from guaranteeing the Secured Obligations, and (c) any Foreign Subsidiary and
(d) any other Subsidiary excused from becoming a Loan Party pursuant to the last
paragraph of the definition of the term “Collateral and Guarantee Requirement.”

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on (or measured by) its net income (however
denominated) and franchise Taxes imposed on it (in lieu of net income Taxes) by
(i) the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or (ii) any other jurisdiction as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than a connection arising solely from such
recipient having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, sold or assigned of an interest in, engaged in any other
transaction pursuant to, or enforced, any Loan Documents), (b) any branch
profits tax imposed under Section 884(a) of the Code, or any similar Tax,
imposed by any jurisdiction described in clause (a) above, (c) any U.S. federal
withholding Tax pursuant to FATCA, (d) any withholding Tax that is attributable
to a Lender’s failure to comply with Section 2.17(e), and (e) except in the case
of an assignee pursuant to a request by the Borrower under Section 2.19 hereto,
any U.S. federal withholding Taxes imposed due to a Requirement of Law in effect
at the time a Lender becomes a party hereto (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding Tax under
Section 2.17(a).

 

“Extension Notice” has the meaning assigned to such term in Section 2.21(b).

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (including any amended or successor provisions thereto to the extent
substantially comparable thereto and any regulations or official interpretations
thereof, provided, however, that the term shall not encompass any legislative
changes to the Code to the extent such changes make the overall legislative and
regulatory regime under FATCA substantially more onerous than it was prior to
the effective date of such legislative changes).

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

22

--------------------------------------------------------------------------------


 

“Financial Covenant Event of Default” has the meaning assigned to such term in
Section 7.01(d).

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Holdings.

 

“Financial Performance Covenant” means the covenants set forth in Section 6.12.

 

“Financing Transactions” means (a) the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is to be a party, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder, (b) the issuance by the Borrower of the Senior Notes on the
Effective Date, the execution and delivery of, and the performance by the
Borrower of its obligations under, the Senior Notes Indenture and (c) the Equity
Financing.

 

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement substantially in the form of Exhibit F among the Administrative Agent
and one or more Senior Representatives for holders of Permitted First Priority
Refinancing Debt, with such modifications thereto as the Administrative Agent
and the Borrower may reasonably agree.

 

“First Lien Leverage Ratio” means, as of any date of determination, the ratio,
on a Pro Forma Basis, of (a) Consolidated First Lien Secured Indebtedness as of
such date to (b) Consolidated EBITDA for the most recently completed Test
Period.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Subsidiary” means any (i) Subsidiary that is a controlled foreign
corporation within the meaning of Section 957(a) of the Code and (ii) any
Domestic Subsidiary that is disregarded for U.S. federal income Tax purposes and
has no material assets other than equity interests of one or more Subsidiaries
that are controlled foreign corporations within the meaning of Section 957(a) of
the Code.

 

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.04.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state,
provincial, territorial, local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, Taxing, regulatory or administrative powers or functions
of or pertaining to

 

23

--------------------------------------------------------------------------------


 

government (including any supra national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantee Agreement” means the Master Guarantee Agreement among the Loan
Parties and the Administrative Agent, substantially in the form of Exhibit B.

 

“Hazardous Materials” means all substances, wastes, pollutants or contaminants,
materials, constituents, chemicals or compounds in any form regulated under any
Environmental Law, including petroleum or petroleum by-products or distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated as hazardous or toxic, or any other term of similar import, pursuant
to any Environmental Law.

 

“Holdings” means (a) prior to any IPO, Initial Holdings and (b) upon and after
an IPO, (i) if the IPO Entity is Initial Holdings or any Person of which Initial
Holdings is a Subsidiary, Initial Holdings or (ii) if the IPO Entity is an
Intermediate Parent, the IPO Entity.

 

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

 

“Identified Qualifying Lenders” has the meaning specified in
Section 2.11(a)(ii)(D).

 

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.

 

“Incremental Cap” means an aggregate amount such that after giving effect to the
incurrence of any Incremental Revolving Facility, Term Commitment Increase or
Additional Notes, as applicable, the First Lien Leverage Ratio, on a Pro Forma
Basis, would not be greater than 4.00 to 1.00 for the most recent Test Period
then ended for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (provided that for purposes of calculating the First Lien
Leverage Ratio any Revolving Commitment Increase shall be assumed to be fully
drawn).

 

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.20(a).

 

24

--------------------------------------------------------------------------------


 

“Incremental Revolving Facility Amendment” has the meaning assigned to such term
in Section 2.20(b).

 

“Incremental Revolving Facility Closing Date” has the meaning assigned to such
term in Section 2.20(b).

 

“Incremental Revolving Loans” has the meaning assigned to such term in
Section 2.20(a).

 

“Incremental Term Facility Amendment” has the meaning assigned to such term in
Section 2.20(b).

 

“Incremental Term Facility Closing Date” has the meaning assigned to such term
in Section 2.20(b).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding trade accounts payable in the ordinary
course of business and any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
provided that the term “Indebtedness” shall not include (x) deferred or prepaid
revenue and (y) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
seller.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.  The amount of Indebtedness of any Person for purposes of clause
(e) above shall (unless such Indebtedness has been assumed by such Person) be
deemed to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness and (B) the fair market value of the property encumbered thereby as
determined by such Person in good faith.

 

“Indemnified Taxes” means all Taxes, other than Excluded Taxes and Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in Section 9.12(a).

 

“Information Memorandum” means the Confidential Information Memorandum dated
June 2011, relating to the Loan Parties and the Transactions.

 

“Initial Holdings” has the meaning given to such term in the preliminary
statements hereto.

 

25

--------------------------------------------------------------------------------


 

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurocurrency Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurocurrency Borrowing and ending on the date that is one, two, three or
six months thereafter as selected by the Borrower in its Borrowing Request (or,
if agreed to by each Lender participating therein, nine or twelve months
thereafter as the Borrower may elect); provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month at the end of such Interest Period and (c) no Interest Period shall extend
beyond (i) in the case of Term Loans, the Term Maturity Date and (ii) in the
case of Revolving Loans, the Revolving Maturity Date.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Intermediate Parent” means any Subsidiary of Holdings and of which the Borrower
is a subsidiary.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business) or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person.  The amount, as of any date of determination, of (a) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by such
investor representing interest in respect of such Investment (to the extent any
such payment to be deducted does not exceed the remaining principal amount of
such Investment), but without any adjustment for write-downs or write-offs
(including as a result of forgiveness of any portion thereof) with respect to
such loan or advance after the date thereof, (b) any Investment in the form of a
Guarantee shall be equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof, as determined in good faith by a Financial
Officer, (c) any Investment in the form of a transfer of Equity Interests or
other non-cash property by the investor to the investee, including any such
transfer in the form of a capital contribution,

 

26

--------------------------------------------------------------------------------


 

shall be the fair market value (as determined in good faith by a Financial
Officer) of such Equity Interests or other property as of the time of the
transfer, minus any payments actually received by such investor representing a
return of capital of, or dividends or other distributions in respect of, such
Investment (to the extent such payments do not exceed, in the aggregate, the
original amount of such Investment), but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment, and (d) any
Investment (other than any Investment referred to in clause (a), (b) or
(c) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any other Person shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), plus
(i) the cost of all additions thereto and minus (ii) the amount of any portion
of such Investment that has been repaid to the investor in cash as a repayment
of principal or a return of capital, and of any cash payments actually received
by such investor representing interest, dividends or other distributions in
respect of such Investment (to the extent the amounts referred to in clause
(ii) do not, in the aggregate, exceed the original cost of such Investment plus
the costs of additions thereto), but without any other adjustment for increases
or decreases in value of, or write-ups, write-downs or write-offs with respect
to, such Investment after the date of such Investment.  For purposes of
Section 6.04, if an Investment involves the acquisition of more than one Person,
the amount of such Investment shall be allocated among the acquired Persons in
accordance with GAAP; provided that pending the final determination of the
amounts to be so allocated in accordance with GAAP, such allocation shall be as
reasonably determined by a Financial Officer.

 

“Investor” means a holder of Equity Interests in Holdings (or any direct or
indirect parent thereof).

 

“Investor Management Agreement” means the Transaction and Management Fee
Agreement among certain Investors and/or management companies associated with
certain Investors and the Borrower.

 

“Investor Termination Fees” means the one-time payment under the Investor
Management Agreement of a success fee to one or more of the Investors and their
respective Affiliates in the event of either a change of control or the
completion of an IPO.

 

“IPO” means the initial underwritten public offering (other than a public
offering pursuant to a registration statement on Form S-8) of common Equity
Interests in the IPO Entity.

 

“IPO Entity” means, at any time after an IPO, Initial Holdings, a parent entity
of Initial Holdings or an Intermediate Parent, as the case may be, the Equity
Interests of which were issued or otherwise sold pursuant to the IPO; provided
that, immediately following the IPO, the Borrower is a Wholly Owned Subsidiary
of such IPO Entity and such IPO Entity owns, directly or through its
subsidiaries, substantially all the businesses and assets owned or conducted,
directly or indirectly, by the Borrower immediately prior to the IPO.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means (a) Credit Suisse AG other than with respect to commercial
Letters of Credit and (b) each Revolving Lender that shall have become an
Issuing Bank hereunder as provided in Section 2.05(k) (other than any Person
that shall have ceased to be an Issuing Bank as provided in Section 2.05(l)),
each in its capacity as an issuer of Letters of Credit hereunder.  Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in

 

27

--------------------------------------------------------------------------------


 

which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

 

“Joint Bookrunners” means Credit Suisse Securities (USA) LLC and Jefferies
Finance LLC.

 

“Junior Financing” means any Indebtedness that is subordinated in right of
payment to the Loan Document Obligations, and any Permitted Refinancing in
respect of any of the foregoing.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time.  The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standby
Practices (ISP98), such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Revolving Facility Amendment, an Incremental Term Facility Amendment
or a Refinancing Amendment, in each case, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.  Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit or bank guarantee issued pursuant
to this Agreement other than any such letter of credit or bank guarantee that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.

 

“Letter of Credit Sublimit” means an amount equal to $65,000,000.  The Letter of
Credit Sublimit is part of and not in addition to the aggregate Revolving
Commitments.

 

28

--------------------------------------------------------------------------------


 

“LIBO Rate” means, for any Interest Period with respect to a Eurocurrency
Borrowing, the rate per annum equal to (i) the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or (ii) if such published rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurocurrency
Borrowing being made, continued or converted by Credit Suisse AG and with a term
equivalent to such Interest Period would be offered by Credit Suisse AG’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and

 

Notwithstanding the foregoing, the LIBO Rate with respect to any applicable
Interest Period will be deemed to be 1.50% per annum if the LIBO Rate for such
Interest Period determined pursuant to this definition would otherwise be less
than 1.50% per annum.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Document Obligations” has the meaning assigned to such term in the
Collateral Agreement.

 

“Loan Documents” means this Agreement, any Refinancing Amendment, the Guarantee
Agreement, the Collateral Agreement, the other Security Documents, the First
Lien Intercreditor Agreement, the Second Lien Intercreditor Agreement and,
except for purposes of Section 9.02, any promissory notes delivered pursuant to
Section 2.09(e).

 

“Loan Parties” means Holdings, any Intermediate Parent, the Borrower and the
Subsidiary Loan Parties.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the unused aggregate Revolving
Commitments at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time, provided that (a) the
Revolving Exposures, Term Loans and unused Commitments of the Borrower or any
Affiliate thereof and (b) whenever there are one or more Defaulting Lenders, the
total outstanding Term Loans and Revolving Exposures of, and the unused
Revolving Commitments of, each Defaulting Lender, shall in each case be excluded
for purposes of making a determination of the Majority in Interest.

 

29

--------------------------------------------------------------------------------


 

“Management Investors” means the directors, officers and employees of Holdings,
the Borrower and/or its Subsidiaries who are (directly or indirectly through one
or more investment vehicles) investors in Holdings (or any direct or indirect
parent thereof).

 

“Material Adverse Effect” means any event, circumstance or condition that has
had, or would reasonably be expected to have, a materially adverse effect on
(a) the business, financial condition, or results of operations of Holdings, any
Intermediate Parent, the Borrower and its Subsidiaries, taken as a whole,
(b) the ability of the Borrower and the other Loan Parties, taken as a whole, to
perform their payment obligations under the Loan Documents or (c) the rights and
remedies of the Administrative Agent and the Lenders under the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations), or obligations in respect of one or more Swap Agreements, of any
one or more of Holdings, any Intermediate Parent, the Borrower and the
Restricted Subsidiaries in an aggregate principal amount exceeding $20,000,000. 
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Holdings, any
Intermediate Parent, the Borrower or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

 

“Material Subsidiary” means (i) each Wholly Owned Restricted Subsidiary that, as
of the last day of the fiscal quarter of the Borrower most recently ended, had
revenues or total assets for such quarter in excess of 2.5% of the consolidated
revenues or total assets, as applicable, of the Borrower for such quarter and
(ii) any group comprising Wholly Owned Restricted Subsidiaries that each would
not have been a Material Subsidiary under clause (i) but that, taken together,
as of the last day of the fiscal quarter of the Borrower most recently ended,
had revenues or total assets for such quarter in excess of 5% of the
consolidated revenues or total assets, as applicable, of the Borrower for such
quarter; provided that solely for purposes of Sections 7.01(h) and (i) each such
Subsidiary forming part of such group is subject to an Event of Default under
one or more of such Sections.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“Medicaid” means that program established by Title XIX of the Social Security
Act.

 

“Medicare” means that program established by Title XVIII of the Social Security
Act.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Secured Obligations.  Each Mortgage shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.

 

“Mortgaged Property” means each parcel of real property together with the
improvements thereto in excess of a fair market value of $5,000,000 owned by a
Loan Party with respect to which a Mortgage is granted pursuant to the
Collateral and Guarantee Requirement, Section 5.11, Section 5.12 or
Section 5.14.

 

“Motor Vehicles” means all owned ambulances, alternative transportation
vehicles, fire vehicles, trucks, trailers, tractors, service vehicles,
automobiles and other registered vehicles of the Loan Parties.

 

30

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Municipal Contract Lien” means any Lien incurred in connection with any of the
Borrower’s or its Subsidiaries’ contracts with Governmental Authorities,
including municipalities, providing for emergency 911 ambulance services.

 

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds, and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, minus (b) the sum of
(i) all fees and out-of-pocket expenses paid by Holdings, any Intermediate
Parent, the Borrower and its Restricted Subsidiaries in connection with such
event (including attorney’s fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, underwriting discounts and commissions, other
customary expenses and brokerage, consultant, accountant and other customary
fees), (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), (x) the amount of all payments that are
permitted hereunder and are made by Holdings, any Intermediate Parent, the
Borrower and its Restricted Subsidiaries as a result of such event to repay
Indebtedness (other than the Loans) secured by such asset or otherwise subject
to mandatory prepayment as a result of such event, (y) the pro rata portion of
net cash proceeds thereof (calculated without regard to this clause (y))
attributable to minority interests and not available for distribution to or for
the account of Holdings, any Intermediate Parent, the Borrower its Restricted
Subsidiaries as a result thereof and (z) the amount of any liabilities directly
associated with such asset and retained by the Borrower or any Restricted
Subsidiary and (iii) the amount of all taxes paid (or reasonably estimated to be
payable), and the amount of any reserves established by Holdings, any
Intermediate Parent, the Borrower and its Restricted Subsidiaries to fund
contingent liabilities reasonably estimated to be payable, that are directly
attributable to such event, provided that any reduction at any time in the
amount of any such reserves (other than as a result of payments made in respect
thereof) shall be deemed to constitute the receipt by the Borrower at such time
of Net Proceeds in the amount of such reduction.

 

“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and Investments in debt and equity securities pursuant to GAAP, (b) all losses
from Investments recorded using the equity method, (c) all Non-Cash Compensation
Expenses, (d) the non-cash impact of acquisition method accounting, and (e)
other non-cash charges (provided, in each case, that if any non-cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period).

 

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).

 

“Non-Loan Party Investment Amount” means, at any time, the sum of (a) the
greater of $25,000,000 and 25% of Consolidated EBITDA for the most recently
ended Test Period, (b) the Net Proceeds of any issuance of, or contribution of
cash in respect of existing, Qualified Equity Interests (other

 

31

--------------------------------------------------------------------------------


 

than any such issuance or contribution made pursuant to Section 7.02) that are
Not Otherwise Applied, (c) Cumulative Excess Cash Flow that is Not Otherwise
Applied and (d) the aggregate amount of Investments permitted to be made
pursuant to Section 6.04(m) at such time.

 

“Non-Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person
other than a Wholly Owned Subsidiary.

 

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event or of Excess Cash Flow, that such amount (a) was not
required to be applied to prepay the Loans pursuant to Section 2.11(c) or (d),
and (b) was not previously applied pursuant to Sections 6.04(m), 6.08(a)(viii),
6.08(b)(iv) and the definition of the term “Non-Loan Party Investment Amount.”

 

“OID” has the meaning assigned to such term in Section 2.20(a)(i).

 

“Offered Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

 

“Offered Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

 

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.

 

“Other Revolving Commitments” means one or more Classes of revolving credit
commitments hereunder or extended Revolving Commitments that result from a
Refinancing Amendment.

 

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes arising from any payment made
under any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

 

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

 

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section
9.04(c)(ii).

 

“Participating Lender” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

 

“Patient Receivables”  with respect to any Restricted Subsidiary, the patient
accounts receivable of such Restricted Subsidiary existing or hereafter created,
any and all rights to receive payments due on such accounts receivable from any
Governmental Authority payor under or in respect of such accounts receivable
(including, without limitation, Medicare, Medicaid, CHAMPVA and TRICARE), and
all proceeds of or in any way derived, whether directly or indirectly, from any
of the foregoing (including,

 

32

--------------------------------------------------------------------------------


 

without limitation, all interest, finance charges and other amounts payable by
any Governmental Authority obligor, directly or indirectly, in respect thereof).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any Restricted Subsidiary of Equity Interests in,
or all or substantially all the assets of (or all or substantially all the
assets constituting a business unit, division, product line or line of business
of), any Person; provided that (a) in the case of any purchase or other
acquisition of Equity Interests in a Person, such Person, upon the consummation
of such acquisition, will be a Restricted Subsidiary (including as a result of a
merger or consolidation between any Restricted Subsidiary and such Person), (b)
all transactions related thereto are consummated in accordance with all
Requirements of Law, (c) the business of such Person, or such assets, as the
case may be, constitute a business permitted by Section 6.03(b), (d) with
respect to each such purchase or other acquisition, all actions required to be
taken with respect to such newly created or acquired Restricted Subsidiary
(including each subsidiary thereof) or assets in order to satisfy the
requirements set forth in clauses (a), (b), (c) and (d) of the definition of the
term “Collateral and Guarantee Requirement” to the extent applicable shall have
been taken (or arrangements for the taking of such actions reasonably
satisfactory to the Administrative Agent shall have been made), (e) after giving
effect to any such purchase or other acquisition, (A) no Event of Default shall
have occurred and be continuing and (B) the Borrower shall be in compliance with
the covenant set forth in Section 6.12 on a Pro Forma Basis as of the end of the
most recent Test Period for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (whether or not such covenant is required to
be complied with at such time) and (f) the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer certifying that all
the requirements set forth in this definition have been satisfied with respect
to such purchase or other acquisition, together with reasonably detailed
calculations demonstrating satisfaction of the requirement set forth in clause
(e) above.

 

“Permitted Encumbrances” means:

 

(a)           Liens for Taxes that are not overdue for a period of more than 30
days or that are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(b)           Liens with respect to outstanding motor vehicle fines and Liens
imposed by law, such as carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or construction contractors’ Liens and other similar Liens arising
in the ordinary course of business that secure amounts not overdue for a period
of more than 30 days or, if more than 30 days overdue, are unfiled and no other
action has been taken to enforce such Lien or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP, in each case so long as such Liens do not individually or
in the aggregate have a Material Adverse Effect;

 

(c)           Liens incurred or deposits made in the ordinary course of business
(i) in connection with workers’ compensation, unemployment insurance and other
social security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations

 

33

--------------------------------------------------------------------------------


 

in respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any Restricted Subsidiary;

 

(d)           Liens incurred or deposits made to secure the performance of bids,
trade contracts, governmental contracts and leases (including Liens in favor of
Governmental Authorities on equipment purchased by a Loan Party for purposes of
fulfilling its obligations under a contract with such Governmental Authorities
or in the form of Contingent Lease Agreements), statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature (including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business;

 

(e)           easements, rights-of-way, restrictions, encroachments,
protrusions, zoning restrictions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Borrower
and its Restricted Subsidiaries, taken as a whole;

 

(f)            Liens securing, or otherwise arising from, judgments not
constituting an Event of Default under Section 7.01(j);

 

(g)           Liens on goods the purchase price of which is financed by a
documentary letter of credit issued for the account of the Borrower or any of
its Subsidiaries; provided that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit to the extent
such obligations are permitted by Section 6.01; and

 

(h)           Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of its Subsidiaries;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than Liens referred to in clause (c) above securing
obligations under letters of credit or bank guarantees and in clause (g) above.

 

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or senior secured loans; provided that (i) such Indebtedness is secured by
the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Loan Document Obligations and is not secured by any property
or assets of the Borrower or any Subsidiary other than the Collateral, (ii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal prior to the date that is 91 days after the Latest Maturity Date at
the time such Indebtedness is incurred, (iii) the security agreements relating
to such Indebtedness are substantially the same as the Security Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(iv) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Loan Parties and (v) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to the First Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted First Priority Refinancing Debt incurred by the Borrower, then the
Borrower, the Subsidiary Loan Parties, the Administrative Agent and the Senior
Representative for such Indebtedness shall have executed and delivered the First
Lien Intercreditor Agreement.  Permitted First Priority Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Holders” means (a) the Sponsors, (b) the Management Investors;
provided that in no event shall the Management Investors constitute Permitted
Holders of more than 15% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of Holdings

 

34

--------------------------------------------------------------------------------


 

or the IPO Entity, as applicable, at any one time, and (c) the other Investors
providing the Equity Financing and identified in writing to the Administrative
Agent prior to the Effective Date; provided that, if any individual Investor
shall own, directly or indirectly, beneficially or of record, Equity Interests
in Holdings representing a majority or more of the aggregate ordinary voting
power for the election of directors of Holdings represented by the issued and
outstanding Equity Interests of Holdings, such Investor shall no longer be a
Permitted Holder.

 

“Permitted Investments” means any of the following, to the extent owned by the
Borrower or any Restricted Subsidiary:

 

(a)           dollars, euro or such other currencies held by it from time to
time in the ordinary course of business;

 

(b)           readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of the
United States, having average maturities of not more than 12 months from the
date of acquisition thereof; provided that the full faith and credit of the
United States is pledged in support thereof;

 

(c)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least $250,000,000 (any such bank in the foregoing
clauses (i) or (ii) being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;

 

(d)           commercial paper and variable or fixed rate notes issued by an
Approved Bank (or by the parent company thereof) or any variable or fixed rate
note issued by, or guaranteed by, a corporation rated A-2 (or the equivalent
thereof) or better by S&P or P-2 (or the equivalent thereof) or better by
Moody’s, in each case with average maturities of not more than 12 months from
the date of acquisition thereof;

 

(e)           repurchase agreements entered into by any Person with an Approved
Bank, a bank or trust company (including any of the Lenders) or recognized
securities dealer, in each case, having capital and surplus in excess of
$250,000,000 for direct obligations issued by or fully guaranteed or insured by
the government or any agency or instrumentality of the United States, in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations;

 

(f)            marketable short-term money market and similar highly liquid
funds either (i) having assets in excess of $250,000,000 or (ii) having a rating
of at least A-2 or P-2 from either S&P or Moody’s (or, if at any time neither
S&P nor Moody’s shall be rating such obligations, an equivalent rating from
another nationally recognized rating service);

 

(g)           securities with average maturities of 12 months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory having an investment grade rating
from either S&P or Moody’s (or the equivalent thereof);

 

(h)           investments with average maturities of 12 months or less from the
date of acquisition in mutual funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s; and

 

35

--------------------------------------------------------------------------------


 

(i)            investments, classified in accordance with GAAP as current assets
of the Borrower or any Subsidiary, in money market investment programs that are
registered under the Investment Company Act of 1940 or that are administered by
financial institutions having capital of at least $250,000,000, and, in either
case, the portfolios of which are limited such that substantially all of such
investments are of the character, quality and maturity described in clauses (a)
through (h) of this definition.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 6.01(a)(v), Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (c)
immediately after giving effect thereto, no Event of Default shall have occurred
and be continuing, (d) if the Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Loan Document
Obligations, Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension is subordinated in right of payment to the Loan
Document Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended and (e) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is permitted pursuant to
Section 6.01(a)(ii), (a)(xx), (a)(xxi) or (a)(xxii), (i) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate (including whether such interest is payable in cash
or in kind) and redemption premium) of Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension are not, taken as a
whole, materially less favorable to the Loan Parties or the Lenders than the
terms and conditions of the Indebtedness being modified, refinanced, refunded,
renewed or extended; provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five Business Days prior to such
modification, refinancing, refunding, renewal or extension, together with a
reasonably detailed description of the material terms and conditions of such
resulting Indebtedness or drafts of the documentation relating thereto, stating
that the Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirements and (ii) the primary obligor in respect of,
and the Persons (if any) that Guarantee, Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension are the primary
obligor in respect of, and Persons (if any) that Guaranteed, respectively, the
Indebtedness being modified, refinanced, refunded, renewed or extended.  For the
avoidance of doubt, it is understood that a Permitted Refinancing may constitute
a portion of an issuance of Indebtedness in excess of the amount of such
Permitted Refinancing; provided that such excess amount is otherwise permitted
to be incurred under Section 6.01.

 

“Permitted Second Priority Refinancing Debt” means secured Indebtedness incurred
by the Borrower in the form of one or more series of second lien secured notes
or second lien secured loans; provided that (i) such Indebtedness is secured by
the Collateral on a second lien, subordinated basis to the Secured Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt
and is not secured by any property or assets of Holdings, any Intermediate
Parent, the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness does not mature or have scheduled amortization or
payments of principal prior to the date that is 91 days after the Latest
Maturity Date at the time such Indebtedness is incurred, (iii) the security
agreements relating to such Indebtedness are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the

 

36

--------------------------------------------------------------------------------


 

Administrative Agent), (iv) such Indebtedness is not guaranteed by any
Subsidiaries other than the Subsidiary Loan Parties and (v) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Second Lien Intercreditor Agreement; provided that if such
Indebtedness is the initial Permitted Second Priority Refinancing Debt incurred
by the Borrower, then the Borrower, the Subsidiary Loan Parties, the
Administrative Agent and the Senior Representatives for such Indebtedness shall
have executed and delivered the Second Lien Intercreditor Agreement.  Permitted
Second Priority Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.

 

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower or any Subsidiary Loan Party in the form of one or more series of
senior unsecured notes or loans; provided that (i) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness in respect of Term Loans (including
portions of Classes of Term Loans or Other Term Loans) or outstanding Revolving
Loans, (ii) such Indebtedness does not mature or have scheduled amortization or
payments of principal prior to the date that is 91 days after the Latest
Maturity Date at the time such Indebtedness is incurred, (iii) if guaranteed,
such Indebtedness is not guaranteed by any Subsidiaries other than Loan Parties
and (iv) such Indebtedness is not secured by any Lien on any property or assets
of Holdings, Intermediate Parent, the Borrower or any Restricted Subsidiary. 
Permitted Unsecured Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 5.01.

 

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

 

“Prepayment Event” means:

 

(a)           any sale, transfer or other disposition (including (x) pursuant to
a sale and leaseback transaction, (y) by way of merger or consolidation and (z)
any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of) of any property or asset of
the Borrower or any of its Restricted Subsidiaries permitted by Section 6.05(k)
other than dispositions resulting in aggregate Net Proceeds not exceeding (A)
$5,000,000 in the case of any single transaction or series of related
transactions and (B) $10,000,000 for all such transactions during any fiscal
year of the Borrower; or

 

(b)           the incurrence by the Borrower or any of its Restricted
Subsidiaries of any Indebtedness, other than Indebtedness permitted under
Section 6.01 (other than Permitted Unsecured Refinancing Indebtedness, Permitted
First Priority Refinancing Debt, Permitted Second Priority Refinancing Debt and
Other Term Loans which shall constitute a Prepayment Event to the extent
required by the definition of “Credit Agreement Refinancing Indebtedness”) or
permitted by the Required Lenders pursuant to Section 9.02.

 

37

--------------------------------------------------------------------------------


 

“Prime Rate” means the rate announced from time to time by Credit Suisse AG as
its “prime rate.”  The Prime Rate is based upon various factors including Credit
Suisse AG’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Credit Suisse AG shall take effect at the opening of business on
the day of announcement of such change.

 

“Principal Issuing Bank” means, on any date, (a) the Issuing Bank, if there is
only one Issuing Bank and (b) otherwise, (i) the Issuing Bank with the greatest
LC Exposure on such date and (ii) each other Issuing Bank that has issued
Letters of Credit that on such date have available for drawing thereunder
(together with the aggregate unreimbursed LC Disbursement, thereunder on such
date) of greater than $5,000,000.

 

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Transaction Period with respect to the
Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated EBITDA of
the Borrower, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
as a result of (a) actions taken, prior to or during such Post-Transaction
Period, for the purposes of realizing reasonably identifiable and quantifiable
cost savings, or (b) any additional costs incurred prior to or during such
Post-Transaction Period in connection with the combination of the operations of
such Pro Forma Entity with the operations of the Borrower and its Restricted
Subsidiaries; provided that (A) so long as such actions are taken prior to or
during such Post-Transaction Period or such costs are incurred prior to or
during such Post-Transaction Period it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that such cost savings will be
realizable during the entirety of such Test Period, or such additional costs
will be incurred during the entirety of such Test Period, (B) not more than 15%
of Consolidated EBITDA shall be attributable to the Pro Forma Adjustment for any
Test Period and (C) any such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, shall be without
duplication for cost savings or additional costs already included in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such Test
Period.

 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that (a) to the extent
applicable, the Pro Forma Adjustment shall have been made and (b) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant:  (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a Disposition of all or substantially
all Equity Interests in any subsidiary of Holdings or any division, product
line, or facility used for operations of Holdings, the Borrower or any of its
Subsidiaries, shall be excluded and (B) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction,” shall be
included, (ii) any retirement of Indebtedness, and (iii) any Indebtedness
incurred or assumed by Holdings, the Borrower or any of its Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate that is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided that, without limiting the application of the Pro Forma Adjustment
pursuant to clause (a) above, the foregoing pro forma adjustments may be applied
to any such test or covenant solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and give effect to
operating expense reductions that are (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on Holdings, the Borrower
or any of its Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment, provided further that

 

38

--------------------------------------------------------------------------------


 

(1) any determination of Pro Forma Compliance required at any time prior to
September 30, 2011, shall be made assuming that compliance with the Financial
Performance Covenant set forth in Section 6.12 for the Test Period ending on
September 30, 2011, is required with respect to the most recent Test Period
prior to such time and (2) all pro forma adjustments made pursuant to this
definition (including the Pro Forma Adjustment) with respect to the Transactions
shall be consistent in character and amount with the adjustments reflected in
the Pro Forma Financial Statements.

 

“Pro Forma Disposal Adjustment” means, for any Test Period that includes all or
a portion of a fiscal quarter included in any Post-Transaction Period with
respect to any Sold Business or Entity, the pro forma increase or decrease in
Consolidated EBITDA projected by the Borrower in good faith as a result of
contractual arrangements between the Borrower or any Restricted Subsidiary
entered into with such Sold Entity or Business at the time of its disposal or
within the Post-Transaction Period and which represent an increase or decrease
in Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business for the most recent four quarter period prior to its
disposal.

 

“Pro Forma Entity” has the meaning given to such term in the definition of
“Acquired EBITDA.”

 

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(c).

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

 

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

“Qualified Equity Interests” means Equity Interests of Holdings other than
Disqualified Equity Interests.

 

“Qualifying Lender” has the meaning assigned to such term in Section
2.11(a)(ii)(D)

 

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

 

“Refinancing” means the repayment of all the existing third party Indebtedness
for borrowed money of the Borrower and its Subsidiaries as of the Effective Date
(other than Indebtedness hereunder, existing Capitalized Leases, existing
letters of credit and the Indebtedness listed on Schedule 6.01) and the
discharge (or the making of arrangements for discharge) of all Liens other than
Liens permitted pursuant to Section 6.02.

 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and Holdings, (b) the Administrative Agent
and (c) each Additional Lender and Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.21.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

39

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns.

 

“Retained Rights”  with respect to any Patient Receivable owing from any
Governmental Authority, the rights of any payee granted by applicable law and
regulation over such Patient Receivable, which in the absence of a court order
in the manner expressly contemplated by applicable state and federal law are
subject to restrictions on assignment, pledging or are otherwise encumbered by
applicable law or regulation, including, without limitation, and as applicable,
restrictions on the collection thereof and discretion over the transfer thereof,
to any party and restrictions on any such party’s ability to enforce the claim
giving rise to such Patient Receivable against such Governmental Authority.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
emptying, pumping, escaping, pouring, deposit, disposal, discharge, dispersal,
leaching or migration into or through the environment (including ambient air,
indoor air, surface water, groundwater, land surface or subsurface strata) and
including the environment within any building, or any occupied structure,
facility or fixture.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments (other than Swingline Commitments) representing
more than 50% of the aggregate Revolving Exposures, outstanding Term Loans and
unused Commitments (other than Swingline Commitments) at such time; provided
that to the extent set forth in Section 9.02, (a) the Revolving Exposures, Term
Loans and unused Commitments of the Borrower or any Affiliate thereof and (b)
whenever there are one or more Defaulting Lenders, the total outstanding Term
Loans and Revolving Exposures of, and the unused Revolving Commitments of, each
Defaulting Lender shall in each case be excluded for purposes of making a
determination of Required Lenders.

 

“Required Revolving Lenders” means, at any time, Lenders having more than 50% of
(a) the Revolving Commitments or (b) after the termination or expiration of the
Revolving Commitments, the Revolving Exposure; provided that the Revolving
Commitment and the Revolving Exposure of any Defaulting Lender shall be excluded
for the purposes of making a determination of Required Revolving Lenders.

 

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, or other
similar officer, manager or a director of a Loan Party and with respect to
certain limited liability companies or partnerships that do not have officers,
any manager, sole member, managing member or general partner thereof, and as to
any document delivered on the Effective Date or thereafter pursuant to paragraph
(a)(i) of the definition of the term “Collateral and Guarantee Requirement,” any
secretary or assistant secretary of a Loan Party.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary,

 

40

--------------------------------------------------------------------------------


 

or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
the Borrower or any Restricted Subsidiary or any option, warrant or other right
to acquire any such Equity Interests in the Borrower or any Restricted
Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit (including Bank Guarantees) and Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s Revolving Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.08 and (b) reduced or increased
from time to time pursuant to (i) assignments by or to such Lender pursuant to
an Assignment and Assumption or (ii) a Refinancing Amendment.  The initial
amount of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption or Refinancing Amendment pursuant to which such
Lender shall have assumed its Revolving Commitment, as the case may be.  The
initial aggregate amount of the Lenders’ Revolving Commitments is $100,000,000.

 

“Revolving Commitment Increase” has the meaning assigned to such term in Section
2.20(a)(i).

 

“Revolving Commitment Increase Lender” has the meaning assigned to such term in
Section 2.20(c).

 

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

 

“Revolving Maturity Date” means June 30, 2016 (or, with respect to any Revolving
Lender that has extended its Revolving Commitment pursuant to Section 2.21(b),
the extended maturity date, set forth in the Extension Notice delivered by the
Borrower and such Revolving Lender to the Administrative Agent pursuant to
Section 2.21(b)).

 

“Rolled Equity” means the Equity Interests in Holdings issued to the management
and other existing equity holders of the Borrower pursuant to the Equity
Financing.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

41

--------------------------------------------------------------------------------


 

“Second Lien Intercreditor Agreement” means the Second Lien Intercreditor
Agreement substantially in the form of Exhibit G among the Administrative Agent
and one or more Senior Representatives for holders of Permitted Second Priority
Refinancing Debt, with such modifications thereto as the Administrative Agent
may reasonably agree.

 

“Secured Obligations” has the meaning assigned to such term in the Collateral
Agreement.

 

“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or pledge agreement executed and delivered pursuant to
the Collateral and Guarantee Requirement, Section 5.11, 5.12 or Section 5.14 to
secure any of the Secured Obligations.

 

“Senior Notes” means the $200.0 million aggregate principal amount of senior
notes due 2019 issued by the Borrower on the Effective Date.

 

“Senior Notes Indenture” means the indenture governing the Senior Notes.

 

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

 

“Solicited Discount Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

 

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

 

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to Section
2.11(a)(ii)(D) substantially in the form of Exhibit N.

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit O, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D).

 

“Specified Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(B).

 

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

 

“Specified Discount Prepayment Notice” means an irrevocable written notice of
the Borrower of Specified Discount Prepayment made pursuant to Section
2.11(a)(ii)(B) substantially in the form of Exhibit J.

 

42

--------------------------------------------------------------------------------


 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit K, to a Specified
Discount Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B).

 

“Specified Discount Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(B).

 

“Specified Representations” means the following:  (a) the representations made
by the Borrower in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that Holdings has the right to terminate its
obligations under the Acquisition Agreement as a result of a breach of such
representations in the Acquisition Agreement, and (b) the representations set
forth in (i) Section 3.01, Section 3.02 (with respect to authorization,
execution, delivery and performance and enforceability of the Loan Documents),
Section 3.08, Section 3.14, Section 3.15 and Section 3.16 and (ii) Sections 2.03
and 3.02 of the Collateral Agreement.

 

“Specified Transaction” means, with respect to any period, any Investment, sale,
transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation or other event that by
the terms of the Loan Documents requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a Pro
Forma Basis.

 

“Sponsors” means Warburg Pincus LLC and its Affiliates.

 

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined.  Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board of Governors.  Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any other
applicable law, rule or regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Submitted Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

 

“Submitted Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

 

“Subordinated Indebtedness” means any Junior Financing.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled

 

43

--------------------------------------------------------------------------------


 

or held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Loan Party” means each Subsidiary of the Borrower that is a party to
the Guarantee Agreement.

 

“Successor Borrower” has the meaning assigned to such term in Section
6.03(a)(iv).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, any Intermediate Parent, the Borrower or the other Subsidiaries shall
be a Swap Agreement.

 

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans up to an aggregate principal amount not to exceed $15,000,000.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender” means (a) Credit Suisse AG, in its capacity as the lender of
Swingline Loans hereunder and (b) each Revolving Lender that shall have become a
Swingline Lender hereunder as provided in Section 2.04(d) (other than any Person
that shall have ceased to be a Swingline Lender as provided in Section 2.04(e)),
each in its capacity as a lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndication Agent” means Citigroup Global Markets Inc., in its capacity as
syndication agent.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Effective Date, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to an Assignment and Assumption. 
The amount of each Lender’s Term Commitment as of the Effective Date is set
forth on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Term Commitment, as the case may be.

 

“Term Commitment Increase” has the meaning assigned to such term in Section
2.20(a)(ii).

 

44

--------------------------------------------------------------------------------


 

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

 

“Term Loan Standstill Period” has the meaning assigned to such term in Section
7.02(d).

 

“Term Loans” means Loans made pursuant to clause (a) of Section 2.01, Other Term
Loans and term loans made pursuant to a Term Commitment Increase, as the context
requires.

 

“Term Maturity Date” means June 30, 2018 (or, with respect to any Term Lender
that has extended the maturity date of its Term Loans pursuant to Section
2.21(b), the extended maturity date set forth in the Extension Notice delivered
by the Borrower and such Term Lender to the Administrative Agent pursuant to
Section 2.21(b)).

 

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the Borrower then last ended.

 

“Total Leverage Ratio” means on any date, the ratio of (a) Consolidated Net Debt
as of such date to (b) Consolidated EBITDA for the most recently ended Test
Period.

 

“Transaction Costs” means all fees, costs and expenses incurred or payable by
Holdings, the Borrower or any other Subsidiary in connection with the
Transactions.

 

“Transactions” means (a) the Financing Transactions, (b) the Acquisition and the
other transactions contemplated by the Acquisition Documents, (c) the
Refinancing and (d) the payment of the Transaction Costs.

 

“TRICARE” means that program established by 10 U.S.C. § 1071 et seq.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiary” means any Subsidiary designated by the Borrower as an
Unrestricted Subsidiary pursuant to Section 5.13 subsequent to the Effective
Date.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.

 

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person

 

45

--------------------------------------------------------------------------------


 

or one or more Wholly Owned Subsidiaries of such Person or by such Person and
one or more Wholly Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02             Classification of Loans and Borrowings.  For purposes
of this Agreement, Loans and Borrowings may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).

 

SECTION 1.03             Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (a) any definition of or
reference to any agreement (including this Agreement and the other Loan
Documents), instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04             Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision (including any definitions)
hereof to eliminate the effect of any change occurring after the Effective Date
in GAAP or in the application thereof on the operation of such provision (or if
the Administrative Agent notifies the Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Financial Accounting Standards
Accounting Standards Codification No. 825—Financial Instruments, or any
successor thereto (including pursuant to the Accounting Standards Codification),
to value any Indebtedness of Holdings, the Borrower or any Subsidiary at “fair
value” as defined therein.  Notwithstanding any other provision contained
herein, any lease that is treated as an operating lease for purposes of GAAP as
of the date hereof shall continue to be treated as an operating lease (and any
future lease, if it were in effect on the date hereof, that would be treated as
an

 

46

--------------------------------------------------------------------------------


 

operating lease for purposes of GAAP as of the date hereof shall be treated as
an operating lease), in each case for purposes of this Agreement,
notwithstanding any change in GAAP after the date hereof.

 

SECTION 1.05             Effectuation of Transactions.  All references herein to
Holdings, the Borrower and the other Subsidiaries shall be deemed to be
references to such Persons, and all the representations and warranties of
Holdings, the Borrower and the other Loan Parties contained in this Agreement
and the other Loan Documents shall be deemed made, in each case, after giving
effect to the Acquisition and the other Transactions to occur on the Effective
Date, unless the context otherwise requires.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01             Commitments.  Subject to the terms and conditions set
forth herein, (a) each Term Lender agrees to make a Term Loan to the Borrower on
the Effective Date denominated in dollars in a principal amount not exceeding
its Term Commitment and (b) each Revolving Lender agrees to make Revolving Loans
to the Borrower denominated in dollars from time to time during the Revolving
Availability Period in an aggregate principal amount which will not result in
such Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.  Amounts
repaid or prepaid in respect of Term Loans may not be reborrowed.

 

SECTION 2.02             Loans and Borrowings.

 

(a)           Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder, provided that
the Commitments of the Lenders are several and other than as expressly provided
herein with respect to a Defaulting Lender, no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereby.

 

(b)           Subject to Section 2.14, each Revolving Borrowing and Term
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith; provided that all Borrowings made
on the Effective Date must be made as ABR Borrowings unless the Borrower shall
have given the notice required for a Eurocurrency Borrowing under Section 2.03,
and provided an indemnity letter extending the benefits of Section 2.16 to
Lenders in respect of such Borrowings.  Each Swingline Loan shall be an ABR
Loan.  Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c)           At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that a Eurocurrency Borrowing that results from a continuation of an
outstanding Eurocurrency Borrowing may be in an aggregate amount that is equal
to such outstanding Borrowing.  At the time that each ABR Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum.  Each Swingline
Loan shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum.  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of six Eurocurrency

 

47

--------------------------------------------------------------------------------


 

Borrowings outstanding.  Notwithstanding anything to the contrary herein, an ABR
Revolving Borrowing or a Swingline Loan may be in an aggregate amount which is
equal to the entire unused balance of the aggregate Revolving Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(f).

 

SECTION 2.03             Requests for Borrowings.  To request a Revolving
Borrowing or Term Borrowing, the Borrower shall notify the Administrative Agent
of such request by telephone (a) in the case of a Eurocurrency Borrowing, not
later than 2:00 p.m., New York City time, three Business Days before the date of
the proposed Borrowing (or, in the case of any Eurocurrency Borrowing to be made
on the Effective Date, one Business Day) or (b) in the case of an ABR Borrowing,
not later than 2:00 p.m., New York City time, one Business Day before the date
of the proposed Borrowing; provided that any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information:

 

(i)            whether the requested Borrowing is to be a Revolving Borrowing, a
Term Borrowing or a Borrowing of any other Class (specifying the Class thereof);

 

(ii)           the aggregate amount of such Borrowing;

 

(iii)          the date of such Borrowing, which shall be a Business Day;

 

(iv)          whether such Borrowing is to be an ABR Borrowing (solely in the
case of a Borrowing denominated in dollars) or a Eurocurrency Borrowing;

 

(v)           in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;

 

(vi)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06,
or, in the case of any ABR Revolving Borrowing or Swingline Loan requested to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(f),
the identity of the Issuing Bank that made such LC Disbursement; and

 

(vii)         that as of the date of such Borrowing, the conditions set forth in
Sections 4.02(a) and 4.02(b) are satisfied.

 

If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

 

SECTION 2.04             Swingline Loans.

 

(a)           Subject to the terms and conditions set forth herein (including
Section 2.22), in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, the Swingline Lender

 

48

--------------------------------------------------------------------------------


 

agrees to make Swingline Loans to the Borrower from time to time during the
Revolving Availability Period denominated in dollars, in an aggregate principal
amount at any time outstanding that will not result in (i) subject to Section
9.04(b)(ii), the outstanding Swingline Loans of the Swingline Lender exceeding
its Swingline Commitment or (ii) the aggregate Revolving Exposures exceeding the
aggregate Revolving Commitments, provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed in writing) or facsimile (confirmed by telephone), not later than
10:00 a.m., New York City time, or, if agreed by the Swingline Lender, 2:00
p.m., New York City time on the day of such proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day), the amount of the requested Swingline Loan and (x) if the funds
are not to be credited to a general deposit account of the Borrower maintained
with the Swingline Lender because the Borrower is unable to maintain a general
deposit account with the Swingline Lender under applicable Requirements of Law,
the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with Section 2.06, or (y) in the case of any ABR
Revolving Borrowing or Swingline Loan requested to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(f), the identity of the Issuing
Bank that made such LC Disbursement.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit accounts of the Borrower maintained with the Swingline Lender for the
applicable Swingline Loan (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(f), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.  No Swingline Lender shall be under
any obligation to make a Swingline Loan if any Lender is at that time a
Defaulting Lender, if after giving effect to Section 2.22(a)(iv), any Defaulting
Lender Fronting Exposure remains outstanding.

 

(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 1:00 p.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Swingline Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans.  Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or any reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (with references to 12:00 noon, New York City time, in
such Section being deemed to be references to 3:00 p.m., New York City time)
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly remit to the Swingline Lender the amounts so received by it from
the Revolving Lenders.  The Administrative Agent shall notify the Borrower of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other Person on behalf of the
Borrower) in respect of a

 

49

--------------------------------------------------------------------------------


 

Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted by the Swingline Lender to
the Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear, provided that any such payment
so remitted shall be repaid to the Swingline Lender or the Administrative Agent,
as the case may be, and thereafter to the Borrower, if and to the extent such
payment is required to be refunded to the Borrower for any reason.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

 

(d)           The Borrower may, at any time and from time to time, designate as
additional Swingline Lenders one or more Revolving Lenders that agree to serve
in such capacity as provided below.  The acceptance by a Revolving Lender of an
appointment as a Swingline Lender hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of a Swingline Lender under this Agreement and (ii)
references herein to the term “Swingline Lender” shall be deemed to include such
Revolving Lender in its capacity as a lender of Swingline Loans hereunder.

 

(e)           The Borrower may terminate the appointment of any Swingline Lender
as a “Swingline Lender” hereunder by providing a written notice thereof to such
Swingline Lender, with a copy to the Administrative Agent.  Any such termination
shall become effective upon the earlier of (i) such Swingline Lender’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof, provided that no such termination shall become
effective until and unless the Swingline Exposure of such Swingline Lender shall
have been reduced to zero.  Notwithstanding the effectiveness of any such
termination, the terminated Swingline Lender shall remain a party hereto and
shall continue to have all the rights of a Swingline Lender under this Agreement
with respect to Swingline Loans made by it prior to such termination, but shall
not make any additional Swingline Loans.

 

SECTION 2.05             Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein
(including Section 2.22), each Issuing Bank agrees, in reliance upon the
agreements of the Revolving Lenders set forth in this Section 2.05, to issue
Letters of Credit for the Borrower’s own account (or for the account of any
other Subsidiary of the Borrower so long as the Borrower and such other
Subsidiary are co-applicants in respect of such Letter of Credit), in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, which shall reflect the standard operating procedures of such Issuing
Bank, at any time and from time to time during the Revolving Availability Period
and prior to the fifth Business Day prior to the Revolving Maturity Date.  In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit or bank
guarantee application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

 

(b)           Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver in
writing by hand delivery or facsimile (or transmit by electronic communication,
if arrangements for doing so have been approved by the recipient) to the
applicable Issuing Bank and the Administrative Agent (at least five Business
Days before the requested date of issuance, amendment, renewal or extension or
such shorter period as the applicable Issuing Bank and the Administrative Agent
may agree) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be

 

50

--------------------------------------------------------------------------------


 

amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (d) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the applicable
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of any Letter of Credit
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension, (i) subject to Section
9.04(b)(ii), the Applicable Fronting Exposure of each Issuing Bank shall not
exceed its Revolving Commitment, (ii) the aggregate Revolving Exposures shall
not exceed the aggregate Revolving Commitments and (iii) the aggregate LC
Exposure shall not exceed the Letter of Credit Sublimit.  No Issuing Bank shall
be under any obligation to issue any Letter of Credit if (i) any order, judgment
or decree of any Governmental Authority or arbitrator shall enjoin or restrain
such Issuing Bank from issuing the Letter of Credit, or any law applicable to
such Issuing Bank any directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuing Bank shall
prohibit the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which such Issuing
Bank in good faith deems material to it, (ii) except as otherwise agreed by the
Administrative Agent and the such Issuing Bank, the Letter of Credit is in an
initial stated amount less than $100,000, in the case of a commercial Letter of
Credit, or $500,000, in the case of a standby Letter of Credit or (iii) any
Lender is at that time a Defaulting Lender, if after giving effect to Section
2.22(a)(iv), any Defaulting Lender Fronting Exposure remains outstanding, unless
such Issuing Bank has entered into arrangements, including the delivery of cash
collateral, reasonably satisfactory to such Issuing Bank with the Borrower or
such Lender to eliminate such Issuing Bank’s Defaulting Lender Fronting Exposure
arising from either the Letter of Credit then proposed to be issued or such
Letter of Credit and all other LC Exposure as to which such Issuing Bank has
Defaulting Lender Fronting Exposure.

 

(c)           Notice.  Each Issuing Bank agrees that it shall not permit any
issuance, amendment, renewal or extension of a Letter of Credit to occur unless
it shall have given to the Administrative Agent written notice thereof required
under paragraph (m) of this Section.

 

(d)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date that is one year after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and (ii)
the date that is five Business Days prior to the Revolving Maturity Date;
provided that if such expiry date is not a Business Day, such Letter of Credit
shall expire at or prior to the close of business on the next succeeding
Business Day; provided, further, that any Letter of Credit may, upon the request
of the Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of one year or less
(but not beyond the date that is five Business Days prior to the Revolving
Maturity Date) unless the applicable Issuing Bank notifies the beneficiary
thereof within the time period specified in such Letter of Credit or, if no such
time period is specified, at least 30 days prior to the then-applicable
expiration date, that such Letter of Credit will not be renewed.

 

(e)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank that is the issuer thereof or the
Lenders, such Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn

 

51

--------------------------------------------------------------------------------


 

under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of such Issuing Bank, such
Revolving Lender’s Applicable Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (f) of this Section of such LC Disbursement, or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or any reduction or termination of the
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

 

(f)                                    Reimbursement.  If an Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 4:00 p.m., New York City time, on
the Business Day immediately following the day that the Borrower receives notice
of such LC Disbursement, provided that, if such LC Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Revolving Borrowing or a Swingline Loan, in each case in an
equivalent amount, and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan.  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Revolving Lender’s Applicable Percentage thereof. 
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in dollars and in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders pursuant to this
paragraph), and the Administrative Agent shall promptly remit to the applicable
Issuing Bank the amounts so received by it from the Revolving Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Revolving Lenders and such Issuing Bank as their interests may
appear.  Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

(g)                                 Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (f) of this
Section is absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  None of the Administrative Agent, the
Lenders, the Issuing Banks or any of their Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission,

 

52

--------------------------------------------------------------------------------


 

interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Banks; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as determined by a court of competent
jurisdiction in a final, nonappealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute gross negligence or willful misconduct.

 

(h)                                 Disbursement Procedures.  Each Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  Each Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by hand delivery or facsimile) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement in accordance with paragraph
(f) of this Section.

 

(i)                                     Interim Interest.  If an Issuing Bank
shall make any LC Disbursement, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans; provided that, if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (f) of this Section, then
Section 2.13(c) shall apply.  Interest accrued pursuant to this paragraph shall
be paid to the Administrative Agent, for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to paragraph (f) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment and shall be payable on demand or, if no demand has been made, on the
date on which the Borrower reimburses the applicable LC Disbursement in full.

 

(j)                                     Cash Collateralization.  If any Event of
Default under paragraph (a), (b), (h) or (i) of Section 7.01 shall occur and be
continuing, on the Business Day on which the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing more than
50% of the aggregate LC Exposure of all Revolving Lenders) demanding the deposit
of cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount of cash in dollars equal to the
portions of the LC Exposure attributable to Letters of Credit, as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence

 

53

--------------------------------------------------------------------------------


 

of any Event of Default with respect to the Borrower described in
paragraph (h) or (i) of Section 7.01. The Borrower also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by
Section 2.11(b).  Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  At any time that there shall exist a Defaulting Lender,
if any Defaulting Lender Fronting Exposure remains outstanding (after giving
effect to Section 2.22(a)(iv)), then promptly upon the request of the
Administrative Agent, the Issuing Bank or the Swingline Lender, the Borrower
shall deliver to the Administrative Agent cash collateral in an amount
sufficient to cover such Defaulting Lender Fronting Exposure (after giving
effect to any cash collateral provided by the Defaulting Lender).  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent in Permitted
Investments and at the Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Banks for LC Disbursements for which they have
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Lenders with LC Exposure representing more
than 50% of the aggregate LC Exposure of all the Revolving Lenders), be applied
to satisfy other obligations of the Borrower under this Agreement.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default or the existence of a Defaulting
Lender, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived or after the termination of Defaulting Lender status, as
applicable.  If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.11(b) and no Event of Default shall have occurred and be continuing.

 

(k)                                  Designation of Additional Issuing Banks. 
The Borrower may, at any time and from time to time, designate as additional
Issuing Banks one or more Revolving Lenders that agree to serve in such capacity
as provided below.  The acceptance by a Revolving Lender of an appointment as an
Issuing Bank hereunder shall be evidenced by an agreement, which shall be in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower, executed by the Borrower, the Administrative Agent and such designated
Revolving Lender and, from and after the effective date of such agreement,
(i) such Revolving Lender shall have all the rights and obligations of an
Issuing Bank under this Agreement and (ii) references herein to the term
“Issuing Bank” shall be deemed to include such Revolving Lender in its capacity
as an issuer of Letters of Credit hereunder.

 

(l)                                     Termination of an Issuing Bank.  The
Borrower may terminate the appointment of any Issuing Bank as an “Issuing Bank”
hereunder by providing a written notice thereof to such Issuing Bank, with a
copy to the Administrative Agent.  Any such termination shall become effective
upon the earlier of (i) such Issuing Bank’s acknowledging receipt of such notice
and (ii) the fifth Business Day following the date of the delivery thereof;
provided that no such termination shall become effective until and unless the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank (or its
Affiliates) shall have been reduced to zero.  At the time any such termination
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the terminated Issuing Bank pursuant to Section 2.12(b). 
Notwithstanding the effectiveness of any such termination, the terminated
Issuing Bank shall remain a party hereto and shall continue to have all the
rights of an Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such termination, but shall not issue any additional
Letters of Credit.

 

54

--------------------------------------------------------------------------------


 

(m)                               Issuing Bank Reports to the Administrative
Agent.  Unless otherwise agreed by the Administrative Agent, each Issuing Bank
shall, in addition to its notification obligations set forth elsewhere in this
Section, report in writing to the Administrative Agent (i) periodic activity
(for such period or recurrent periods as shall be requested by the
Administrative Agent) in respect of Letters of Credit issued by such Issuing
Bank, including all issuances, extensions, amendments and renewals, all
expirations and cancellations and all disbursements and reimbursements,
(ii) within five Business Days following the time that such Issuing Bank issues,
amends, renews or extends any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the face amount of the Letters of Credit
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the amounts
thereof shall have changed), (iii) on each Business Day on which such Issuing
Bank makes any LC Disbursement, the date and amount of such LC Disbursement,
(iv) on any Business Day on which the Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

 

(n)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the applicable Issuing Bank and the Borrower when
a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance, shall apply to each commercial Letter of
Credit.

 

SECTION 2.06                                       Funding of Borrowings.

 

(a)                                  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the Applicable Account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to Section 2.05(f) to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance on such assumption and in its sole discretion,
make available to the Borrower a corresponding amount.  In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent an amount equal to such share on demand of the
Administrative Agent.  If such Lender does not pay such corresponding amount
forthwith upon demand of the Administrative Agent therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower agrees to pay such
corresponding amount to the Administrative Agent forthwith on demand.  The
Administrative Agent shall also be entitled to recover from such Lender or
Borrower interest on such corresponding amount, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, or (ii) in the case of the Borrower, the interest rate applicable
to such Borrowing in

 

55

--------------------------------------------------------------------------------


 

accordance with Section 2.13.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

(c)                                  The obligations of the Lenders hereunder to
make Term Loans and Revolving Loans, to fund participations in Letters of Credit
and Swingline Loans and to make payments pursuant to Section 9.03(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 9.03(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 9.03(c).

 

SECTION 2.07                                       Interest Elections.

 

(a)                                  Each Revolving Borrowing and Term Borrowing
initially shall be of the Type specified in the applicable Borrowing Request or
designated by Section 2.03 and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request or
designated by Section 2.03.  Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Loans, which may
not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Revolving Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, facsimile or other electronic transmission to the
Administrative Agent of a written Interest Election Request signed by the
Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.03:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing (solely in the case of a Borrowing denominated in dollars) or a
Eurocurrency Borrowing; and

 

(iv)                              if the resulting Borrowing is to be a
Eurocurrency Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of the term “Interest Period.”

 

56

--------------------------------------------------------------------------------


 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request in accordance with this Section, the Administrative Agent shall
advise each Lender of the applicable Class of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurocurrency Borrowing and
(ii) unless repaid, each Eurocurrency Borrowing shall be converted to an ABR
Borrowing.

 

SECTION 2.08                                       Termination and Reduction of
Commitments.

 

(a)                                  Unless previously terminated, (i) the Term
Commitments shall terminate at 5:00 p.m., New York City time, on the Effective
Date and (ii) the Revolving Commitments shall terminate on the Revolving
Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Commitments of any Class, provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000 and (ii) the Borrower
shall not terminate or reduce the Revolving Commitments if, after giving effect
to any concurrent prepayment of the Revolving Loans or Swingline Loans in
accordance with Section 2.11, the aggregate Revolving Exposures would exceed the
aggregate Revolving Commitments.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least one Business Day prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable,
provided that a notice of termination of the Revolving Commitments delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or the occurrence of some other identifiable event or
condition, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date of
termination) if such condition is not satisfied.  Any termination or reduction
of the Commitments of any Class shall be permanent.  Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

 

SECTION 2.09                                       Repayment of Loans; Evidence
of Debt.

 

(a)                                  The Borrower hereby unconditionally
promises to pay (i) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Revolving Loan of such Lender on the
Revolving Maturity Date, (ii) to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Term Loan of such Lender as
provided in Section 2.10 and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan made by the Swingline Lender on the
earlier to occur of (A) the date that is ten (10) Business Days after such Loan
is

 

57

--------------------------------------------------------------------------------


 

made and (B) the Revolving Maturity Date; provided that on each date that a
Revolving Borrowing is made, the Borrower shall repay all Swingline Loans that
were outstanding on the date such Borrowing was requested.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein, provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to pay any amounts due hereunder in accordance with the terms of this
Agreement. In the event of any inconsistency between the entries made pursuant
to paragraphs (b) and (c) of this Section, the accounts maintained by the
Administrative Agent pursuant to paragraph (c) of this Section shall control.

 

(e)                                  Any Lender may request through the
Administrative Agent that Loans of any Class made by it be evidenced by a
promissory note.  In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
provided by the Administrative Agent and approved by the Borrower.

 

SECTION 2.10                                       Amortization of Term Loans.

 

(a)                                  Subject to adjustment pursuant to
paragraph (c) of this Section, the Borrower shall repay Term Borrowings on the
last day of each September, December, March and June (commencing on
September 30, 2011) in the principal amount of Term Loans equal to (i) the
aggregate outstanding principal amount of Term Loans immediately after closing
on the Effective Date multiplied by (ii) 0.25%; provided that if any such date
is not a Business Day, such payment shall be due on the next preceding Business
Day.

 

(b)                                 To the extent not previously paid, all Term
Loans shall be due and payable on the Term Maturity Date.

 

(c)                                  Any prepayment of a Term Borrowing of any
Class (i) pursuant to Section 2.11(a)(i) shall be applied to reduce the
subsequent scheduled and outstanding repayments of the Term Borrowings of such
Class to be made pursuant to this Section as directed by the Borrower (and
absent such direction in direct order of maturity) and (ii) pursuant to
Section 2.11(c) or 2.11(d) shall be applied to reduce the subsequent scheduled
and outstanding repayments of the Term Borrowings of such Class to be made
pursuant to this Section, or, except as otherwise provided in any Refinancing
Amendment, pursuant to the corresponding section of such Refinancing Amendment,
in direct order of maturity.

 

(d)                                 Prior to any repayment of any Term
Borrowings of any Class hereunder, the Borrower shall select the Borrowing or
Borrowings of the applicable Class to be repaid and shall notify the

 

58

--------------------------------------------------------------------------------


 

Administrative Agent by telephone (confirmed by hand delivery or facsimile) of
such election not later than 2:00 p.m., New York City time, one Business Day
before the scheduled date of such repayment.  In the absence of a designation by
the Borrower as described in the preceding sentence, the Administrative Agent
shall make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under Section 2.16.  Each repayment
of a Borrowing shall be applied ratably to the Loans included in the repaid
Borrowing.  Repayments of Term Borrowings shall be accompanied by accrued
interest on the amount repaid.

 

SECTION 2.11                                       Prepayment of Loans.

 

(a)                                  (i)                                     The
Borrower shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part, subject to the requirements of this Section.

 

(ii)                                  Notwithstanding anything in any Loan
Document to the contrary, so long as no Default or Event of Default has occurred
and is continuing, the Borrower may offer to prepay the outstanding Term Loans
on the following basis:

 

(A)                              The Borrower shall have the right to make a
voluntary prepayment of Term Loans at a discount to par (such prepayment, the
“Discounted Term Loan Prepayment”) pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers, in each case made in
accordance with this Section 2.11(a)(ii); provided that (x) the Borrower shall
not make any Borrowing of Revolving Loans to fund any Discounted Term Loan
Prepayment and (y) the Borrower shall not initiate any action under this
Section 2.11(a)(ii) in order to make a Discounted Term Loan Prepayment unless
(I) at least ten (10) Business Days shall have passed since the consummation of
the most recent Discounted Term Loan Prepayment as a result of a prepayment made
by the Borrower on the applicable Discounted Prepayment Effective Date; or
(II) at least three (3) Business Days shall have passed since the date the
Borrower was notified that no Term Lender was willing to accept any prepayment
of any Term Loan and/or Other Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of the
Borrower’s election not to accept any Solicited Discounted Prepayment Offers;
provided, further, that any Term Loan that is prepaid will be automatically and
irrevocably cancelled.

 

(B)                                (1)                                  Subject
to the proviso to subsection (A) above, the Borrower may from time to time offer
to make a Discounted Term Loan Prepayment by providing the Auction Agent with
three (3) Business Days’ notice in the form of a Specified Discount Prepayment
Notice; provided that (I) any such offer shall be made available, at the sole
discretion of the Borrower, to each Term Lender and/or each Lender with respect
to any Class of Term Loans on an individual tranche basis, (II) any such offer
shall specify the aggregate principal amount offered to be prepaid (the
“Specified Discount Prepayment Amount”) with respect to each applicable tranche,
the tranche or tranches of Term Loans subject to such offer and the specific
percentage discount to par (the “Specified Discount”) of such Term Loans to be
prepaid (it being understood that different Specified Discounts and/or Specified
Discount Prepayment Amounts may be offered with respect to different tranches of
Term Loans and, in such an event, each such offer will be treated as a separate
offer pursuant to the terms of this Section), (III) the Specified Discount
Prepayment Amount shall be in an aggregate amount not less than $1,000,000 and
whole increments of $500,000 in excess thereof and (IV) each such offer shall
remain outstanding through the Specified Discount Prepayment Response Date.  The
Auction Agent will promptly provide each relevant Term Lender with a copy of
such Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Lender to

 

59

--------------------------------------------------------------------------------


 

the Auction Agent (or its delegate) by no later than 5:00 p.m., New York City
time, on the third Business Day after the date of delivery of such notice to the
relevant Term Lenders (the “Specified Discount Prepayment Response Date”).

 

(2)                                  Each relevant Term Lender receiving such
offer shall notify the Auction Agent (or its delegate) by the Specified Discount
Prepayment Response Date whether or not it agrees to accept a prepayment of any
of its relevant then outstanding Term Loans at the Specified Discount and, if so
(such accepting Term Lender, a “Discount Prepayment Accepting Lender”), the
amount and the tranches of such Lender’s Term Loans to be prepaid at such
offered discount.  Each acceptance of a Discounted Term Loan Prepayment by a
Discount Prepayment Accepting Lender shall be irrevocable.  Any Term Lender
whose Specified Discount Prepayment Response is not received by the Auction
Agent by the Specified Discount Prepayment Response Date shall be deemed to have
declined to accept the applicable Borrower Offer of Specified Discount
Prepayment.

 

(3)                                  If there is at least one Discount
Prepayment Accepting Lender, the Borrower will make prepayment of outstanding
Term Loans pursuant to this paragraph (B) to each Discount Prepayment Accepting
Lender in accordance with the respective outstanding amount and tranches of Term
Loans specified in such Lender’s Specified Discount Prepayment Response given
pursuant to subsection (2); provided that, if the aggregate principal amount of
Term Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro-rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
reasonable discretion) will calculate such proration (the “Specified Discount
Proration”).  The Auction Agent shall promptly, and in any case within three
(3) Business Days following the Specified Discount Prepayment Response Date,
notify (I) the Borrower of the respective Term Lenders’ responses to such offer,
the Discounted Prepayment Effective Date and the aggregate principal amount of
the Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each
Term Lender of the Discounted Prepayment Effective Date, and the aggregate
principal amount and the tranches of Term Loans to be prepaid at the Specified
Discount on such date and (III) each Discount Prepayment Accepting Lender of the
Specified Discount Proration, if any, and confirmation of the principal amount,
tranche and Type of Loans of such Lender to be prepaid at the Specified Discount
on such date.  Each determination by the Auction Agent of the amounts stated in
the foregoing notices to the Borrower and Lenders shall be conclusive and
binding for all purposes absent manifest error.  The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 

(C)                                (1)                                  Subject
to the proviso to subsection (A) above, the Borrower may from time to time
solicit Discount Range Prepayment Offers by providing the Auction Agent with
three (3) Business Days’ notice in the form of a Discount Range Prepayment
Notice; provided that (I) any such solicitation shall be extended, at the sole
discretion of the Borrower, to each Term Lender and/or each Lender with respect
to any Class of Loans on an individual tranche basis, (II) any such notice shall
specify the maximum aggregate principal amount of the relevant Term Loans (the
“Discount Range Prepayment Amount”), the tranche or tranches of Term Loans
subject to such offer and the maximum and minimum percentage discounts to par
(the “Discount Range”) of the principal amount of such Term Loans with respect
to each relevant tranche of Term Loans willing to be prepaid by the Borrower (it
being understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different

 

60

--------------------------------------------------------------------------------


 

tranches of Term Loans and, in such an event, each such offer will be treated as
a separate offer pursuant to the terms of this Section), (III) the Discount
Range Prepayment Amount shall be in an aggregate amount not less than $1,000,000
and whole increments of $500,000 in excess thereof and (IV) each such
solicitation by the Borrower shall remain outstanding through the Discount Range
Prepayment Response Date.  The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Discount Range Prepayment Notice and a form of
the Discount Range Prepayment Offer to be submitted by a responding relevant
Term Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m.,
New York City time, on the third Business Day after the date of delivery of such
notice to the relevant Term Lenders (the “Discount Range Prepayment Response
Date”).  Each relevant Term Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Term Lender is willing to allow prepayment
of any or all of its then outstanding Term Loans of the applicable tranche or
tranches and the maximum aggregate principal amount and tranches of such
Lender’s Term Loans (the “Submitted Amount”) such Lender is willing to have
prepaid at the Submitted Discount.  Any Term Lender whose Discount Range
Prepayment Offer is not received by the Auction Agent by the Discount Range
Prepayment Response Date shall be deemed to have declined to accept a Discounted
Term Loan Prepayment of any of its Term Loans at any discount to their par value
within the Discount Range.

 

(2)                                  The Auction Agent shall review all Discount
Range Prepayment Offers received on or before the applicable Discount Range
Prepayment Response Date and shall determine (in consultation with the Borrower
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the Applicable Discount and Term Loans to be prepaid at
such Applicable Discount in accordance with this subsection (C).  The Borrower
agrees to accept on the Discount Range Prepayment Response Date all Discount
Range Prepayment Offers received by Auction Agent by the Discount Range
Prepayment Response Date, in the order from the Submitted Discount that is the
largest discount to par to the Submitted Discount that is the smallest discount
to par, up to and including the Submitted Discount that is the smallest discount
to par within the Discount Range (such Submitted Discount that is the smallest
discount to par within the Discount Range being referred to as the “Applicable
Discount”) which yields a Discounted Term Loan Prepayment in an aggregate
principal amount equal to the lower of (I) the Discount Range Prepayment Amount
and (II) the sum of all Submitted Amounts.  Each Lender that has submitted a
Discount Range Prepayment Offer to accept prepayment at a discount to par that
is larger than or equal to the Applicable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Submitted Amount
(subject to any required proration pursuant to the following subsection (3)) at
the Applicable Discount (each such Lender, a “Participating Lender”).

 

(3)                                  If there is at least one Participating
Lender, the Borrower will prepay the respective outstanding Term Loans of each
Participating Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than the Applicable Discount exceeds the
Discounted Range Prepayment Amount, prepayment of the principal amount of the
relevant Term Loans for those Participating Lenders whose Submitted Discount is
a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro-rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Discount Range
Proration”).  The Auction Agent shall promptly, and in any case within five
(5) Business Days following the Discount Range Prepayment Response Date, notify
(I) the

 

61

--------------------------------------------------------------------------------


 

Borrower of the respective Term Lenders’ responses to such solicitation, the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount of the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such
Lender to be prepaid at the Applicable Discount on such date, and (z) if
applicable, each Identified Participating Lender of the Discount Range
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error.  The payment amount specified in such
notice to the Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 

(D)                               (1)                                  Subject
to the proviso to subsection (A) above, the Borrower may from time to time
solicit Solicited Discounted Prepayment Offers by providing the Auction Agent
with three (3) Business Days’ notice in the form of a Solicited Discounted
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of the Borrower, to each Term Lender and/or each Lender with
respect to any Class of Term Loans on an individual tranche basis, (II) any such
notice shall specify the maximum aggregate dollar amount of the Term Loans (the
“Solicited Discounted Prepayment Amount”) and the tranche or tranches of Term
Loans the Borrower is willing to prepay at a discount (it being understood that
different Solicited Discount Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Solicited Discounted Prepayment Amount shall be in an aggregate amount not less
than $1,000,000 and whole increments of $500,000 in excess thereof and (IV) each
such solicitation by the Borrower shall remain outstanding through the Solicited
Discounted Prepayment Response Date.  The Auction Agent will promptly provide
each relevant Term Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Term Lender to the Auction Agent (or its delegate) by no later
than 5:00 p.m., New York City time on the third Business Day after the date of
delivery of such notice to the relevant Term Lenders (the “Solicited Discounted
Prepayment Response Date”).  Each Term Lender’s Solicited Discounted Prepayment
Offer shall (x) be irrevocable, (y) remain outstanding until the Acceptance
Date, and (z) specify both a discount to par (the “Offered Discount”) at which
such Term Lender is willing to allow prepayment of its then outstanding Term
Loan and the maximum aggregate principal amount and tranches of such Term Loans
(the “Offered Amount”) such Lender is willing to have prepaid at the Offered
Discount.  Any Term Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Term Loans at any
discount.

 

(2)                                  The Auction Agent shall promptly provide
the Borrower with a copy of all Solicited Discounted Prepayment Offers received
on or before the Solicited Discounted Prepayment Response Date.  The Borrower
shall review all such Solicited Discounted Prepayment Offers and select the
largest of the Offered Discounts specified by the relevant responding Term
Lenders in the Solicited Discounted Prepayment Offers that is acceptable to the
Borrower (the “Acceptable Discount”), if any.  If the Borrower elects to accept
any Offered Discount as the Acceptable Discount, then as soon as practicable
after the determination of the Acceptable Discount, but in no event later than
by the third Business Day after the date of receipt by the Borrower from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Borrower shall submit a Acceptance and Prepayment Notice to the Auction Agent
setting forth the Acceptable Discount.  If the Auction Agent

 

62

--------------------------------------------------------------------------------


 

shall fail to receive an Acceptance and Prepayment Notice from the Borrower by
the Acceptance Date, the Borrower shall be deemed to have rejected all Solicited
Discounted Prepayment Offers.

 

(3)                                  Based upon the Acceptable Discount and the
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, within three (3) Business Days
after receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Auction Agent will determine (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) the aggregate principal amount and the tranches of
Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at
the Acceptable Discount in accordance with this Section 2.11(a)(ii)(D).  If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by Auction Agent by
the Solicited Discounted Prepayment Response Date, in the order from largest
Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount.  Each Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro-rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”).  The Borrower will prepay outstanding Term
Loans pursuant to this subsection (D) to each Qualifying Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro-rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”).  On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
Borrower of the Discounted Prepayment Effective Date and Acceptable Prepayment
Amount comprising the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the tranches to be prepaid to be prepaid at the Applicable Discount on such
date, (III) each Qualifying Lender of the aggregate principal amount and the
tranches of such Lender to be prepaid at the Acceptable Discount on such date,
and (IV) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration.  Each determination by the Auction Agent of the amounts
stated in the foregoing notices to such Borrower and Lenders shall be conclusive
and binding for all purposes absent manifest error.  The payment amount
specified in such notice to such Borrower shall be due and payable by such
Borrower on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).

 

(E)                                 In connection with any Discounted Term Loan
Prepayment, the Borrower and the Lenders acknowledge and agree that the Auction
Agent may require as a condition to any Discounted Term Loan Prepayment, the
payment of customary fees and expenses from the Borrower in connection
therewith.

 

(F)                                 If any Term Loan is prepaid in accordance
with paragraphs (B) through (D) above, the Borrower shall prepay such Term Loans
on the Discounted Prepayment Effective Date.  The Borrower shall make such
prepayment to the Auction Agent, for the account of the

 

63

--------------------------------------------------------------------------------


 

Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, at the Administrative Agent’s Office in immediately
available funds not later than 11:00 a.m. (New York City time) on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant tranche of Term Loans on a pro
rata basis across such installments.  The Term Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. 
Each prepayment of the outstanding Term Loans pursuant to this
Section 2.11(a)(ii) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable.  The aggregate
principal amount of the tranches and installments of the relevant Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment.

 

(G)                                To the extent not expressly provided for
herein, each Discounted Term Loan Prepayment shall be consummated pursuant to
procedures consistent, with the provisions in this Section 2.11(a)(ii),
established by the Auction Agent acting in its reasonable discretion and as
reasonably agreed by the Borrower.

 

(H)                               Notwithstanding anything in any Loan Document
to the contrary, for purposes of this Section 2.11(a)(ii), each notice or other
communication required to be delivered or otherwise provided to the Auction
Agent (or its delegate) shall be deemed to have been given upon Auction Agent’s
(or its delegate’s) actual receipt during normal business hours of such notice
or communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

 

(I)                                    Each of the Borrower and the Lenders
acknowledges and agrees that the Auction Agent may perform any and all of its
duties under this Section 2.11(a)(ii) by itself or through any Affiliate of the
Auction Agent and expressly consents to any such delegation of duties by the
Auction Agent to such Affiliate and the performance of such delegated duties by
such Affiliate.  The exculpatory provisions pursuant to this Agreement shall
apply to each Affiliate of the Auction Agent and its respective activities in
connection with any Discounted Term Loan Prepayment provided for in this
Section 2.11(a)(ii) as well as activities of the Auction Agent.

 

(J)                                   The Borrower shall have the right, by
written notice to the Auction Agent, to revoke in full (but not in part) its
offer to make a Discounted Term Loan Prepayment and rescind the applicable
Specified Discount Prepayment Notice, Discount Range Prepayment Notice or
Solicited Discounted Prepayment Notice therefor at its discretion at any time on
or prior to the applicable Specified Discount Prepayment Response Date (and if
such offer is revoked pursuant to the preceding clauses, any failure by such
Borrower to make any prepayment to a Term Lender, as applicable, pursuant to
this Section 2.11(a)(ii) shall not constitute a Default or Event of Default
under Section 7.01 or otherwise).

 

(b)                                 In the event and on each occasion that the
aggregate Revolving Exposures exceed the aggregate Revolving Commitments, the
Borrower shall prepay Revolving Borrowings or Swingline Loans (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)) in an aggregate amount
necessary to eliminate such excess.

 

(c)                                  In the event and on each occasion that any
Net Proceeds are received by or on behalf of Holdings, any Intermediate Parent,
the Borrower or any of its Restricted Subsidiaries in respect of any Prepayment
Event, the Borrower shall, within five Business Days after such Net Proceeds are
received (or, in the case of a Prepayment Event described in clause (b) of the
definition of the term

 

64

--------------------------------------------------------------------------------


 

“Prepayment Event,” on the date of such Prepayment Event), prepay Term
Borrowings in an aggregate amount equal to 100% of the amount of such Net
Proceeds; provided that, in the case of any event described in clause (a) of the
definition of the term “Prepayment Event” to the extent such event results in
Net Proceeds of less than $100,000,000 in the case of any single transaction or
series of related transactions, if the Borrower and its Restricted Subsidiaries
invest (or commit to invest) the Net Proceeds from such event (or a portion
thereof) within 12 months after receipt of such Net Proceeds in assets useful in
the business of the Borrower and the other Subsidiaries (including any
acquisitions permitted under Section 6.04), then no prepayment shall be required
pursuant to this paragraph in respect of such Net Proceeds in respect of such
event (or the applicable portion of such Net Proceeds, if applicable) except to
the extent of any such Net Proceeds therefrom that have not been so invested (or
committed to be invested) by the end of such 12-month period (or if committed to
be so invested within such 12-month period, have not been so invested within 18
months after receipt thereof), at which time a prepayment shall be required in
an amount equal to such Net Proceeds that have not been so invested (or
committed to be invested).

 

(d)                                 Following the end of each fiscal year of the
Borrower, commencing with the fiscal year ending June 30, 2012, the Borrower
shall prepay Term Borrowings in an aggregate amount equal to the ECF Percentage
of Excess Cash Flow for such fiscal year; provided that such amount shall be
reduced by the aggregate amount of prepayments of Term Loans (and, to the extent
the Revolving Commitments are reduced in a corresponding amount pursuant to
Section 2.08, Revolving Loans) made pursuant to Section 2.11(a)(i) during such
fiscal year (excluding all such prepayments funded with the proceeds of other
Indebtedness, the issuance of Equity Interests or receipt of capital
contributions or the proceeds of any sale or other disposition of assets outside
the ordinary course of business).  Each prepayment pursuant to this paragraph
shall be made on or before the date on which financial statements are required
to be delivered pursuant to Section 5.01 with respect to the fiscal year for
which Excess Cash Flow is being calculated.

 

(e)                                  Prior to any optional prepayment of
Borrowings pursuant to Section 2.11(a)(i), the Borrower shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to paragraph (f) of this Section.  In the
event of any mandatory prepayment of Term Borrowings made at a time when Term
Borrowings of more than one Class remain outstanding, the Borrower shall select
Term Borrowings to be prepaid so that the aggregate amount of such prepayment is
allocated between Term Borrowings (and, to the extent provided in the
Refinancing Amendment for any Class of Other Term Loans, the Borrowings of such
Class) pro rata based on the aggregate principal amount of outstanding
Borrowings of each such Class; provided that any Term Lender (and, to the extent
provided in the Refinancing Amendment for any Class of Other Term Loans, any
Lender that holds Other Term Loans of such Class) may elect, by notice to the
Administrative Agent by telephone (confirmed by facsimile) at least two Business
Days prior to the prepayment date, to decline all or any portion of any
prepayment of its Term Loans or Other Term Loans of any such Class pursuant to
this Section (other than an optional prepayment pursuant to paragraph (a)(i) of
this Section, which may not be declined), in which case the aggregate amount of
the prepayment that would have been applied to prepay Term Loans or Other Term
Loans of any such Class but was so declined shall be retained by the Borrower. 
Optional prepayments of Term Borrowings shall be allocated among the Classes of
Term Borrowings as directed by the Borrower.  In the absence of a designation by
the Borrower as described in the preceding provisions of this paragraph of the
Type of Borrowing of any Class, the Administrative Agent shall make such
designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.16; provided that, in connection
with any mandatory prepayments by the Borrower of the Term Loans pursuant to
Section 2.11(c) or (d), such prepayments shall be applied on a pro rata basis to
the then outstanding Term Loans being prepaid irrespective of whether such
outstanding Term Loans are ABR Loans or Eurocurrency Loans; provided that if no
Lenders exercise the right to waive a given mandatory prepayment of the Term
Loans pursuant to this Section 2.11(e), then, with

 

65

--------------------------------------------------------------------------------


 

respect to such mandatory prepayment, the amount of such mandatory prepayment
shall be applied first to Term Loans that are ABR Loans to the full extent
thereof before application to Term Loans that are Eurocurrency Loans in a manner
that minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.16.

 

(f)                                    The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by facsimile) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment. 
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment, a reasonably detailed calculation of the
amount of such prepayment; provided that a notice of optional prepayment may
state that such notice is conditional upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness or the occurrence of some other identifiable event or condition, in
which case such notice of prepayment may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied; provided further that, any notice of mandatory
prepayment pursuant to Section 2.11(c) or (d) must be delivered not later than
11:00 a.m., New York City time, three Business Days before the date of
prepayment.  Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment.  Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing. 
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.

 

SECTION 2.12                                       Fees.

 

(a)                                  The Borrower agrees to pay to the
Administrative Agent in dollars for the account of each Revolving Lender a
commitment fee, which shall accrue at the rate of 0.50% per annum on the average
daily unused amount of the Revolving Commitment of such Lender during the period
from and including the Effective Date to but excluding the date on which the
Revolving Commitments terminate.  Accrued commitment fees shall be payable in
arrears on the last Business Day of March, June, September and December of each
year and on the date on which the Revolving Commitments terminate, commencing on
the first such date to occur after the date hereof.  All commitment fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  For purposes of computing commitment fees, a Revolving Commitment of a
Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent in dollars for the account of each Revolving Lender (other
than any Defaulting Lender) a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to and including the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank in dollars a
fronting fee, which shall accrue at the rate to be agreed by each Issuing Bank,
not to be greater than 0.125% per annum on the daily amount of the LC Exposure
attributable to

 

66

--------------------------------------------------------------------------------


 

Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to and including the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees shall
be payable on the last Business Day of each March, June, September and
December of each year, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand. 
Any other fees payable to an Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand.  All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)                                 The Borrower agrees to pay on the Effective
Date to each Term Lender party to this Agreement as a Term Lender on the
Effective Date, as fee compensation for the funding of such Term Lender’s Term
Loan, a closing fee in an amount equal to 1.0% of the stated principal amount of
such Term Lender’s Term Loan.  Such fees shall be payable to each Term Lender
out of the proceeds of such Term Lender’s Term Loan as and when funded on the
Effective Date and shall be treated (and reported) by the Borrower and Term
Lenders as a reduction in issue price of the Term Loans for U.S. federal, state
and local income tax purposes.  The Borrower agrees to pay on the Effective Date
to each Revolving Lender party to this Agreement as a Revolving Lender on the
Effective Date, as fee for its Revolving Commitment, a closing fee in an amount
equal to 1.0% of the stated principal amount of such Revolving Lender’s
Revolving Commitment.  Such fees shall be payable by the Borrower to each
Revolving Lender on the Effective Date.  Such closing fees will be in all
respects fully earned, due and payable on the Effective Date and non-refundable
and non-creditable thereafter.

 

(e)                                  Notwithstanding the foregoing, and subject
to Section 2.22, the Borrower shall not be obligated to pay any amounts to any
Defaulting Lender pursuant to this Section 2.12.

 

SECTION 2.13                                       Interest.

 

(a)                                  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% per annum plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or (ii) in the
case of any other amount, 2.00% per annum plus the rate applicable to ABR
Revolving Loans as provided in paragraph (a) of this Section; provided that no
amount shall be payable pursuant to this Section 2.13(c) to a Defaulting Lender
so long as such Lender shall be a Defaulting Lender; provided further that no
amounts shall accrue pursuant to this Section 2.13(c) on any overdue amount,
reimbursement obligation

 

67

--------------------------------------------------------------------------------


 

in respect of any LC Disbursement or other amount payable to a Defaulting Lender
so long as such Lender shall be a Defaulting Lender.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Revolving Commitments, provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

SECTION 2.14                                       Alternate Rate of Interest. 
If at least two Business Days prior to the commencement of any Interest Period
for a Eurocurrency Borrowing:

 

(a)                                  the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

 

the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing and shall be
ineffective and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
then such Borrowing shall be made as an ABR Borrowing; provided, however, that,
in each case, the Borrower may revoke any Borrowing Request that is pending when
such notice is received.

 

SECTION 2.15                                       Increased Costs.

 

(a)                                  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any Issuing Bank (except any such reserve requirement
reflected in the Adjusted LIBO Rate); or

 

(ii)                                  impose on any Lender or any Issuing Bank
or the London interbank market any other condition, cost or expense affecting
this Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit
or participation therein;

 

68

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or issue any Letter of
Credit) or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise), then,
from time to time upon request of such Lender or Issuing Bank, the Borrower will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as the case may be,
for such increased costs actually incurred or reduction actually suffered. 
Notwithstanding the foregoing, this paragraph will not apply to any such
increased costs or reductions resulting from Taxes, as to which Section 2.17
shall govern.

 

(b)                                 If any Lender or Issuing Bank determines
that any Change in Law regarding capital requirements has the effect of reducing
the rate of return on such Lender’s or Issuing Bank’s capital or on the capital
of such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy), then, from time to time upon request of such
Lender or Issuing Bank, the Borrower will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction actually suffered.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company in reasonable detail, as the case may be, as
specified in paragraph (a) or (b) of this Section delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 15 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or Issuing Bank pursuant to this Section for any increased costs incurred
or reductions suffered more than 180 days prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(e)                                  Notwithstanding any other provision of this
Section, no Lender or Issuing Bank shall demand compensation for any increased
cost or reduction pursuant to this Section if it shall not at the time be the
general policy or practice of such Lender or Issuing Bank to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements.

 

SECTION 2.16                                       Break Funding Payments.  In
the event of (a) the payment of any principal of any Eurocurrency Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Revolving Loan or Term Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.11(f) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable

 

69

--------------------------------------------------------------------------------


 

thereto as a result of a request by the Borrower pursuant to Section 2.19 or
Section 9.02(c), then, in any such event, the Borrower shall, after receipt of a
written request by any Lender affected by any such event (which request shall
set forth in reasonable detail the basis for requesting such amount), compensate
each Lender for the loss, cost and expense attributable to such event.  For
purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 2.16, each Lender shall be deemed to have funded each Eurocurrency
Loan made by it at the Adjusted LIBO Rate for such Loan by a matching deposit or
other borrowing for a comparable amount and for a comparable period, whether or
not such Eurocurrency Loan was in fact so funded.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section delivered to the Borrower shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 15 days after receipt of such demand. 
Notwithstanding the foregoing, this Section 2.16 will not apply to losses, costs
or expenses resulting from Taxes, as to which Sections 2.15(a)(ii) and 2.17
shall govern.

 

SECTION 2.17                                       Taxes.

 

(a)                                  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes,
provided that if the applicable withholding agent shall be required by
applicable Requirements of Law (as determined in the good faith discretion of
the applicable withholding agent) to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the amount payable by the applicable Loan Party
shall be increased as necessary so that after all required deductions have been
made (including deductions applicable to additional amounts payable under this
Section) the Administrative Agent or Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Requirements of
Law.

 

(b)                                 Without limiting the provisions of paragraph
(a) above, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with Requirements of Law.

 

(c)                                  The Borrower shall indemnify the
Administrative Agent and each Lender, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of any Loan Party under any
Loan Document and any Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate setting forth
in reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Each Lender shall, at such times as are
reasonably requested by Borrower or the Administrative Agent, provide Borrower
and the Administrative Agent with any properly completed and executed
documentation prescribed by law, or reasonably requested by Borrower or the
Administrative

 

70

--------------------------------------------------------------------------------


 

Agent, certifying as to any entitlement of such Lender to an exemption from, or
reduction in, any withholding Tax with respect to any payments to be made to
such Lender under the Loan Documents.  Each such Lender shall, whenever a lapse
in time or change in circumstances renders such documentation expired, obsolete
or inaccurate in any material respect, deliver promptly to Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the applicable withholding agent) or
promptly notify Borrower and the Administrative Agent of its inability to do
so.  Unless the applicable withholding agent has received forms or other
documents satisfactory to it indicating that payments under any Loan Document to
or for a Lender are not subject to withholding tax or are subject to Tax at a
rate reduced by an applicable tax treaty, Borrower, Administrative Agent or
other applicable withholding agent shall withhold amounts required to be
withheld by applicable law from such payments at the applicable statutory rate.

 

Without limiting the generality of the foregoing:

 

(i)                                     Each Lender that is a United States
person (as defined in Section 7701(a)(30) of the Code) shall deliver to Borrower
and the Administrative Agent on or before the date on which it becomes a party
to this Agreement two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal backup withholding.

 

(ii)                                  Each Lender that is not a United States
person (as defined in Section 7701(a)(30) of the Code) shall deliver to Borrower
and the Administrative Agent on or before the date on which it becomes a party
to this Agreement (and from time to time thereafter upon the reasonable request
of Borrower or the Administrative Agent) whichever of the following is
applicable:

 

(A)                              two properly completed and duly signed copies
of Internal Revenue Service Form W-8BEN (or any successor forms) claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party and such other documentation as required under the Code,

 

(B)                                two properly completed and duly signed copies
of Internal Revenue Service Form W-8ECI (or any successor forms),

 

(C)                                in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 871(h) or
Section 881(c) of the Code, (x) two properly completed and duly signed
certificates, substantially in the form of Exhibit Q (any such certificate a
“United States Tax Compliance Certificate”), and (y) two properly completed and
duly signed copies of Internal Revenue Service Form W-8BEN (or any successor
forms),

 

(D)                               to the extent a Foreign Lender is not the
beneficial owner (for example, where the Lender is a partnership, or is a
participating Lender), Internal Revenue Service Form W-8IMY (or any successor
forms) of the Foreign Lender, accompanied by a Form W-8ECI, W-8BEN, United
States Tax Compliance Certificate, Form W-9, Form W-8IMY (or other successor
forms) or any other required information from each beneficial owner that would
be required under this Section 2.17 if such beneficial owner were a Lender, as
applicable (provided that, if the Lender is a partnership (and not a
participating Lender) and one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Lender on behalf of such beneficial owner(s)), or

 

71

--------------------------------------------------------------------------------


 

(E)                                 any other form prescribed by applicable
Requirements of Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable Requirements of Law to permit
Borrower and the Administrative Agent to determine the withholding or deduction
required to be made.

 

(iii)                               If a payment made to any Lender under any
Loan Document would be subject to U.S. federal withholding tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of those Sections (including those contained in Section 1471(b) or 1472(b), as
applicable) of the Code, such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender has or has not
complied with such Lender’s obligations under such Sections and, if necessary,
to determine the amount to deduct and withhold from such payment.

 

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

 

(f)                                    If the Borrower determines in good faith
that a reasonable basis exists for contesting any Taxes for which
indemnification has been demanded hereunder, the Administrative Agent or the
relevant Lender, as applicable, shall use commercially reasonable efforts to
cooperate with the Borrower in a reasonable challenge of such Taxes if so
requested by the Borrower, provided that (a) the Administrative Agent or such
Lender determines in its reasonable discretion that it would not be subject to
any unreimbursed third party cost or expense or otherwise be prejudiced by
cooperating in such challenge, (b) the Borrower pays all related expenses of the
Administrative Agent or such Lender, as applicable, (c) the Borrower indemnifies
the Administrative Agent or such Lender, as applicable, for any liabilities or
other costs incurred by such party in connection with such challenge, and
(d) based on advice of the Borrower’s (or applicable Loan Party’s) independent
accountants or external legal counsel, there is a reasonable basis for such Loan
Party to contest with the applicable Governmental Authority the imposition of
such Taxes.  If the Administrative Agent or a Lender receives a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay over such refund to the Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees promptly to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  The Administrative Agent or such Lender, as the case
may be, shall, at the Borrower’s request, provide the Borrower with a copy of
any notice of assessment or other evidence of the requirement to repay such
refund received from the relevant taxing authority (provided that the
Administrative Agent or such Lender may delete any information therein that the
Administrative Agent or such Lender deems confidential).  Notwithstanding
anything to the contrary, this Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to Taxes which it deems confidential to any Loan
Party or any other person).

 

72

--------------------------------------------------------------------------------


 

(g)                                 The agreements in this Section 2.17 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

(h)                                 For purposes of this Section 2.17, the term
“Lender” shall include any Issuing Bank and the Swingline Lender.

 

SECTION 2.18                                       Payments Generally; Pro Rata
Treatment; Sharing of Setoffs.

 

(a)                                  The Borrower shall make each payment
required to be made by it under any Loan Document (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time), on the date
when due, in immediately available funds, without condition or deduction for any
counterclaim, recoupment or setoff.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to such account as may be
specified by the Administrative Agent, except payments to be made directly to
any Issuing Bank or the Swingline Lender shall be made as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  Except as otherwise provided herein, if any payment under any
Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day.  If any payment
on a Eurocurrency Loan becomes due and payable on a day other than a Business
Day, the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.  In the case of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate for the period of such extension.  All payments or prepayments
of any Loan shall be made in dollars, all reimbursements of any LC Disbursements
shall be made in dollars, all payments of accrued interest payable on a Loan or
LC Disbursement shall be made in dollars, and all other payments under each Loan
Document shall be made in dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans, Term Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans, Term Loans and participations in LC Disbursements and Swingline
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans, Term Loans and
participations in LC Disbursements and

 

73

--------------------------------------------------------------------------------


 

Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest and (ii) the provisions of this paragraph
shall not be construed to apply to (A) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements or
Swingline Loans to any assignee or participant or (C) any disproportionate
payment obtained by a Lender of any Class as a result of the extension by
Lenders of the maturity date or expiration date of some but not all Loans or
Revolving Commitments of that Class or any increase in the Applicable Rate in
respect of Loans of Lenders that have consented to any such extension.  The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption and in its sole discretion,
distribute to the Lenders or Issuing Banks, as the case may be, the amount due. 
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders or Issuing Banks, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

SECTION 2.19                                       Mitigation Obligations;
Replacement of Lenders.

 

(a)                                  If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or any event gives rise to the operation of Section 2.23, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or its participation in any Letter of
Credit affected by such event, or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment and delegation
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17
or mitigate the applicability of Section 2.23, as the case may be, and
(ii) would not subject such Lender to any unreimbursed cost or expense
reasonably deemed by such Lender to be material and would not be inconsistent
with the internal policies of, or otherwise be disadvantageous in any material
economic, legal or regulatory respect to, such Lender.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.15 or gives notice under Section 2.23, (ii) the Borrower is
required to pay any additional amount to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or (iii) any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment and delegation); provided that
(A) the Borrower shall have received the prior written consent of the
Administrative Agent to the

 

74

--------------------------------------------------------------------------------


 

extent such consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable (and if a Revolving Commitment is being
assigned and delegated, each Principal Issuing Bank and each Swingline Lender),
which consents, in each case, shall not unreasonably be withheld or delayed,
(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and unreimbursed participations in LC
Disbursements and Swingline Loans, accrued but unpaid interest thereon, accrued
but unpaid fees and all other amounts payable to it hereunder from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), (C) the Borrower or such
assignee shall have paid (unless waived) to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b)(ii) and (D) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15,  or payments required to be made pursuant to Section 2.17 or a
notice given under Section 2.23, such assignment will result in a material
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise (including as a result of any action taken by
such Lender under paragraph (a) above), the circumstances entitling the Borrower
to require such assignment and delegation cease to apply.  Each party hereto
agrees that an assignment required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment need not be a party thereto.

 

SECTION 2.20                                       Incremental Credit
Extensions.

 

(a)                                  (i)                                     At
any time and from time to time after the Effective Date, subject to the terms
and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
available to each of the Lenders), request to effect one or more additional
revolving credit facility tranches (“Incremental Revolving Loans”) or increases
in the aggregate amount of the Revolving Commitments (each such increase, a
“Revolving Commitment Increase”; together with the Incremental Revolving Loans,
“Incremental Revolving Facilities”) from Additional Revolving Lenders; provided
that at the time of each such request and upon the effectiveness of each
Incremental Revolving Facility Amendment, (A) no Event of Default shall have
occurred and be continuing or shall result therefrom, (B) the Borrower shall be
in compliance on a Pro Forma Basis with the covenant contained in Section 6.12
(whether or not such covenant is required to be complied with at such time)
recomputed as of the last day of the most-recently ended fiscal quarter of the
Borrower for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), (C) the Borrower shall have delivered a certificate of a
Financial Officer to the effect set forth in clauses (A) and (B) above, together
with reasonably detailed calculations demonstrating compliance with clause
(B) above, (D) in the case of a Revolving Commitment Increase, the maturity date
of such Revolving Commitment Increase shall be the Revolving Maturity Date, such
Revolving Commitment Increase shall require no scheduled amortization or
mandatory commitment reduction prior to the Revolving Maturity Date and such
Revolving Commitment Increase shall be on the same terms governing the Revolving
Commitments pursuant to this Agreement, (E) in the case of any Incremental
Revolving Loans, the maturity date thereof shall be no earlier than the
Revolving Maturity Date and such Incremental Revolving Loans shall require no
scheduled amortization or mandatory commitment reduction prior to the Revolving
Maturity Date, (F) the interest rate margins applicable to any Incremental
Revolving Loans shall be determined by the Borrower and the lenders thereunder;
provided that in the event that the interest rate margins for any Incremental
Revolving Loans, on or prior to the date that is eighteen months after the
Effective Date, are higher than the interest rate margins for the Revolving
Loans by more than 50 basis points, then the interest rate margins for the
Revolving Loans shall be increased to the extent necessary so that such interest
rate margins are equal to the interest rate margins for such Incremental
Revolving Loans minus 50 basis points; provided, further, that, in determining
the interest rate margins applicable to the Incremental Revolving Loans incurred
pursuant to such Incremental Revolving Facility and the Revolving Loans,
(x) original issue discount (“OID”) or upfront fees (which shall be deemed to
constitute like amounts of OID for

 

75

--------------------------------------------------------------------------------


 

purposes of this determination) payable by the Borrower to the Revolving Lenders
or any Additional Revolving Lenders (with OID being equated to interest based on
assumed four-year life to maturity), (y) custom ary arrangement or commitment
fees payable to any of the Joint Bookrunners (or their respective Affiliates) in
connection with this Agreement or to one or more arrangers (or their Affiliates)
of any Revolving Commitment Increase shall be excluded and (z) if the Revolving
Commitment Increase includes an interest rate floor greater than the interest
rate floor applicable to the Revolving Loans, such increased amount shall be
equated to interest margin for purposes of determining whether an increase to
the applicable interest margin for the Revolving Loans shall be required, to the
extent an increase in the interest rate floor in the Revolving Loans would cause
an increase in the interest rate then in effect, and in such case the interest
rate floor (but not the interest rate margin) applicable to the Revolving Loans
shall be increased by such increased amount, and (G) any Incremental Revolving
Facility Amendment shall be on the terms and pursuant to documentation to be
determined by the Borrower and the Additional Revolving Lenders with the
applicable Incremental Revolving Facilities; provided that to the extent such
terms and documentation are not consistent with this Agreement (except to the
extent permitted by clause (F) above), they shall be reasonably satisfactory to
the Administrative Agent; provided, further, that no Issuing Bank or Swingline
Lender shall be required to act as “issuing bank” or “swingline lender” under
any such Incremental Revolving Facility without its written consent. 
Notwithstanding anything to contrary herein, the sum of (i) the aggregate
principal amount of the Incremental Revolving Facilities, (ii) the aggregate
principal amount of all Term Commitment Increases incurred after the Effective
Date and (iii) the aggregate principal amount of all Additional Notes issued
after the Effective Date pursuant to Section 6.01(a)(xxiii) shall not exceed the
Incremental Cap.  Each Incremental Revolving Facility shall be in a minimum
principal amount of $10,000,000 and integral multiples of $1,000,000 in excess
thereof; provided that such amount may be less than $10,000,000 if such amount
represents all the remaining availability under the aggregate principal amount
of Incremental Revolving Facilities set forth above.

 

(ii)               At any time and from time to time after the Effective Date,
subject to the terms and conditions set forth herein, the Borrower may, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly make available to each of the Lenders), request to effect one or more
additional tranches of terms loans hereunder or increases in the aggregate
amount of the Term Commitments which shall take the form of an additional
tranche of term loans hereunder (each such increase, a “Term Commitment
Increase”) from one or more Additional Term Lenders; provided that at the time
of each such request and upon the effectiveness of each Incremental Term
Facility Amendment, (A) no Event Default shall have occurred and be continuing
or shall result therefrom (B) the Borrower shall be in compliance on a Pro Forma
Basis with the covenant contained in Section 6.12 (whether or not such covenant
is applicable at such at such time in accordance with its terms) recomputed as
of the last day of the most-recently ended fiscal quarter of the Borrower for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b), (C) the Borrower shall have delivered a certificate of a Financial Officer
to the effect set forth in clauses (A) and (B) above, together with reasonably
detailed calculations demonstrating compliance with clause (B) above, (D) the
maturity date of any term loans incurred pursuant to such Term Commitment
Increase shall not be earlier than the Term Maturity Date and the Weighted
Average Life to Maturity of any such Term Loans incurred pursuant to such Term
Commitment Increase shall not be shorter than the remaining Weighted Average
Life to Maturity of the Term Loans, (E) the interest rate margins and, subject
to clause (D), the amortization schedule for any term loans incurred pursuant to
such Term Commitment Increase shall be determined by the Borrower and the
Additional Term Lenders with the applicable Term Commitment Increases; provided
that in the event that the interest rate margins for any term loans incurred, on
or prior to the date that is eighteen months after the Effective Date, pursuant
to such Term Commitment Increase are higher than the interest rate margins for
the Term Loans by more than 50 basis points, then the interest rate margins for
the Term Loans shall be increased to the extent necessary so that such interest
rate margins are equal to the interest rate margins for such term loans incurred
pursuant to such Term Commitment Increase minus 50 basis points; provided,
further, that, in determining the interest rate margins applicable to the term
loans incurred pursuant to such

 

76

--------------------------------------------------------------------------------


 

Term Commitment Increase and the Term Loans (x) OID or upfront fees (which shall
be deemed to constitute like amounts of OID) payable by Borrower to the Term
Lenders or any Additional Term Lenders in the initial primary syndication
thereof shall be included (with OID being equated to interest based on assumed
four-year life to maturity), (y) customary arrangement or commitment fees
payable to any of the Joint Bookrunners (or their respective affiliates) in
connection with this Agreement or to one or more arrangers (or their affiliates)
of any Term Commitment Increase shall be excluded and (z) if the Term Commitment
Increase includes an interest rate floor greater than the interest rate floor
applicable to the Term Loans, such increased amount shall be equated to interest
margin for purposes of determining whether an increase to the applicable
interest margin for the Term Loans shall be required, to the extent an increase
in the interest rate floor in the Term Loans would cause an increase in the
interest rate then in effect, and in such case the interest rate floor (but not
the interest rate margin) applicable to the Term Loans shall be increased by
such increased amount and (F) any Incremental Term Facility Amendment shall be
on the terms and pursuant to documentation to be determined by the Borrower and
the Additional Term Lenders with the applicable Term Commitment Increases;
provided that to the extent such terms and documentation are not consistent with
this Agreement (except to the extent permitted by clauses (D) or (E) above),
they shall be reasonably satisfactory to the Administrative Agent. 
Notwithstanding anything to contrary herein, the sum of (i) the aggregate
principal amount of the Term Commitment Increases, (ii) the aggregate principal
amount of all Incremental Revolving Facilities after the Effective Date and
(iii) the aggregate principal amount of all Additional Notes issued after the
Effective Date pursuant to Section 6.01(a)(xxiii) shall not exceed the
Incremental Cap.  Each Term Commitment Increase shall be in a minimum principal
amount of $25,000,000 and integral multiples of $1,000,000 in excess thereof;
provided that such amount may be less than $25,000,000 if such amount represents
all the remaining availability under the aggregate principal amount of Term
Commitment Increases set forth above.

 

(b)                                 (i)                                     Each
notice from the Borrower pursuant to this Section shall set forth the requested
amount of the relevant Incremental Revolving Loan, Revolving Commitment Increase
or Term Commitment Increase.

 

(ii)                                  Commitments in respect of any Incremental
Revolving Loan or Revolving Commitment Increase shall become Commitments (or in
the case of any Revolving Commitment Increase to be provided by an existing
Revolving Lender, an increase in such Revolving Lender’s Revolving Commitment)
under this Agreement pursuant to an amendment (an “Incremental Revolving
Facility Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, such Additional Revolving Lender and the
Administrative Agent.  Incremental Revolving Loans and Revolving Commitment
Increases may be provided, subject to the prior written consent of the Borrower
(not to be unreasonably withheld), by any existing Lender (it being understood
that no existing Lender shall have the right to participate in any Incremental
Revolving Facility or, unless it agrees, be obligated to provide any Incremental
Revolving Loan or Revolving Commitment Increase) or by any Additional Revolving
Lender.  An Incremental Revolving Facility Amendment may, without the consent of
any other Lenders, effect such amendments to any Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section.  The effectiveness of any Incremental
Revolving Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Additional Revolving Lenders, be subject to the
satisfaction on the date thereof (each, an “Incremental Revolving Facility
Closing Date”) of each of the conditions set forth in Section 4.02 (it being
understood that all references to “the date of such Borrowing” in Section 4.02
shall be deemed to refer to the Incremental Revolving Facility Closing Date)
and, to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Effective Date under Section 4.01 (other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent).

 

77

--------------------------------------------------------------------------------


 

(iii)                               Commitments in respect of any Term
Commitment Increase shall become Commitments under this Agreement pursuant to an
amendment (an “Incremental Term Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents executed by the Borrower, such Additional
Term Lender and the Administrative Agent.  Term Commitment Increases may be
provided, subject to the prior written consent of the Borrower (not to be
unreasonably withheld), by any existing Lender (it being understood that no
existing Lender shall have any right to participate in any Term Commitment
Increase or, unless it agrees, be obligated to provide any Term Commitment
Increases) or by any Additional Term Lender.  An Incremental Term Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to any Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section. 
The effectiveness of any Incremental Term Facility Amendment shall, unless
otherwise agreed to by the Administrative Agent and the Additional Term Lenders,
be subject to the satisfaction on the date thereof (each, an “Incremental Term
Facility Closing Date”) of each of the conditions set forth in Section 4.02 (it
being understood that all references to “the date of such Borrowing” in
Section 4.02 shall be deemed to refer to the Incremental Term Facility Closing
Date) and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Effective Date under Section 4.01 (other than changes to such
legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent).

 

(c)                                  (i)                                    
Upon each Revolving Commitment Increase pursuant to this Section, each Revolving
Lender immediately prior to such increase will automatically and without further
act be deemed to have assigned to each Additional Revolving Lender providing a
portion of such Revolving Commitment Increase (each a “Revolving Commitment
Increase Lender”), and each such Revolving Commitment Increase Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations hereunder in outstanding Letters of
Credit and Swingline Loans such that, after giving effect to such Revolving
Commitment Increase and each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (A) participations
hereunder in Letters of Credit and (B) participations hereunder in Swingline
Loans held by each Revolving Lender (including each such Revolving Commitment
Increase Lender) will equal such Revolving Lender’s Applicable Percentage.  Any
Revolving Loans outstanding immediately prior to the date of such Revolving
Commitment Increase that are Eurocurrency Loans will (except to the extent
otherwise repaid in accordance herewith) continue to be held by, and all
interest thereon will continue to accrue for the accounts of, the Revolving
Lenders holding such Loans immediately prior to the date of such Revolving
Commitment Increase, in each case until the last day of the then-current
Interest Period applicable to any such Loan, at which time it will be repaid or
refinanced with new Revolving Loans made pursuant to Section 2.01 in accordance
with the Applicable Percentages of the Revolving Lenders after giving effect to
the Revolving Commitment Increase; provided, however, that upon the occurrence
of any Event of Default, each Revolving Commitment Increase Lender will promptly
purchase (for cash at face value) assignments of portions of such outstanding
Revolving Loans of other Revolving Lenders so that, after giving effect thereto,
all Revolving Loans that are Eurocurrency Loans are held by the Revolving
Lenders in accordance with their then-current Applicable Percentages.  Any such
assignments shall be effected in accordance with the provisions of Section 9.04;
provided that the parties hereto hereby consent to such assignments and the
minimum assignment amounts and processing and recordation fee set forth in
Section 9.04(b) shall not apply thereto.  If there are any ABR Revolving Loans
outstanding on the date of such Revolving Commitment Increase, such Loans shall
either be prepaid by the Borrower on such date or refinanced on such date
(subject to satisfaction of applicable borrowing conditions) with Revolving
Loans made on such date by the Revolving Lenders (including the Revolving
Commitment Increase Lenders) in accordance with their Applicable Percentages. 
In order to effect any such refinancing, (i) each Revolving Commitment Increase
Lender will make ABR Revolving Loans to the Borrower by transferring funds to
the Administrative Agent in an amount equal to the aggregate outstanding amount
of

 

78

--------------------------------------------------------------------------------


 

such Loans of such Type times a percentage obtained by dividing the amount of
such Revolving Commitment Increase Lender’s Revolving Commitment Increase by the
aggregate amount of the Revolving Commitments (after giving effect to the
Revolving Commitment Increase on such date) and (ii) such funds will be applied
to the prepayment of outstanding ABR Revolving Loans held by the Revolving
Lenders other than the Revolving Commitment Increase Lenders, and transferred by
the Administrative Agent to the Revolving Lenders other than the Revolving
Commitment Increase Lenders, in such amounts so that, after giving effect
thereto, all ABR Revolving Loans will be held by the Revolving Lenders in
accordance with their then-current Applicable Percentages.  On the date of such
Revolving Commitment Increase, the Borrower will pay to the Administrative
Agent, for the accounts of the Revolving Lenders receiving such prepayments,
accrued and unpaid interest on the principal amounts of their Revolving Loans
being prepaid.  The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

(ii)                                  Upon each Term Commitment Increase
pursuant to this Section, each Additional Term Lender with shall make an
additional term loan to the Borrower in a principal amount equal to such
Lender’s Term Commitment Increase Any such term loan shall be a “Term Loan” for
all purposes of this Agreement and the other Loan Documents.

 

(d)                                 This Section 2.20 shall supersede any
provisions in Section 2.18 or Section 9.02 to the contrary.

 

SECTION 2.21                                       Refinancing Amendments;
Maturity Extension.

 

(a)                                  At any time after the Effective Date, the
Borrower may obtain, from any Lender or any Additional Lender, Credit Agreement
Refinancing Indebtedness in respect of (a) all or any portion of the Term Loans
then outstanding under this Agreement (which for purposes of this
clause (a) will be deemed to include any then outstanding Other Term Loans) or
(b) all or any portion of the Revolving Loans (or unused Revolving Commitments)
under this Agreement (which for purposes of this clause (b) will be deemed to
include any then outstanding Other Revolving Loans and Other Revolving
Commitments), in the form of (x) Other Term Loans or Other Term Commitments or
(y) Other Revolving Loans or Other Revolving Commitments, as the case may be, in
each case pursuant to a Refinancing Amendment; provided that such Credit
Agreement Refinancing Indebtedness (i) will rank pari passu in right of payment
and of security with the other Loans and Commitments hereunder, (ii) will have
such pricing and optional prepayment terms as may be agreed by the Borrower and
the Lenders thereof, (iii) (x) with respect to any Other Revolving Loans or
Other Revolving Commitments, will have a maturity date that is not prior to the
maturity date of Revolving Loans (or unused Revolving Commitments) being
refinanced and (y) with respect to any Other Term Loans or Other Term
Commitments, will have a maturity date that is not prior to the maturity date
of, and will have a Weighted Average Life to Maturity that is not shorter than,
the Term Loans being refinanced and (iv) will have terms and conditions that are
substantially identical to, or less favorable to the investors providing such
Credit Agreement Refinancing Indebtedness than, the Refinanced Debt; provided
further that the terms and conditions applicable to such Credit Agreement
Refinancing Indebtedness may provide for any additional or different financial
or other covenants or other provisions that are agreed between the Borrower and
the Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.  The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 4.02 and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Effective Date
under Section 4.01 (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to

 

79

--------------------------------------------------------------------------------


 

the Administrative Agent).  Each Class of Credit Agreement Refinancing
Indebtedness incurred under this Section 2.21 shall be in an aggregate principal
amount that is (x) not less than $25,000,000 in the case of Other Term Loans or
$10,000,000 in the case of Other Revolving Loans and (y) an integral multiple of
$1,000,000 in excess thereof.  Any Refinancing Amendment may provide for the
issuance of Letters of Credit for the account of the Company, or the provision
to the Company of Swingline Loans, pursuant to any Other Revolving Commitments
established thereby, in each case on terms substantially equivalent to the terms
applicable to Letters of Credit and Swingline Loans under the Revolving
Commitments.  The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Other Term Loans, Other
Revolving Loans, Other Revolving Commitments and/or Other Term Commitments). 
Any Refinancing Amendment may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section.  In addition, if so
provided in the relevant Refinancing Amendment and with the consent of each
Issuing Bank, participations in Letters of Credit expiring on or after the
Revolving Maturity Date shall be reallocated from Lenders holding Revolving
Commitments to Lenders holding extended revolving commitments in accordance with
the terms of such Refinancing Amendment; provided, however, that such
participation interests shall, upon receipt thereof by the relevant Lenders
holding Revolving Commitments, be deemed to be participation interests in
respect of such Revolving Commitments and the terms of such participation
interests (including, without limitation, the commission applicable thereto)
shall be adjusted accordingly.

 

(b)                                 At any time after the Effective Date, the
Borrower and any Lender may agree, by notice to the Administrative Agent (each
such notice, an “Extension Notice”), to extend the maturity date of such
Lender’s Revolving Commitments and/or Term Loans to the extended maturity date
specified in such Extension Notice.

 

(c)                                  This Section 2.21 shall supersede any
provisions in Section 2.18 or Section 9.02 to the contrary.

 

SECTION 2.22                                       Defaulting Lenders.

 

(a)                                  Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 9.02.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 9.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, in the
case of a Revolving Lender, to the payment on a pro rata basis of any amounts
owing by that Defaulting Lender to each Issuing Bank and the Swingline Lender
hereunder; third, as the Borrower may request (so long as no Default or Event

 

80

--------------------------------------------------------------------------------


 

of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fourth, in the case of a
Revolving Lender, if so determined by the Administrative Agent and the Borrower,
to be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; fifth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, such Issuing Bank or the
Swingline Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the principal amount
of any Loans or LC Disbursements and such Lender is a Defaulting Lender under
clause (a) of the definition thereof, such payment shall be applied solely to
pay the relevant Loans of, and LC Disbursements owed to, the relevant
non-Defaulting Lenders on a pro rata basis prior to being applied pursuant to
Section 2.05(j).  Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to Section 2.05(j) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)                               Certain Fees.  That Defaulting Lender
(x) shall not be entitled to receive or accrue any commitment fee pursuant to
Section 2.12(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in
Section 2.12(b).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Swingline
Loans and Letters of Credit pursuant to Sections 2.04 and 2.05 and the payments
of participation fees pursuant to Section 2.12(b), the “Applicable Percentage”
of each non-Defaulting Lender shall be computed without giving effect to the
Revolving Commitment of that Defaulting Lender; provided that the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate principal amount of the Revolving
Loans of that Lender.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swingline Lender and each Issuing Bank agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash Collateral), such Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to Section 2.22(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected

 

81

--------------------------------------------------------------------------------


 

parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

SECTION 2.23                                       Illegality.  If any Lender
determines that any law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender to make, maintain or fund Loans
whose interest is determined by reference to the Adjusted LIBO Rate, or to
determine or charge interest rates based upon the Adjusted LIBO Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Loans or to
convert ABR Loans denominated in dollars to Eurocurrency Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrower shall, upon three Business Days’ notice
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Loans of such Lender to ABR Loans either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurocurrency Loans, and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Adjusted LIBO Rate, the Administrative Agent shall
during the period of such suspension compute the Alternate Base Rate applicable
to such Lender without reference to the Adjusted LIBO Rate component thereof
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the Adjusted LIBO Rate.  Each Lender agrees to notify the Administrative
Agent and the Borrower in writing promptly upon becoming aware that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the Adjusted LIBO Rate.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each of Holdings and the Borrower represents and warrants to the Lenders that:

 

SECTION 3.01                                       Organization; Powers.  Each
of Holdings, the Borrower and the Restricted Subsidiaries is duly organized,
validly existing and in good standing (to the extent such concept exists in the
relevant jurisdictions) under the laws of the jurisdiction of its organization,
has the corporate or other organizational power and authority to carry on its
business as now conducted and as proposed to be conducted and to execute,
deliver and perform its obligations under each Loan Document to which it is a
party and to effect the Transactions and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.02                                       Authorization;
Enforceability.  The Transactions to be entered into by each Loan Party have
been duly authorized by all necessary corporate or other action and, if
required, action by the holders of such Loan Party’s Equity Interests.  This
Agreement has been duly executed and delivered by each of Holdings and the
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of Holdings, the Borrower or
such Loan Party, as the case may be, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

82

--------------------------------------------------------------------------------


 

SECTION 3.03                                       Governmental Approvals; No
Conflicts.  Except as set forth in Schedule 3.03, the transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect Liens
created under the Loan Documents, (b) will not violate (i) the Organizational
Documents of, or (ii) any Requirements of Law applicable to, Holdings, the
Borrower or any Restricted Subsidiary, (c) will not violate or result in a
default under any indenture or other agreement or instrument binding upon
Holdings, the Borrower or any Restricted Subsidiary or their respective assets,
or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by Holdings, the Borrower or any Restricted Subsidiary, or
give rise to a right of, or result in, termination, cancellation or acceleration
of any obligation thereunder and (d) will not result in the creation or
imposition of any Lien on any asset of Holdings, the Borrower or any Restricted
Subsidiary, except Liens created under the Loan Documents, except (in the case
of each of clauses (a), (b)(ii) and (c)) to the extent that the failure to
obtain or make such consent, approval, registration, filing or action, or such
violation, as the case may be, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.04                                       Financial Condition; No
Material Adverse Effect.

 

(a)                                  The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and (ii) fairly
present the financial condition of the Borrower and its subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 

(b)                                 The unaudited consolidated balance sheet of
the Borrower and its subsidiaries dated March 31, 2011 and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower and its subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)                                  Holdings has heretofore furnished to the
Lenders the consolidated pro forma balance sheet of the Borrower and its
Subsidiaries as at March 31, 2011, and the related consolidated pro forma
statement of income of the Borrower as of and for the twelve-month period then
ended (such pro forma balance sheet and statement of income, the “Pro Forma
Financial Statements”), which have been prepared giving effect to the
Transactions (excluding the impact of purchase accounting effects required by
GAAP) as if such transactions had occurred on such date or at the beginning of
such period, as the case may be.  The Pro Forma Financial Statements have been
prepared in good faith, based on assumptions believed by Holdings to be
reasonable as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis and in accordance with GAAP the estimated
financial position of the Borrower and its Subsidiaries as at March 31, 2011,
and their estimated results of operations for the periods covered thereby,
assuming that the Transactions had actually occurred at such date or at the
beginning of such period (excluding the impact of purchase accounting effects
required by GAAP).

 

(d)                                 Since June 30, 2010, there has been no
Material Adverse Effect (provided that the representation set forth in this
Section 3.04(d) shall not be deemed made on the Effective Date in respect of any
Borrowings or extensions of credit made hereunder on such date).

 

83

--------------------------------------------------------------------------------


 

SECTION 3.05                                       Properties.

 

(a)                                  Each of Holdings, the Borrower and the
Restricted Subsidiaries has good title to all the Mortgaged Properties, (i) free
and clear of all Liens except for Liens permitted by Section 6.02 and
(ii) except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or as proposed to be conducted or to
utilize such properties for their intended purposes, in each case, except where
the failure to do so could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

(b)                                 No Mortgage encumbers Mortgaged Property
that is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards within the meaning
of the National Flood Insurance Act of 1968 unless flood insurance available
under such Act has been obtained in accordance with Section 5.07.

 

SECTION 3.06                                       Litigation and Environmental
Matters.

 

(a)                                  Except as set forth in Schedule 3.06(a),
there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Holdings or the
Borrower, threatened in writing against or affecting Holdings, the Borrower or
any Restricted Subsidiary that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

 

(b)                                 Except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, none of Holdings, the Borrower or any
Restricted Subsidiary (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has, to the knowledge of Holdings or the
Borrower, become subject to any Environmental Liability, (iii)  has received
written notice of any claim with respect to any Environmental Liability,
(iv) has, to the knowledge of Holdings or the Borrower, any basis to reasonably
expect that Holdings, the Borrower or any Restricted Subsidiary will become
subject to any Environmental Liability, (v) the properties currently or to the
knowledge of Holdings, the Borrower or any Restricted Subsidiary formerly owned
leased or operated by Holdings, the Borrower or any Restricted Subsidiary do not
contain any Hazardous Materials in amounts or concentrations which constitute a
violation of, require response or other corrective action by Holdings, the
Borrower or any Restricted Subsidiary under applicable Environmental Laws and
(vi) to the knowledge of Holdings or the Borrower, all Hazardous Materials
transported from any property currently or formerly owned or operated by any of
Holdings, the Borrower or any Restricted Subsidiary for off-site disposal have
been disposed of in a manner which would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.

 

SECTION 3.07                                       Compliance with Laws and
Agreements.  Each of Holdings, the Borrower and its Restricted Subsidiaries is
in material compliance with (a) its Organizational Documents, (b) all
Requirements of Law applicable to it or its property and (c) all indentures and
other agreements and instruments binding upon it or its property, except, in the
case of clauses (b) and (c) of this Section, where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 3.08                                       Investment Company Status. 
None of Holdings, the Borrower or any Restricted Subsidiary is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended from time to time.

 

84

--------------------------------------------------------------------------------


 

SECTION 3.09                                       Taxes.  Except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, Holdings, the Borrower and each Restricted Subsidiary (a) have
timely filed or caused to be filed all Tax returns and reports required to have
been filed and (b) have paid or caused to be paid all Taxes levied or imposed on
their properties, income or assets (whether or not shown on a Tax return)
including in their capacity as tax withholding agents, except any Taxes that are
being contested in good faith by appropriate proceedings, provided that Holdings
or such Subsidiary, as the case may be, has set aside on its books adequate
reserves therefore in accordance with GAAP.

 

There is no proposed Tax assessment, deficiency or other claim against Holdings,
the Borrower or any Restricted Subsidiary except (i) those being actively
contested by a Loan Party or such Subsidiary in good faith and by appropriate
proceedings diligently conducted that stay the enforcement of the Tax in
question and for which adequate reserves have been provided in accordance with
GAAP or (ii) those that would not reasonably be expected to, individually or in
the aggregate, have a Material Adverse Effect.

 

SECTION 3.10                                       ERISA.

 

(a)                                  Except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Plan is in compliance with the applicable provisions of ERISA, the Code and
other federal or state laws.

 

(b)                                 Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, (i) no
ERISA Event has occurred or is reasonably expected to occur, (ii) neither
Holdings nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Plan (other than
premiums due and not delinquent under Section 4007 of ERISA), (iii) neither
Holdings nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan and (iv) neither Holdings nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

 

SECTION 3.11                                       Disclosure.  Neither (i) the
Information Memorandum as of the Effective Date nor (ii) any of the other
reports, financial statements, certificates or other written information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of any Loan Document or delivered
thereunder (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, Holdings and the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed by them to be reasonable at the time delivered and, if such
projected financial information was delivered prior to the Effective Date, as of
the Effective Date, it being understood that any such projected financial
information may vary from actual results and such variations could be material.

 

SECTION 3.12                                       Subsidiaries.  As of the
Effective Date, Schedule 3.12 sets forth the name of, and the ownership interest
of Holdings and each Subsidiary in, each Subsidiary.

 

SECTION 3.13                                       Intellectual Property;
Licenses, Etc.  Holdings, the Borrower and its Restricted Subsidiaries own,
license or possess the right to use, all Intellectual Property that is
reasonably necessary for the operation of their businesses as currently
conducted, without conflict with the Intellectual

 

85

--------------------------------------------------------------------------------


 

Property of any Person, except to the extent such conflicts, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  No Intellectual Property used by Holdings, the Borrower or any
Restricted Subsidiary in the operation of its business as currently conducted
infringes upon any rights held by any Person except for such infringements,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect.  No claim or litigation regarding any of the
Intellectual Property is pending or, to the knowledge of Holdings and the
Borrower, threatened against Holdings, the Borrower or any Restricted
Subsidiary, which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.14                                       Solvency.  Immediately after
the consummation of the Transactions to occur on the Effective Date, after
taking into account all applicable rights of indemnity and contribution, (a) the
fair value of the assets of Holdings, the Borrower and its Restricted
Subsidiaries, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of Holdings, the Borrower and its Restricted
Subsidiaries, taken as a whole, will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (c) Holdings, the Borrower and its Restricted
Subsidiaries, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, and (d) Holdings, the Borrower and its Restricted
Subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted following the Effective Date.  For
purposes of this Section 3.14, the amount of any contingent liability at any
time shall be computed as the amount that, in the light of all of the facts and
circumstances existing at such time, represents the amount that could reasonably
be expected to become an actual or matured liability.

 

SECTION 3.15                                       Senior Indebtedness.  The
Loan Document Obligations constitute “Senior Indebtedness” (or any comparable
term) under and as defined in the documentation governing any other Subordinated
Indebtedness.

 

SECTION 3.16                                       Federal Reserve Regulations. 
None of Holdings, the Borrower or any other Restricted Subsidiary is engaged or
will engage, principally or as one of its important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Board of Governors), or extending credit for the purpose of purchasing or
carrying margin stock.  No part of the proceeds of the Loans will be used,
directly or indirectly, to purchase or carry any margin stock or to refinance
any Indebtedness originally incurred for such purpose, or for any other purpose
that entails a violation (including on the part of any Lender) of the provisions
of Regulations U or X of the Board of Governors.

 

SECTION 3.17                                       Use of Proceeds.  The
Borrower will use the proceeds of (a) the Term Loans made on the Effective Date
to finance the Transaction and pay Transaction Costs and (b) the Revolving Loans
and Swingline Loans after the Effective Date for general corporate purposes;
provided that up to $5,000,000 of Revolving Loans made on the Effective Date may
be used to pay Transaction Costs.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01                                       Effective Date.  The
obligations of the Lenders to make Loans and of each Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions shall be satisfied (or waived in accordance
with Section 9.02):

 

86

--------------------------------------------------------------------------------


 

(a)                                  The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include facsimile or other electronic
transmission of a signed counterpart of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)                                 The Administrative Agent shall have received
a written opinion (addressed to the Administrative Agent, the Lenders and the
Issuing Banks and dated the Effective Date) of (i) Cleary Gottlieb Steen &
Hamilton LLP, New York counsel for the Loan Parties, substantially in the form
of Exhibit E-1, (ii) Richards, Layton & Finger, P.A., Delaware counsel for the
Loan Parties, substantially in the form of Exhibit E-2, (iii) Squires Sanders
and Dempsey LLP, Arizona counsel for the Loan Parties, substantially in the form
of Exhibit E-3 and (iv) Christopher Kevane, General Counsel of the Borrower,
substantially in the form of Exhibit E-4.  Each of Holdings and the Borrower
hereby requests such counsel to deliver such opinions.

 

(c)                                  The Administrative Agent shall have
received a certificate of each Loan Party, dated the Effective Date,
substantially in the form of Exhibit H with appropriate insertions, executed by
any Responsible Officer of such Loan Party, and including or attaching the
documents referred to in paragraph (d) of this Section.

 

(d)                                 The Administrative Agent shall have received
a copy of (i) each Organizational Document of each Loan Party certified, to the
extent applicable, as of a recent date by the applicable Governmental Authority,
(ii) signature and incumbency certificates of the Responsible Officers of each
Loan Party executing the Loan Documents to which it is a party,
(iii) resolutions of the board of directors and/or similar governing bodies of
each Loan Party approving and authorizing the execution, delivery and
performance of Loan Documents to which it is a party, certified as of the
Effective Date by its secretary, an assistant secretary or a Responsible Officer
as being in full force and effect without modification or amendment, and (iv) a
good standing certificate (to the extent such concept exists) from the
applicable Governmental Authority of each Loan Party’s jurisdiction of
incorporation, organization or formation.

 

(e)                                  The Administrative Agent shall have
received all fees and other amounts previously agreed in writing by the Joint
Bookrunners and WP Rocket Merger Sub, Inc. to be due and payable on or prior to
the Effective Date, including, to the extent invoiced at least three Business
Days prior to the Effective Date, reimbursement or payment of all out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party under any Loan Document.

 

(f)                                    The Collateral and Guarantee Requirement
(other than in accordance with Section 5.14) shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby; provided that if,
notwithstanding the use by Holdings and the Borrower of commercially reasonable
efforts to cause the Collateral and Guarantee Requirement to be satisfied on the
Effective Date, the requirements thereof (other than (a) the execution and
delivery of the Guarantee Agreement and the Collateral Agreement by the Loan
Parties, (b) creation of and perfection of security interests in the Equity
Interests of (i) Domestic Subsidiaries of Holdings and (ii) the Borrower,
(c) the execution and delivery of “short form” intellectual property security
agreements with respect to the Intellectual Property of the Loan Parties that is
to be perfected by filing such agreements with the United States Patent and
Trademark Office or the United States Copyright Office and (d) delivery of
Uniform Commercial Code financing statements with respect to perfection of
security interests in the assets of

 

87

--------------------------------------------------------------------------------


 

the Loan Parties that may be perfected by the filing of a financing statement
under the Uniform Commercial Code) are not satisfied as of the Effective Date,
the satisfaction of such requirements shall not be a condition to the
availability of the initial Loans on the Effective Date (but shall be required
to be satisfied as promptly as practicable after the Effective Date and in any
event within the period specified therefor in Schedule 5.14 or such later date
as the Administrative Agent may reasonably agree).

 

(g)                                 Since the date of the Acquisition Agreement,
there shall not have been any development, change, effect, event, state of facts
or occurrence that has had or would reasonably be expected to have a Material
Adverse Effect (as defined in the Acquisition Agreement).

 

(h)                                 Certificates of insurance, including without
limitation flood insurance policies, shall be delivered to the Administrative
Agent evidencing the existence of insurance to be maintained by Holdings, the
Borrower and its Subsidiaries pursuant to Section 5.07 and, if applicable, the
Administrative Agent shall be designated as an additional insured and loss payee
or mortgagee endorsement as its interest may appear thereunder, or solely as the
additional insured, as the case may be, thereunder (provided that if such
endorsement as additional insured cannot be delivered by the Effective Date, the
Administrative Agent may consent to such endorsement being delivered at such
later date as it deems appropriate in the circumstances).

 

(i)                                     The Joint Bookrunners shall have
received, as described in Section 3.04, (i) the Audited Financial Statements,
which financial statements shall be prepared in accordance with GAAP and
accompanied by audit reports thereon (and such audit reports shall not be
subject to any qualification or “going concern” disclosures) and (ii) unaudited
consolidated financial statements of the Borrower comprising a balance sheet, a
statement of changes in equity and a statement of cash flows for each fiscal
quarter ending after June 30, 2010 and at least 45 days prior to the Effective
Date, which financial statements shall be prepared in accordance with GAAP on a
basis consistent with the Audited Financial Statements referred to in
clause (i) above and shall be certified by a Financial Officer as presenting
fairly, in all material respects, the consolidated financial position, results
of operations and cash flows of the Borrower and its Subsidiaries as of the
dates or for the periods covered.

 

(j)                                     The Joint Bookrunners shall have
received the Pro Forma Financial Statements.

 

(k)                                  The Specified Representations shall be true
and correct on and as of the Effective Date.

 

(l)                                     The Acquisition shall have been
consummated, or substantially simultaneously with the initial funding of Loans
on the Effective Date, shall be consummated, in all material respects in
accordance with the Acquisition Agreement (without giving effect to any
amendments, supplements, waivers or other modifications to or of the Acquisition
Agreement that are material and adverse to the Lenders or the Joint Bookrunners
as reasonably determined by the Joint Bookrunners (it being understood that
(x) any modification, amendment, consent or waiver to the definition of
“Material Adverse Effect” shall be deemed to be material and adverse to the
interest of the Lenders and the Joint Bookrunners and (y) any reduction in the
purchase price of the Acquisition shall not be deemed to be material and adverse
to the interest of the Lenders and the Joint Bookrunners)).

 

(m)                               The Refinancing shall have been consummated or
shall be consummated simultaneously with the initial funding of Loans on the
Effective Date.

 

88

--------------------------------------------------------------------------------


 

(n)                                 The Lenders shall have received a
certificate from the chief financial officer of the Borrower certifying as to
the solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the Transactions.

 

(o)                                 The Senior Notes shall have been issued or
shall be issued simultaneously with the initial funding of Loans on the
Effective Date.

 

(p)                                 The Administrative Agent and the Joint
Bookrunners shall have received, at least three Business Days prior to the
Effective Date, all documentation and other information about the Loan Parties
as shall have been reasonably requested in writing at least 10 days prior to the
Effective Date by the Administrative Agent or the Joint Bookrunners that they
shall have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA Patriot Act.

 

The Administrative Agent shall notify Holdings, the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions shall have been satisfied (or
waived pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time,
on September 28, 2011 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

SECTION 4.02                                       Each Credit Event.  The
obligation of each Lender to make a Loan on the occasion of any Borrowing, and
of each Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions:

 

(a)                                  The representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as the case
may be (in each case, unless such date is the Effective Date); provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided further that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on the date of such credit extension
or on such earlier date, as the case may be.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as the case may be, no Default or Event of Default shall
have occurred and be continuing (other than, in the case of any Borrowing or
issuance, amendment, renewal or extension of a Letter of Credit on the Effective
Date; provided that on the Effective Date no Default or Event of Default
resulting solely from the breach of any Specified Representation shall have
occurred and be continuing).

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

 

89

--------------------------------------------------------------------------------


 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under any Loan Document shall have been
paid in full and all Letters of Credit shall have expired or been terminated and
all LC Disbursements shall have been reimbursed, each of Holdings and the
Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01                                       Financial Statements and
Other Information.  Holdings or the Borrower will furnish to the Administrative
Agent, on behalf of each Lender:

 

(a)                                  on or before the date on which such
financial statements are required or permitted to be filed with the SEC (or, if
such financial statements are not required to be filed with the SEC, on or
before the date that is 90 days after the end of each such fiscal year of the
Borrower (or, in the case of financial statements for the fiscal year ended
June 30, 2011, on or before the date that is 120 days after the end of such
fiscal year)), audited consolidated balance sheet and audited consolidated
statements of operations and comprehensive income, stockholders’ equity and cash
flows of the Borrower as of the end of and for such year, and related notes
thereto, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition as of the end of and for such year and results of operations and cash
flows of the Borrower and its Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

 

(b)                                 commencing with the financial statements for
the fiscal quarter ending June 30, 2011, on or before the date on which such
financial statements are required or permitted to be filed with the SEC with
respect to each of the first three fiscal quarters of each fiscal year of the
Borrower (or, if such financial statements are not required to be filed with the
SEC, on or before the date that is 45 days after the end of each such fiscal
quarter (or, in the case of financial statements for the fiscal quarters ended
June 30, 2011, September 30, 2011 and March 31, 2012, on or before the date that
is 60 days after the end of such fiscal quarter)), unaudited consolidated
balance sheet and unaudited consolidated statements of operations and
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer as presenting fairly
in all material respects the financial condition as of the end of and for such
fiscal quarter and such portion of the fiscal year and results of operations and
cash flows of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c)                                  simultaneously with the delivery of each
set of consolidated financial statements referred to in clauses (a) and
(b) above, the related consolidating financial statements reflecting adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements;

 

90

--------------------------------------------------------------------------------


 

(d)                                 not later than five days after any delivery
of financial statements under paragraph (a) or (b) above, a certificate of a
Financial Officer (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations (A) demonstrating compliance with the covenants contained
in Section 6.12 and (B) in the case of financial statements delivered under
paragraph (a) above, beginning with the financial statements for the fiscal year
of the Borrower ending June 30, 2012, of Excess Cash Flow for such fiscal year
and (iii) in the case of financial statements delivered under
paragraph (a) above, setting forth a reasonably detailed calculation of the Net
Proceeds received during the applicable period by or on behalf of, the Borrower
or any of its Restricted Subsidiary in respect of any event described in clause
(a) of the definition of the term “Prepayment Event” and the portion of such Net
Proceeds that has been invested or are intended to be reinvested in accordance
with the proviso in Section 2.11(c);

 

(e)                                  not later than five days after any delivery
of financial statements under paragraph (a) above, a certificate of the
accounting firm that reported on such financial statements stating whether it
obtained knowledge during the course of its examination of such financial
statements of any Default relating to Section 6.12 and, if such knowledge has
been obtained, describing such Default (which certificate may be limited to the
extent required by accounting rules or guidelines);

 

(f)                                    not later than 90 days after the
commencement of each fiscal year of the Borrower (or, in the case of the fiscal
year ended June 30, 2011, on or before the date that is 120 days after the end
of such fiscal year), a detailed consolidated budget for the Borrower and its
Subsidiaries for such fiscal year (including a projected consolidated balance
sheet and consolidated statements of projected operations, comprehensive income
and cash flows as of the end of and for such fiscal year and setting forth the
material assumptions used for purposes of preparing such budget);

 

(g)                                 promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and
registration statements (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered to the Administrative Agent), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) filed by the
Borrower or any of its Restricted Subsidiaries with the SEC or with any national
securities exchange, or distributed by the Borrower or any of its Restricted
Subsidiaries to the holders of its Equity Interests generally, as the case may
be; and

 

(h)                                 promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of Holdings, any Intermediate Parent, the Borrower or any of its
Restricted Subsidiaries, or compliance with the terms of any Loan Document, as
the Administrative Agent on its own behalf or on behalf of any Lender may
reasonably request in writing.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing the Form 10-K or 10-Q (or the
equivalent), as applicable, of the Borrower (or a parent company thereof) filed
with the SEC; provided that (i) to the extent such information relates to a
parent of the Borrower, such information is accompanied by consolidating
information, which may be unaudited, that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to the Borrower and its Subsidiaries on a
standalone basis, on the other hand, and (ii) to the extent such information is
in lieu of information required to be provided under

 

91

--------------------------------------------------------------------------------


 

Section 5.01(a), such materials are accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.

 

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 9.01 (or otherwise notified pursuant to
Section 9.01(d)); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its reasonable request until a written notice to cease delivering paper copies
is given by the Administrative Agent and (ii) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and upon its reasonable request, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery of or maintain paper copies of the documents referred to above, and
each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Bookrunners will make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Bookrunners, the Issuing Bank and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”  Notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any Borrower Materials “PUBLIC.”

 

SECTION 5.02                                       Notices of Material Events. 
Promptly after any Responsible Officer of Holdings or the Borrower obtains
actual knowledge thereof, Holdings or the Borrower will furnish to the
Administrative Agent (for distribution to each Lender through the Administrative
Agent) written notice of the following:

 

(a)                                  the occurrence of any Default;

 

92

--------------------------------------------------------------------------------


 

(b)                                 to the extent permissible by law, the filing
or commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or, to the knowledge of a Financial Officer or
another executive officer of Holdings, the Borrower or any Subsidiary, affecting
Holdings, any Intermediate Parent, the Borrower or any Subsidiary or the receipt
of a notice of an Environmental Liability that could reasonably be expected to
result in a Material Adverse Effect; and

 

(c)                                  the occurrence of any ERISA Event that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03                                       Information Regarding
Collateral.

 

(a)                                  Holdings or the Borrower will furnish to
the Administrative Agent prompt (and in any event within 30 days or such longer
period as reasonably agreed to by the Administrative Agent) written notice of
any change (i) in any Loan Party’s legal name (as set forth in its certificate
of organization or like document), (ii) in the jurisdiction of incorporation or
organization of any Loan Party or in the form of its organization or (iii) in
any Loan Party’s organizational identification number.

 

(b)                                 Not later than five days after delivery of
financial statements pursuant to Section 5.01(a) or (b), Holdings or the
Borrower shall deliver to the Administrative Agent a certificate executed by a
Responsible Officer of Holdings or the Borrower (i) setting forth the
information required pursuant to Sections 1, 8, 9, 10(a) and 10(b) of the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Effective Date or the date of the most recent certificate delivered pursuant to
this Section, (ii) identifying any Wholly Owned Subsidiary that has become, or
ceased to be, a Material Subsidiary during the most recently ended fiscal
quarter and (iii) certifying that all notices required to be given prior to the
date of such certificate by Section 5.03 have been given.

 

SECTION 5.04                                       Existence; Conduct of
Business.  Each of Holdings and the Borrower will, and will cause each
Restricted Subsidiary to, do or cause to be done all things necessary to obtain,
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except to
the extent (other than with respect to the preservation of the existence of
Holdings and the Borrower) that the failure to do so could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03 or any Disposition permitted by Section 6.05.

 

SECTION 5.05                                       Payment of Taxes, etc.  Each
of Holdings and the Borrower will, and will cause each Restricted Subsidiary to,
pay its obligations and liabilities in respect of Taxes imposed upon it or its
income or properties or in respect of its property or assets, before the same
shall become delinquent or in default, except to the extent (i) any such Taxes
are being contested in good faith and by appropriate proceedings diligently
conducted that stay the enforcement of the Tax in question and for which
adequate reserves have been provided in accordance with GAAP or (ii) the failure
to make payment could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

93

--------------------------------------------------------------------------------


 

SECTION 5.06                                       Maintenance of Properties. 
Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary to, keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
except where the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

SECTION 5.07                                       Insurance.

 

(a)                                  Each of Holdings and the Borrower will, and
will cause each Restricted Subsidiary to, maintain, with insurance companies
that Holdings believes (in the good faith judgment of the management of
Holdings) are financially sound and responsible at the time the relevant
coverage is placed or renewed, insurance in at least such amounts (after giving
effect to any self-insurance which Holdings believes (in the good faith judgment
of management of Holdings) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as Holdings believes (in the good faith judgment or the management
of Holdings) are reasonable and prudent in light of the size and nature of its
business, and will furnish to the Lenders, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried.  Each such policy of insurance shall (i) name the
Administrative Agent, on behalf of the Lenders, as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or mortgagee endorsement that
names the Administrative Agent, on behalf of the Lenders as the loss payee or
mortgagee thereunder.

 

(b)                                 If any portion of any Mortgaged Property is
at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a Special Flood Hazard Area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Borrower shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, as determined in the
Borrower’s reasonable discretion, flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) deliver to the Administrative
Agent evidence of such compliance in form and substance reasonably acceptable to
the Administrative Agent.

 

SECTION 5.08                                       Books and Records; Inspection
and Audit Rights.  Each of Holdings and the Borrower will, and will cause each
Restricted Subsidiary to, maintain proper books of record and account in which
entries that are full, true and correct in all material respects and are in
conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of
Holdings, the Borrower or its Restricted Subsidiary, as the case may be. Each of
Holdings and the Borrower will, and will cause each Restricted Subsidiary to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
visitation and inspection rights of the Administrative Agent and the Lenders
under this Section 5.08 and the Administrative Agent shall not exercise such
rights more often than two times during any calendar year absent the existence
of an Event of Default and only one such time shall be at the Borrower’s
expense; provided further that (a) when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice and (b) the Administrative Agent and the Lenders shall give Holdings and
the Borrower the opportunity to participate in any discussions with Holdings’ or
the Borrower’s independent public accountants.

 

94

--------------------------------------------------------------------------------


 

SECTION 5.09                                       Compliance with Laws.  Each
of Holdings and the Borrower will, and will cause each Restricted Subsidiary to,
comply with its Organizational Documents and all Requirements of Law (including
Environmental Laws) with respect to it, its property and operations, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.10                                       Use of Proceeds and Letters
of Credit.  The Borrower will use the proceeds of the Term Loans and may use up
to $5,000,000 of Revolving Loans drawn on the Effective Date, together with cash
on hand of the Borrower, on the Effective Date to pay a portion of the
Transaction Costs and to consummate the Refinancing.  The proceeds of the
Revolving Loans and Swingline Loans drawn after the Effective Date will be used
only for general corporate purposes (including Permitted Acquisitions).  Letters
of Credit will be used only for general corporate purposes.

 

SECTION 5.11                                       Additional Subsidiaries.

 

(a)                                  If (i) any additional Restricted Subsidiary
or Intermediate Parent is formed or acquired after the Effective Date or (ii) if
any Restricted Subsidiary ceases to be an Excluded Subsidiary or an Immaterial
Subsidiary, Holdings or the Borrower will, within 30 days after such newly
formed or acquired Restricted Subsidiary or Intermediate Parent is formed or
acquired or such Restricted Subsidiary ceases to be an Excluded Subsidiary or
ceases to be an Immaterial Subsidiary, notify the Administrative Agent thereof,
and will cause such Restricted Subsidiary (unless such Restricted Subsidiary is
a Foreign Subsidiary or an Excluded Subsidiary) or Intermediate Parent to
satisfy the Collateral and Guarantee Requirement with respect to such Restricted
Subsidiary or Intermediate Parent and with respect to any Equity Interest in or
Indebtedness of such Restricted Subsidiary or Intermediate Parent owned by or on
behalf of any Loan Party within 30 days after such notice (or such longer period
as the Administrative Agent shall reasonably agree and the Administrative Agent
shall have received a completed Perfection Certificate with respect to such
Restricted Subsidiary or Intermediate Parent signed by a Responsible Officer,
together with all attachments contemplated thereby).

 

(b)                                 Within 30 days (or such longer period as the
Administrative Agent may reasonably agree) after Holdings or the Borrower
identifies any new Material Subsidiary pursuant to Section 5.03(b), all actions
(if any) required to be taken with respect to such Subsidiary in order to
satisfy the Collateral and Guarantee Requirement shall have been taken with
respect to such Subsidiary.

 

SECTION 5.12                                       Further Assurances.

 

(a)                                  Each of Holdings and the Borrower will, and
will cause each Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), that may be required under any
applicable law and that the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties.

 

(b)                                 If, after the Effective Date, any material
assets (including any owned (but not leased or ground leased) real property or
improvements thereto or any interest therein with a fair market value in excess
of $5,000,000) are acquired by the Borrower or any other Loan Party or are held
by any Subsidiary on or after the time it becomes a Loan Party pursuant to
Section 5.11 (other than assets constituting Collateral under a Security
Document that become subject to the Lien created by such Security Document upon
acquisition thereof or constituting Excluded Assets), the Borrower will notify
the Administrative Agent thereof, and, if requested by the Administrative Agent,
the Borrower will cause such assets to be subjected to a Lien securing the
Secured Obligations and will take and cause the other Loan Parties

 

95

--------------------------------------------------------------------------------


 

to take, such actions as shall be necessary and reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section and as required pursuant to the
“Collateral and Guarantee Requirement,” at the expense of the Loan Parties and
subject to the last paragraph of the definition of the term “Collateral and
Guarantee Requirement.”  In the event any real property is mortgaged pursuant to
this Section 5.12(b), Borrower or such other Loan Party, as applicable, shall
not be required to comply with the “Collateral and Guarantee Requirement” and
paragraph (a) of this Section until a reasonable time following the acquisition
of such real property, and in no event shall compliance be required until 90
days following such acquisition or such longer time period as agreed to by the
Administrative Agent in its reasonable discretion.

 

SECTION 5.13                                       Designation of Subsidiaries. 
The Borrower may at any time after the Effective Date designate any Restricted
Subsidiary of the Borrower as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation on a Pro Forma Basis, no Event of Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, the Borrower shall be in compliance, on a Pro Forma Basis, with the
covenant set forth in Section 6.12 (whether or not such covenant is required to
be complied with at such time) recomputed as of the last day of the most recent
Test Period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) and (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary or continue as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the Senior Notes or any other
Indebtedness of Holdings or the Borrower.  The designation of any Subsidiary as
an Unrestricted Subsidiary after the Effective Date shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the fair market value of the Borrower’s or its Subsidiary’s (as applicable)
investment therein.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of the Borrower’s or its
Subsidiary’s (as applicable) Investment in such Subsidiary.

 

Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary.

 

SECTION 5.14                                       Certain Post-Closing
Obligations.  As promptly as practicable, and in any event within the time
periods after the Effective Date specified in Schedule 5.14 or such later date
as the Administrative Agent agrees to in writing, including to reasonably
accommodate circumstances unforeseen on the Effective Date, Holdings, the
Borrower and each other Loan Party shall deliver the documents or take the
actions specified on Schedule 5.14 that would have been required to be delivered
or taken on the Effective Date but for the proviso to Section 4.01(f), in each
case except to the extent otherwise agreed by the Administrative Agent pursuant
to its authority as set forth in the definition of the term “Collateral and
Guarantee Requirement.”

 

SECTION 5.15                                       Maintenance of Rating of
Facilities.  The Loan Parties shall use commercially reasonable efforts to
maintain (i) a public corporate credit rating (but not any particular rating)
from S&P and a public corporate family rating (but not any particular rating)
from Moody’s, in each case in respect of the Borrower and (ii) a public rating
(but not any particular rating) in respect of the Loans from each of S&P and
Moody’s.

 

96

--------------------------------------------------------------------------------


 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than contingent amounts not yet due) under any Loan Document have been paid in
full and all Letters of Credit have expired or been terminated and all LC
Disbursements shall have been reimbursed, each of Holdings (with respect to
Sections 6.03(c) and (d) only) and the Borrower covenants and agrees with the
Lenders that:

 

SECTION 6.01                                       Indebtedness; Certain Equity
Securities.

 

(a)                                  The Borrower will not, and will not permit
any Restricted Subsidiary or Intermediate Parent to, create, incur, assume or
permit to exist any Indebtedness, except:

 

(i)                                     Indebtedness of the Borrower and any of
the Restricted Subsidiaries under the Loan Documents (including any Indebtedness
incurred pursuant to Section 2.20 or 2.21);

 

(ii)                                  Indebtedness (A) outstanding on the date
hereof and listed on Schedule 6.01 and any Permitted Refinancing thereof and
(B) intercompany Indebtedness outstanding on the date hereof and listed on
Schedule 6.01;

 

(iii)                               Guarantees by the Borrower and the
Restricted Subsidiaries in respect of Indebtedness of the Borrower or any
Restricted Subsidiary otherwise permitted hereunder; provided that such
Guarantee is otherwise permitted by Section 6.04; provided further that (A) no
Guarantee by any Restricted Subsidiary of the Senior Notes or any Junior
Financing shall be permitted unless such Restricted Subsidiary shall have also
provided a Guarantee of the Loan Document Obligations pursuant to the Guarantee
Agreement and (B) if the Indebtedness being Guaranteed is subordinated to the
Loan Document Obligations, such Guarantee shall be subordinated to the Guarantee
of the Loan Document Obligations on terms at least as favorable to the Lenders
as those contained in the subordination of such Indebtedness;

 

(iv)                              Indebtedness of the Borrower owing to any
Restricted Subsidiary or of any Restricted Subsidiary owing to any other
Restricted Subsidiary or the Borrower to the extent permitted by Section 6.04;
provided that all such Indebtedness of any Loan Party owing to any Restricted
Subsidiary that is not a Loan Party shall be subordinated to the Loan Document
Obligations (to the extent any such Indebtedness is outstanding at any time
after the date that is 30 days after the Effective Date or such later date as
the Administrative Agent may reasonably agree) (but only to the extent permitted
by applicable law and not giving rise to adverse tax consequences) on terms
(i) at least as favorable to the Lenders as those set forth in the form of
intercompany note attached as Exhibit I or (ii) otherwise reasonably
satisfactory to the Administrative Agent;

 

(v)                                 (A) Indebtedness (including Capitalized
Lease Obligations) of the Borrower or any Restricted Subsidiaries financing the
acquisition, construction, repair, replacement or improvement of fixed or
capital assets, other than software; provided that such Indebtedness is incurred
concurrently with or within 270 days after the applicable acquisition,
construction, repair, replacement or improvement, and (B) any Permitted
Refinancing of any Indebtedness set forth in the immediately preceding
clause (A); provided further that, at the time of any such incurrence of
Indebtedness and after giving Pro Forma Effect thereto and the use of the
proceeds thereof, the aggregate principal amount of Indebtedness that is
outstanding in reliance on this clause (v) shall not exceed the greater of
$20,000,000 and 20% of Consolidated EBITDA for the most recently

 

97

--------------------------------------------------------------------------------


 

ended Test Period as of such time for which financial statements have been
delivered pursuant to Section 5.01(a) or (b);

 

(vi)                              Indebtedness in respect of Swap Agreements
permitted by Section 6.07;

 

(vii)                           Indebtedness of any Person that becomes a
Restricted Subsidiary (or of any Person not previously a Restricted Subsidiary
that is merged or consolidated with or into the Borrower or a Restricted
Subsidiary) after the date hereof as a result of a Permitted Acquisition, or
Indebtedness of any Person that is assumed by the Borrower any Restricted
Subsidiary in connection with an acquisition of assets by the Borrower or such
Restricted Subsidiary in a Permitted Acquisition, and Permitted Refinancings
thereof; provided that (A) such Indebtedness is not incurred in contemplation of
such Permitted Acquisition, (B) at the time of any such incurrence of
Indebtedness and after giving effect thereto on a Pro Forma Basis, the Total
Leverage Ratio is less than or equal to 6.5 to 1.0 as of the last day of the
Test Period then last ended as of such time for which financial statements have
been delivered pursuant to Section 5.01(a) or (b), (C) the Borrower and its
Restricted Subsidiaries will be in Pro Forma Compliance with the covenant set
forth in Section 6.12 (whether or not such covenant is required to be complied
with at such time) for, or as of the last day of, the Test Period then last
ended as of such time for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) and (D) no Event of Default shall exist or
result therefrom;

 

(viii)                        Indebtedness of the Borrower and the Subsidiary
Loan Parties incurred to finance a Permitted Acquisition and any Permitted
Refinancing thereof; provided that (A) the primary obligor in respect of, and
any Person that Guarantees, such Indebtedness shall be the Borrower or a
Subsidiary Loan Party, (B) such Indebtedness is unsecured, (C) such Indebtedness
does not mature prior to the date that is 180 days after the Term Maturity Date,
(D) such Indebtedness has no scheduled amortization or payments, repurchases or
redemptions of principal prior to the date that is 180 days after the Term
Maturity Date, (E) immediately after giving effect thereto and the use of the
proceeds thereof, (1) no Event of Default shall exist or result therefrom,
(2) the Borrower and its Restricted Subsidiaries will be in Pro Forma Compliance
with the covenant set forth in Section 6.12 (whether or not such covenant is
required to be complied with at such time) for, or as of the last day of, the
Test Period then last ended as of such time for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) and (3) at the time of any
such incurrence of Indebtedness and after giving effect thereto on a Pro Forma
Basis, the Total Leverage Ratio is less than or equal to 6.5 to 1.0 as of the
last day of the Test Period then last ended as of such time for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) and (F) such
Indebtedness has terms and conditions (other than interest rate, redemption
premiums and subordination terms), taken as a whole, that are not materially
less favorable to the Borrower, its Subsidiaries and the Lenders as the terms
and conditions of this Agreement; provided that the Borrower shall have
delivered a certificate of a Responsible Officer to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirements;

 

(ix)                                Indebtedness representing deferred
compensation to employees of Holdings, any Intermediate Parent, the Borrower and
its Restricted Subsidiaries incurred in the ordinary course of business;

 

(x)                                   Indebtedness consisting of unsecured
promissory notes issued by any Loan Party to current or former officers,
directors and employees or their respective estates, spouses or

 

98

--------------------------------------------------------------------------------


 

former spouses to finance the purchase or redemption of Equity Interests of
Holdings (or any direct or indirect parent thereof) permitted by
Section 6.08(a);

 

(xi)                                Indebtedness constituting indemnification
obligations or obligations in respect of purchase price or other similar
adjustments incurred in a Permitted Acquisition, any other Investment or any
Disposition, in each case permitted under this Agreement;

 

(xii)                             Indebtedness consisting of obligations under
deferred compensation or other similar arrangements incurred in connection with
the Transactions or any Permitted Acquisition or other Investment permitted
hereunder;

 

(xiii)                          Cash Management Obligations and other
Indebtedness in respect of netting services, overdraft protections and similar
arrangements, in each case, in connection with deposit accounts;

 

(xiv)                         Indebtedness of the Borrower and its Restricted
Subsidiaries; provided that at the time of the incurrence thereof and after
giving Pro Forma Effect thereto and the use of the proceeds thereof, (A) the
aggregate principal amount of Indebtedness outstanding in reliance on this
clause (xiv) shall not exceed an amount equal to the greater of $50,000,000 and
7.5% of Consolidated Total Assets and (B) the aggregate principal amount of
Indebtedness outstanding in reliance on this clause (xiv) in respect of which
the primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party shall not exceed an amount equal to the greater of $25,000,000 and 3.75%
of Consolidated Total Assets ;

 

(xv)                            Indebtedness consisting of (A) the financing of
insurance premiums or (B) take-or-pay obligations contained in supply
arrangements, in each case in the ordinary course of business;

 

(xvi)                         Indebtedness incurred by the Borrower or any of
the Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created in the ordinary
course of business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other reimbursement-type obligations regarding
workers compensation claims;

 

(xvii)                      obligations in respect of performance, bid, appeal
and surety bonds and performance and completion guarantees and similar
obligations provided by the Borrower or any of its Restricted Subsidiaries or
obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case in the ordinary course of business or
consistent with past practice;

 

(xviii)                   [Reserved];

 

(xix)                           Indebtedness supported by a Letter of Credit, in
a principal amount not to exceed the face amount of such Letter of Credit;

 

(xx)                              Indebtedness evidenced by the Senior Notes,
and any Permitted Refinancing thereof;

 

(xxi)                           Permitted Unsecured Refinancing Debt, and any
Permitted Refinancing thereof;

 

99

--------------------------------------------------------------------------------


 

(xxii)                        Permitted First Priority Refinancing Debt and
Permitted Second Priority Refinancing Debt, and any Permitted Refinancing
thereof;

 

(xxiii)                     Indebtedness of the Borrower in respect of one or
more series of senior unsecured notes or senior secured notes that will be
secured by the Collateral on a pari passu or junior basis with the Secured
Obligations, that are issued or made in lieu of Incremental Revolving Loans,
Revolving Commitment Increases and/or Term Commitment Increases pursuant to an
indenture or a note purchase agreement or otherwise and any extensions,
renewals, refinancings and replacements thereof (the “Additional Notes”);
provided that (i) such Additional Notes are not scheduled to mature prior to the
date that is 91 days after the Latest Maturity Date then in effect, (ii) the
aggregate principal amount of all Additional Notes issued pursuant to this
paragraph (xxiii) shall not exceed (x) the Incremental Cap less (y) the amount
of all Incremental Revolving Facilities and Term Commitment Increases,
(iii) such Additional Notes shall not be subject to any Guarantee by any Person
other than a Loan Party, (iv) in the case of Additional Notes that are secured,
the obligations in respect thereof shall not be secured by any Lien on any asset
of the Borrower or any Restricted Subsidiary other than any asset constituting
Collateral, (v) at the time of such incurrence (except in the case of any
extension, renewal, refinancing or replacement thereof that does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
extended, renewed, refinanced or replaced) and immediately after giving effect
thereto, the Borrower shall be in compliance with the covenant set forth in
Section 6.12 (whether or not such covenant is required to be complied with at
such time) on a Pro Forma Basis as of the end of the most recent Test Period for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b), (vi) no Event of Default shall have occurred and be continuing or would
exist immediately after giving effect to such incurrence, (vii) if such
Additional Notes are secured, the security agreements relating to such
Additional Notes shall be substantially the same as the Security Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(viii) if such Additional Notes are secured, such Additional Notes and the
trustee under the indenture governing such Additional Notes shall be subject to
the First Lien Intercreditor Agreement or Second Lien Intercreditor Agreement,
as applicable; provided that if such Additional Notes are issued pursuant to an
indenture that has not previously been made subject thereto, then Holdings, the
Borrower, the Subsidiary Loan Parties, the Administrative Agent and the trustee
for such Additional Notes shall have executed and delivered the First Lien
Intercreditor Agreement or the Second Lien Intercreditor Agreement, as
applicable, and (ix) the documentation with respect to any Additional Notes
contains no mandatory prepayment, repurchase or redemption provisions except
with respect to change of control and asset sale offers that are customary for
high yield notes of such type; and

 

(xxiv)                    all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (i) through (xxiii) above.

 

(b)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, issue any preferred Equity Interests or any
Disqualified Equity Interests, except preferred Equity Interests issued to and
held by the Borrower or any Restricted Subsidiary.

 

SECTION 6.02                                       Liens.  The Borrower will
not, and will not permit any Restricted Subsidiary to, create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, except:

 

(i)                                     Liens created under the Loan Documents;

 

100

--------------------------------------------------------------------------------


 

(ii)                                  Permitted Encumbrances;

 

(iii)                               Liens existing on the date hereof and set
forth on Schedule 6.02 and any modifications, replacements, renewals or
extensions thereof; provided that (A) such modified, replacement, renewal or
extension Lien does not extend to any additional property other than
(1) after-acquired property that is affixed or incorporated into the property
covered by such Lien and (2) proceeds and products thereof, and (B) the
obligations secured or benefited by such modified, replacement, renewal or
extension Lien are permitted by Section 6.01;

 

(iv)                              Liens securing Indebtedness permitted under
Section 6.01(a)(v); provided that (A) such Liens attach concurrently with or
within 270 days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (B) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness except for accessions to such property and the proceeds and
the products thereof and (C) with respect to Capitalized Lease Obligations; such
Liens do not at any time extend to or cover any assets (except for accessions to
or proceeds of such assets) other than the assets subject to such Capitalized
Lease Obligations; provided further that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender;

 

(v)                                 leases, licenses, subleases or sublicenses
granted to others that do not (A) interfere in any material respect with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole, or
(B) secure any Indebtedness;

 

(vi)                              Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(vii)                           Liens (A) of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection and (B) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of setoff) and that are within the
general parameters customary in the banking industry;

 

(viii)                        Liens (A) on cash advances or escrow deposits in
favor of the seller of any property to be acquired in an Investment permitted
pursuant to Section 6.04 to be applied against the purchase price for such
Investment or otherwise in connection with any escrow arrangements with respect
to any such Investment or any Disposition permitted under Section 6.05
(including any letter of intent or purchase agreement with respect to such
Investment or Disposition), or (B) consisting of an agreement to dispose of any
property in a Disposition permitted under Section 6.05, in each case, solely to
the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien;

 

(ix)                                Liens on property of any Restricted
Subsidiary that is not a Loan Party, which Liens secure Indebtedness of such
Restricted Subsidiary permitted under Section 6.01;

 

(x)                                   Liens granted by a Restricted Subsidiary
that is not a Loan Party in favor of any Loan Party and Liens granted by a Loan
Party in favor of any other Loan Party;

 

(xi)                                Liens existing on property at the time of
its acquisition or existing on the property of any Person at the time such
Person becomes a Restricted Subsidiary, in each case after the date hereof
(other than Liens on the Equity Interests of any Person that becomes a
Restricted Subsidiary); provided that (A) such Lien was not created in
contemplation of such acquisition or such

 

101

--------------------------------------------------------------------------------


 

Person becoming a Restricted Subsidiary, (B) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subject to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require or include, pursuant to
their terms at such time, a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition), and
(C) the Indebtedness secured thereby is permitted under Section 6.01(a)(v) or
(vii);

 

(xii)                             any interest or title of a lessor under leases
(other than leases constituting Capitalized Lease Obligations) entered into by
any of the Borrower or any Restricted Subsidiaries in the ordinary course of
business;

 

(xiii)                          Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods by any of the
Borrower or any Restricted Subsidiaries in the ordinary course of business;

 

(xiv)                         Liens deemed to exist in connection with
Investments in repurchase agreements under clause (e) of the definition of the
term “Permitted Investments”;

 

(xv)                            Liens encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and not for speculative purposes;

 

(xvi)                         Liens that are contractual rights of setoff
(A) relating to the establishment of depository relations with banks not given
in connection with the incurrence of Indebtedness, (B) relating to pooled
deposit or sweep accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower and its
Restricted Subsidiaries or (C) relating to purchase orders and other agreements
entered into with customers of the Borrower or any Restricted Subsidiary in the
ordinary course of business;

 

(xvii)                      ground leases in respect of real property on which
facilities owned or leased by the Borrower or any of the Restricted Subsidiaries
are located;

 

(xviii)                   Liens on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto;

 

(xix)                           Liens on the Collateral securing Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt and
Additional Notes;

 

(xx)                              Liens on real property other than the
Mortgaged Properties;

 

(xxi)                           Retained Rights;

 

(xxii)                        Municipal Contract Liens; and

 

(xxiii)                     other Liens; provided that at the time of the
granting of and after giving Pro Forma Effect to any such Lien and the
obligations secured thereby (including the use of proceeds thereof) the
aggregate face amount of obligations secured by Liens existing in reliance on
this clause (xx) shall not exceed the greater of $20,000,000 and 20% of
Consolidated EBITDA for the

 

102

--------------------------------------------------------------------------------


 

Test Period then last ended for which financial statements have been delivered
pursuant to Section 5.01(a) or (b).

 

SECTION 6.03                                       Fundamental Changes.

 

(a)                                  The Borrower will not, and will not permit
any other Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that:

 

(i)                                     any Restricted Subsidiary may merge with
(A) the Borrower; provided that the Borrower shall be the continuing or
surviving Person, or (B) any one or more other Restricted Subsidiaries; provided
that when any Restricted Subsidiary Loan Party is merging with another
Restricted Subsidiary (1) the continuing or surviving Person shall be a
Subsidiary Loan Party or (2) if the continuing or surviving Person is not a
Subsidiary Loan Party, the acquisition of such Subsidiary Loan Party by such
surviving Restricted Subsidiary is otherwise permitted under Section 6.04;

 

(ii)                                  (A) any Restricted Subsidiary that is not
a Loan Party may merge or consolidate with or into any other Restricted
Subsidiary that is not a Loan Party and (B) any Restricted Subsidiary may
liquidate or dissolve or change its legal form if Holdings determines in good
faith that such action is in the best interests of Holdings, the Borrower and
its Restricted Subsidiaries and is not materially disadvantageous to the
Lenders;

 

(iii)                               any Restricted Subsidiary may make a
Disposition of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Loan Party, then (A) the transferee must
be a Loan Party, (B) to the extent constituting an Investment, such Investment
must be a permitted Investment in a Restricted Subsidiary that is not a Loan
Party in accordance with Section 6.04 or (C) to the extent constituting a
Disposition to a Restricted Subsidiary that is not a Loan Party, such
Disposition is for fair value and any promissory note or other non-cash
consideration received in respect thereof is a permitted Investment in a
Restricted Subsidiary that is not a Loan Party in accordance with Section 6.04;

 

(iv)                              the Borrower may merge or consolidate with any
other Person; provided that (A) the Borrower shall be the continuing or
surviving Person or (B) if the Person formed by or surviving any such merger or
consolidation is not the Borrower (any such Person, the “Successor Borrower”),
(1) the Successor Borrower shall be an entity organized or existing under the
laws of the United States, any State thereof or the District of Columbia,
(2) the Successor Borrower shall expressly assume all the obligations of the
Borrower under this Agreement and the other Loan Documents to which the Borrower
is a party pursuant to a supplement hereto or thereto in form and substance
reasonably satisfactory to the Administrative Agent, (3) each Loan Party other
than the Borrower, unless it is the other party to such merger or consolidation,
shall have reaffirmed, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, that its Guarantee of, and grant of
any Liens as security for, the Secured Obligations shall apply to the Successor
Borrower’s obligations under this Agreement and (4) the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer and
an opinion of counsel, each stating that such merger or consolidation complies
with this Agreement; provided further that (y) if such Person is not a Loan
Party, no Default exists after giving effect to such merger or consolidation and
(z) if the foregoing requirements are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement and the
other Loan Documents; provided further that the Borrower agrees to use
commercially reasonable

 

103

--------------------------------------------------------------------------------


 

efforts to provide any documentation and other information about the Successor
Borrower as shall have been reasonably requested in writing by any the Lender
through the Administrative Agent that such Lender shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA Patriot Act;

 

(v)                                 any Restricted Subsidiary may merge,
consolidate or amalgamate with any other Person in order to effect an Investment
permitted pursuant to Section 6.04; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of Sections
5.11 and 5.12 and if the other party to such transaction is not a Loan Party, no
Default exists after giving effect to such transaction;

 

(vi)                              the Borrower and its Restricted Subsidiaries
may consummate the Acquisition; and

 

(vii)                           any Restricted Subsidiary may effect a merger,
dissolution, liquidation consolidation or amalgamation to effect a Disposition
permitted pursuant to Section 6.05; provided that if the other party to such
transaction is not a Loan Party, no Default exists after giving effect to the
transaction.

 

(b)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, engage to any material extent in any business
other than businesses of the type conducted by the Borrower and the Restricted
Subsidiaries on the Effective Date and businesses reasonably related or
ancillary thereto.

 

(c)                                  Holdings and any Intermediate Parent will
not conduct, transact or otherwise engage in any business or operations other
than (i) the ownership and/or acquisition of the Equity Interests of the
Borrower and any Intermediate Parent, (ii) the maintenance of its legal
existence, including the ability to incur fees, costs and expenses relating to
such maintenance, (iii) participating in tax, accounting and other
administrative matters as a member of the consolidated group of Holdings and the
Borrower, (iv) the performance of its obligations under and in connection with
the Loan Documents, any documentation governing any Indebtedness or Guarantee,
the Acquisition Agreement, the other agreements contemplated by the Acquisition
Agreement and the other agreements contemplated hereby and thereby, (v) any
public offering of its common stock or any other issuance or registration of its
Equity Interests for sale or resale not prohibited by this Agreement, including
the costs, fees and expenses related thereto, (vi) the incurrence of any
Indebtedness, (vii) incurring fees, costs and expenses relating to overhead and
general operating including professional fees for legal, tax and accounting
issues and paying taxes, (viii) providing indemnification to officers and
directors, (ix) activities incidental to the consummation of the Transactions
and (x) activities incidental to the businesses or activities described in
clauses (i) to (ix) of this paragraph.

 

(d)                                 Holdings and any Intermediate Parent will
not own or acquire any assets (other than Equity Interests as referred to in
paragraph (c)(i) above, cash and Permitted Investments, intercompany Investments
in any Intermediate Parent or Borrower permitted hereunder or incur any
liabilities (other than liabilities as referred to in paragraph (c) above,
liabilities imposed by law, including tax liabilities, and other liabilities
incidental to its existence and business and activities permitted by this
Agreement).

 

SECTION 6.04                                       Investments, Loans, Advances,
Guarantees and Acquisitions.  The Borrower will not, and will not permit any
Restricted Subsidiary or Intermediate Parent to, make or hold any Investment,
except:

 

104

--------------------------------------------------------------------------------


 

(a)                                  Permitted Investments;

 

(b)                                 loans or advances to officers, directors and
employees of Holdings, the Borrower and its Restricted Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of Holdings (or any direct or indirect parent
thereof) (provided that the amount of such loans and advances made in cash to
such Person shall be contributed to the Borrower in cash as common equity or
Qualified Equity Interests) and (iii) for purposes not described in the
foregoing clauses (i) and (ii), in an aggregate principal amount outstanding at
any time not to exceed $10,000,000;

 

(c)                                  Investments (i) by the Borrower or any
Restricted Subsidiary in any Loan Party (excluding any new Restricted Subsidiary
that becomes a Loan Party pursuant to such Investment), (ii) by any Restricted
Subsidiary that is not a Loan Party in any other Restricted Subsidiary that is
also not a Loan Party, (iii) by the Borrower or any Restricted Subsidiary (A) in
any Restricted Subsidiary; provided that the aggregate amount of such
Investments made by Loan Parties after the Effective Date in Restricted
Subsidiaries that are not Loan Parties in reliance on this clause
(iii)(A) (together with the amount of Investments made in Restricted
Subsidiaries that are not Loan Parties pursuant to Section 6.04(h)) shall not
exceed the Non-Loan Party Investment Amount at the time of any such Investment,
(B) in any Restricted Subsidiary that is not a Loan Party, constituting an
exchange of Equity Interests of such Restricted Subsidiary for Indebtedness of
such Subsidiary or (C) constituting Guarantees of Indebtedness or other monetary
obligations of Restricted Subsidiaries that are not Loan Parties owing to any
Loan Party, (iv) by the Borrower or any Restricted Subsidiary in Restricted
Subsidiaries that are not Loan Parties so long as such Investment is part of a
series of simultaneous Investments that result in the proceeds of the initial
Investment being invested in one or more Loan Parties and (v) by the Borrower or
any Restricted Subsidiary in any Restricted Subsidiary that is not a Loan Party,
consisting of the contribution of Equity Interests of any other Restricted
Subsidiary that is not a Loan Party so long as the Equity Interests of the
transferee Restricted Subsidiary is pledged to secure the Secured Obligations;

 

(d)                                 Investments consisting of extensions of
trade credit and accommodation guarantees in the ordinary course of business;

 

(e)                                  Investments (i) existing or contemplated on
the date hereof and set forth on Schedule 6.04(e) and any modification,
replacement, renewal, reinvestment or extension thereof and (ii) Investments
existing on the date hereof by the Borrower or any Restricted Subsidiary in the
Borrower or any Restricted Subsidiary and any modification, renewal or extension
thereof; provided that the amount of the original Investment is not increased
except by the terms of such Investment to the extent as set forth on Schedule
6.04(e) or as otherwise permitted by this Section 6.04;

 

(f)                                    Investments in Swap Agreements permitted
under Section 6.07;

 

(g)                                 promissory notes and other non-cash
consideration received in connection with Dispositions permitted by
Section 6.05;

 

(h)                                 Permitted Acquisitions; provided that the
aggregate amount of consideration paid or provided by the Borrower or any other
Loan Party after the Effective Date in reliance on this
Section 6.04(h) (together with any Investments made in Subsidiaries that are not
Loan Parties pursuant to Section 6.04(c)(iii)(A)) for Permitted Acquisitions
(including the aggregate principal amount of all Indebtedness assumed in
connection with Permitted Acquisitions) for any

 

105

--------------------------------------------------------------------------------


 

Restricted Subsidiary that shall not be or, after giving effect to such
Permitted Acquisition, shall not become a Loan Party, shall not exceed the
Non-Loan Party Investment Amount at such time;

 

(i)                                     the Transactions;

 

(j)                                     Investments in the ordinary course of
business consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Uniform Commercial Code Article 4 customary trade
arrangements with customers consistent with past practices;

 

(k)                                  Investments (including debt obligations and
Equity Interests) received in connection with the bankruptcy or reorganization
of suppliers and customers or in settlement of delinquent obligations of, or
other disputes with, customers and suppliers or upon the foreclosure with
respect to any secured Investment or other transfer of title with respect to any
secured Investment;

 

(l)                                     loans and advances to Holdings (or any
direct or indirect parent thereof) or any Intermediate Parent in lieu of, and
not in excess of the amount of (after giving effect to any other loans, advances
or Restricted Payments in respect thereof), Restricted Payments to the extent
permitted to be made to Holdings (or such parent) in accordance with
Section 6.08(a)(iv), (v), (vi), (vii) or (viii);

 

(m)                               so long as immediately after giving effect to
any such Investment no Default has occurred and is continuing, other Investments
and other acquisitions; provided that at the time any such Investment or other
acquisition is made, the aggregate outstanding amount of all Investments made in
reliance on this clause (m) (including all such Investments deemed made pursuant
to clause (d) of the definition of “Non-Loan Party Investment Amount”), together
with the aggregate amount of all consideration paid in connection with all other
acquisitions made in reliance on this clause (m) (including the aggregate
principal amount of all Indebtedness assumed in connection with any such other
acquisition), shall not exceed the greater of $50,000,000 and 50% of
Consolidated EBITDA for the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) after giving
Pro Forma Effect to the making of such Investment or other acquisition; provided
further that so long as the Borrower shall be in compliance with the covenant
set forth in Section 6.12 (whether or not such covenant is required to be
complied with at such time) on a Pro Forma Basis as of the end of the most
recent Test Period for which financial statements have been delivered pursuant
to Section 5.01(a) or (b); such amount shall be increased by (i) the Net
Proceeds of any issuance of, or contribution of cash in respect of existing,
Qualified Equity Interests (other than any such issuance or contribution made
pursuant to Section 7.02) that are Not Otherwise Applied and (ii) the amount of
Cumulative Excess Cash Flow that is Not Otherwise Applied;

 

(n)                                 advances of payroll payments to employees in
the ordinary course of business;

 

(o)                                 Investments and other acquisitions to the
extent that payment for such Investments is made solely with Qualified Equity
Interests (excluding Cure Amounts) of Holdings (or any direct or indirect parent
thereof or the IPO Entity);Investments of a Subsidiary acquired after the
Effective Date or of a Person merged or consolidated with any Subsidiary in
accordance with this Section and Section 6.03 after the Effective Date (other
than existing Investments in subsidiaries of such Subsidiary or Person, which
must comply with the requirements of Section 6.04(h) or 6.04(m)) to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation;

 

106

--------------------------------------------------------------------------------


 

(p)                                 receivables owing to the Borrower or any
Restricted Subsidiary, if created or acquired in the ordinary course of
business; and

 

(q)                                 Investments (A) for utilities, security
deposits, leases and similar prepaid expenses incurred in the ordinary course of
business and (B) trade accounts created, or prepaid expenses accrued, in the
ordinary course of business.

 

SECTION 6.05                                       Asset Sales.  The Borrower
will not, and will not permit any Restricted Subsidiary to, (i) sell, transfer,
lease or otherwise dispose of any asset, including any Equity Interest owned by
it or (ii) permit any Restricted Subsidiary to issue any additional Equity
Interest in such Restricted Subsidiary (other than issuing directors’ qualifying
shares, nominal shares issued to foreign nationals to the extent required by
applicable Requirements of Law and other than issuing Equity Interests to the
Borrower or a Restricted Subsidiary in compliance with Section 6.04(c)) (each, a
“Disposition”), except:

 

(a)                                  Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business and Dispositions of property no longer used or useful in the conduct of
the business of the Borrower and its Restricted Subsidiaries;

 

(b)                                 Dispositions of inventory and other assets
in the ordinary course of business;

 

(c)                                  Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property;

 

(d)                                 Dispositions of property to the Borrower or
a Restricted Subsidiary; provided that if the transferor in such a transaction
is a Loan Party, then (i) the transferee must be a Loan Party, (ii) to the
extent constituting an Investment, such Investment must be a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 6.04 or (iii) to the extent constituting a Disposition to a
Restricted Subsidiary that is not a Loan Party, such Disposition is for fair
value and any promissory note or other non-cash consideration received in
respect thereof is a permitted investment in a Restricted Subsidiary that is not
a Loan Party in accordance with Section 6.04;

 

(e)                                  Dispositions permitted by
Section 6.03, Investments permitted by Section 6.04, Restricted Payments
permitted by Section 6.08 and Liens permitted by Section 6.02;

 

(f)                                    Dispositions of property acquired by
Holdings, the Borrower or any of its Restricted Subsidiaries after the Effective
Date pursuant to sale-leaseback transactions permitted by Section 6.06;

 

(g)                                 Dispositions of Permitted Investments;

 

(h)                                 Dispositions of accounts receivable in
connection with the collection or compromise thereof;

 

(i)                                     leases, subleases, licenses or
sublicenses (including the provision of software under an open source license),
in each case in the ordinary course of business and that do not materially
interfere with the business of the Borrower and its Restricted Subsidiaries,
taken as a whole;

 

107

--------------------------------------------------------------------------------


 

(j)                                     transfers of property subject to
Casualty Events upon receipt of the Net Proceeds of such Casualty Event;

 

(k)                                  Dispositions of property to Persons other
than Restricted Subsidiaries (including the sale or issuance of Equity Interests
of a Restricted Subsidiary) not otherwise permitted under this Section 6.05;
provided that (i) no Default shall exist at the time of, or would result from,
such Disposition (other than any such Disposition made pursuant to a legally
binding commitment entered into at a time when no Default existed or would have
resulted from such Disposition) and (ii) with respect to any Disposition
pursuant to this clause (k) for a purchase price in excess of $7,500,000, the
Borrower or a Restricted Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Permitted Investments; provided, however,
that for the purposes of this clause (ii), (A) any liabilities (as shown on the
most recent balance sheet of Holdings provided hereunder or in the footnotes
thereto) of the Borrower or such Restricted Subsidiary, other than liabilities
that are by their terms subordinated in right of payment to the Loan Document
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which the Borrower and all of the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing, shall
be deemed to be cash, (B) any securities received by the Borrower or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Permitted Investments (to the extent of
the cash or Permitted Investments received) within 180 days following the
closing of the applicable Disposition, shall be deemed to be cash and (C) any
Designated Non-Cash Consideration received by the Borrower or such Restricted
Subsidiary in respect of such Disposition having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (k) that is at that time outstanding, not in excess of
$15,000,000 at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash; and

 

(l)                                     Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

 

(m)                               Dispositions or forgiveness of accounts
receivable in the ordinary course of business in connection with the collection
or compromise thereof;

 

(n)                                 any conveyance, sale, lease, assignment,
transfer or other disposition of assets to Governmental Authorities pursuant to
Contingent Lease Agreements;

 

(o)                                 sale and leaseback transactions of Motor
Vehicles in an aggregate amount not to exceed $2,500,000;

 

(p)                                 any “fee in lieu” or other disposition of
assets to any Governmental Authority that continue in use by the Borrower or any
Restricted Subsidiary, so long as the Borrower or any Restricted Subsidiary may
obtain title to such assets upon reasonable notice by paying a nominal fee

 

(q)                                 any disposition arising from foreclosure or
similar action with respect to any property or assets subject to a Municipal
Contract Lien;

 

108

--------------------------------------------------------------------------------


 

provided that any Disposition of any property pursuant to this Section 6.05
(except pursuant to Sections 6.05(e) and except for Dispositions by a Loan Party
to another Loan Party), shall be for no less than the fair market value of such
property at the time of such Disposition.

 

SECTION 6.06                                       Sale and Leaseback
Transactions.  The Borrower will not, and will not permit any Restricted
Subsidiary to, enter into any arrangement, directly or indirectly, whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by the Borrower or any Restricted
Subsidiary that is made for cash consideration in an amount not less than the
fair value of such fixed or capital asset and is consummated within 270 days
after the Borrower or such Restricted Subsidiary, as applicable, acquires or
completes the construction of such fixed or capital asset; provided that, if
such sale and leaseback results in a Capital Lease Obligation, such Capital
Lease Obligation is permitted by Section 6.01 and any Lien made the subject of
such Capital Lease Obligation is permitted by Section 6.02.

 

SECTION 6.07                                       Swap Agreements.  The
Borrower will not, and will not permit any Restricted Subsidiary to, enter into
any Swap Agreement, except (a) Swap Agreements entered into to hedge or mitigate
risks to which the Borrower or any Restricted Subsidiary has actual exposure
(other than those in respect of shares of capital stock or other Equity
Interests of the Borrower or any Restricted Subsidiary) and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Restricted Subsidiary, in each case which were not
speculative and are entered into in the ordinary course of business.

 

SECTION 6.08                                       Restricted Payments; Certain
Payments of Indebtedness.

 

(a)                                  The Borrower will not, and will not permit
any Restricted Subsidiary to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:

 

(i)                                     each Restricted Subsidiary may make
Restricted Payments to the Borrower and to its other Restricted Subsidiaries
(and, in the case of a Restricted Payment by a non-wholly owned Restricted
Subsidiary, to the Borrower and any of its other Restricted Subsidiaries and to
each other owner of Equity Interests of such Restricted Subsidiary based on
their relative ownership interests of the relevant class of Equity Interests);

 

(ii)                                  the Borrower and each Restricted
Subsidiary may declare and make dividend payments or other distributions payable
solely in the Equity Interests of such Person; provided that in the case of any
such Restricted Payment by a Restricted Subsidiary that is not a Wholly Owned
Subsidiary of the Borrower, such Restricted Payment is made to the Borrower, any
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests;

 

(iii)                               Restricted Payments made on the Effective
Date to consummate the Transactions;

 

(iv)                              repurchases of Equity Interests in Holdings or
any Restricted Subsidiary deemed to occur upon exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price or
withholding taxes payable in connection with the exercise of such options or
warrants;

 

109

--------------------------------------------------------------------------------


 

(v)                                 Restricted Payments to Holdings which
Holdings may use to redeem, acquire, retire, repurchase or settle its Equity
Interests (or any options or warrants or stock appreciation rights issued with
respect to any of such Equity Interests) (or make Restricted Payments to allow
any of the Holdings’ direct or indirect parent companies to so redeem, retire,
acquire or repurchase their Equity Interests) held by current or former
officers, managers, consultants, directors and employees (or their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) of Holdings (or any direct or indirect parent thereof), the
Borrower and the Restricted Subsidiaries, upon the death, disability, retirement
or termination of employment of any such Person or otherwise in accordance with
any stock option or stock appreciation rights plan, any management, director
and/or employee stock ownership or incentive plan, stock subscription plan,
employment termination agreement or any other employment agreements or equity
holders’ agreement in an aggregate amount after the Effective Date together with
the aggregate amount of loans and advances to Holdings made pursuant to
Section 6.04(l) in lieu of Restricted Payments permitted by this clause (v) not
to exceed $7,500,000 in any calendar year with unused amounts in any calendar
year being carried over to succeeding calendar years subject to a maximum of
$15,000,000 in any calendar year (without giving effect to the following
proviso); provided that such amount in any calendar year may be increased by an
amount not to exceed the cash proceeds of key man life insurance policies
received by the Borrower or its Restricted Subsidiaries (or by Holdings and
contributed to Borrower) after the Effective Date;

 

(vi)                              [Reserved]

 

(vii)                           the Borrower and the Restricted Subsidiaries may
make Restricted Payments in cash to Holdings and any Intermediate Parent:

 

(A)                              the proceeds of which shall be used by Holdings
or any Intermediate Parent to pay its Tax liability to the relevant jurisdiction
in respect of consolidated, combined, unitary or affiliated returns attributable
to the income of the Borrower and its Subsidiaries; provided that Restricted
Payments made pursuant to this clause (a)(vii)(A) shall not exceed the Tax
liability that the Borrower and/or its Subsidiaries (as applicable) would have
incurred were such Taxes determined as if such entity(ies) were a stand-alone
taxpayer or a stand-alone group; and provided, further, that Restricted Payments
under this clause (A) in respect of any Taxes attributable to the income of any
Unrestricted Subsidiaries of the Borrower may be made only to the extent that
such Unrestricted Subsidiaries have made cash payments for such purpose to
Borrower or its Restricted Subsidiaries;

 

(B)                                the proceeds of which shall be used by
Holdings or any Intermediate Parent to pay (or to make Restricted Payments to
allow any direct or indirect parent of Holdings to pay) (1) its operating
expenses incurred in the ordinary course of business and other corporate
overhead costs and expenses (including administrative, legal, accounting and
similar expenses payable to third parties) that are reasonable and customary and
incurred in the ordinary course of business, in an aggregate amount together
with the aggregate amount of loans and advances to Holdings made pursuant to
Section 6.04(l) in lieu of Restricted Payments permitted by this clause
(a)(vii)(B) not to exceed $3,000,000 in any fiscal year plus any reasonable and
customary indemnification claims made by directors or officers of Holdings (or
any parent thereof) attributable to the ownership or operations of Holdings and
the Restricted Subsidiaries, (2) fees and expenses (x) due and payable by any of
the Restricted Subsidiaries and (y) otherwise permitted to be paid by such
Restricted Subsidiary under this Agreement and (3) amounts due and payable
pursuant

 

110

--------------------------------------------------------------------------------


 

to the Investor Management Agreement permitted to be paid pursuant to
Section 6.09(iv);

 

(C)                                the proceeds of which shall be used by
Holdings or any Intermediate Parent to pay franchise Taxes and other fees, Taxes
and expenses required to maintain its corporate existence;

 

(D)                               to finance any Investment permitted to be made
pursuant to Section 6.04; provided that (A) such Restricted Payment shall be
made substantially concurrently with the closing of such Investment and
(B) Holdings or any Intermediate Parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests but
not including any loans or advances made pursuant to Section 6.04(b)) to be
contributed to the Borrower or the Restricted Subsidiaries or (2) the Person
formed or acquired to merge into or consolidate with the Borrower or any of the
Restricted Subsidiaries to the extent such merger or consolidation is permitted
in Section 6.03) in order to consummate such Investment, in each case in
accordance with the requirements of Sections 5.11 and 5.12; and

 

(E)                                 the proceeds of which shall be used to pay
(or to make Restricted Payments to allow any direct or indirect parent thereof
to pay) fees and expenses related to any unsuccessful equity or debt offering
permitted by this Agreement.

 

(viii)                        in addition to the foregoing Restricted Payments
and so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower may make additional Restricted Payments to
any Intermediate Parent and Holdings, in an aggregate amount, together with the
aggregate amount of (1) prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings made pursuant to
Section 6.08(b)(iv) and (2) loans and advances made pursuant to
Section 6.04(l) in lieu of Restricted Payments permitted by this clause (viii),
not to exceed (x) (A) $15,000,000 or (B) if the Total Leverage Ratio of the
Borrower is equal to or less than 5.75 to 1.0 as of the most recent Test Period
for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), $30,000,000 plus (y) so long as the Borrower’s Total
Leverage Ratio shall be equal to or less than 5.25 to 1.0 on a Pro Forma Basis
as of the end of the most recent Test Period for which financial statements have
been delivered pursuant to Section 5.01(a) or (b), the amount of Cumulative
Excess Cash Flow that is Not Otherwise Applied plus (z) the aggregate amount of
the Net Proceeds of the issuance of, or contribution in respect of existing,
Qualified Equity Interests (other than any such issuance or contribution made
pursuant to Section 7.02) that are Not Otherwise Applied; and

 

(ix)                                redemptions in whole or in part of any of
its Equity Interests for another class of its Equity Interests or with proceeds
from substantially concurrent equity contributions or issuances of new Equity
Interests; provided that such new Equity Interests contain terms and provisions
at least as advantageous to the Lenders in all respects material to their
interests as those contained in the Equity Interests redeemed thereby.

 

(b)                                 The Borrower will not, and will not permit
any other Restricted Subsidiary to, make or agree to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any Junior
Financing, or any payment or other distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Junior Financing, or any other payment (including any payment under any
Swap Agreement) that has a substantially similar effect to any of the foregoing,
except:

 

111

--------------------------------------------------------------------------------


 

(i)                                     payment of regularly scheduled interest
and principal payments as, in the form of payment and when due in respect of any
Indebtedness, other than payments in respect of any Junior Financing prohibited
by the subordination provisions thereof;

 

(ii)                                  refinancings of Indebtedness to the extent
permitted by Section 6.01;

 

(iii)                               the conversion of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of Holdings or any
of its direct or indirect parent companies or any Intermediate Parent; and

 

(iv)                              so long as no Event of Default shall have
occurred and be continuing or would result therefrom, prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity in an aggregate amount, together with the aggregate
amount of (1) Restricted Payments made pursuant to clause (a)(viii) and
(2) loans and advances made pursuant to Section 6.04(l) in lieu thereof not to
exceed the sum of (x) (A) $15,000,000 or (B) if the Total Leverage Ratio of the
Borrower is equal to or less than 5.75 to 1.0 as of the most recent Test Period,
$30,000,000 plus (y) so long as the Borrower’s Total Leverage shall be equal to
or less than 5.25 to 1.0 on a Pro Forma Basis as of the end of the most recent
Test Period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), the amount of Cumulative Excess Cash Flow that is Not
Otherwise Applied plus (z) the aggregate amount of the Net Proceeds of the
issuance of, or contribution in respect of existing, Qualified Equity Interests
(other than any such issuance or contribution made pursuant to Section 7.02)
that are Not Otherwise Applied.

 

SECTION 6.09                                       Transactions with
Affiliates.  The Borrower will not, and will not permit any Restricted
Subsidiary to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except
(i) transactions with the Borrower or any Restricted Subsidiary, (ii) on terms
substantially as favorable to the Borrower or such Restricted Subsidiary as
would be obtainable by such Person at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (iii) the payment of fees and
expenses related to the Transactions, (iv) the payment of management and
monitoring fees to the Investors (or management companies of the Investors) in
an aggregate amount in any fiscal year not to exceed the amount permitted to be
paid pursuant to the Investor Management Agreement as in effect on the date
hereof and any Investor Termination Fees not to exceed the amount set forth in
the Investor Management Agreement as in effect on the date hereof and related
indemnities and reasonable expenses, (v) issuances of Equity Interests of the
Borrower to the extent otherwise permitted by this Agreement, (vi) employment
and severance arrangements between the Borrower and the Restricted Subsidiaries
and their respective officers and employees in the ordinary course of business
or otherwise in connection with the Transactions (including loans and advances
pursuant to Sections 6.04(b) and 6.04(n), (vii) payments by the Borrower and the
Restricted Subsidiaries pursuant to tax sharing agreements among Holdings (and
any such parent thereof), any Intermediate Parent, the Borrower and the
Restricted Subsidiaries on customary terms to the extent attributable to the
ownership or operation of the Borrower and the Restricted Subsidiaries, to the
extent payments are permitted by Section 6.08, (viii) the payment of customary
fees and reasonable out-of-pocket costs to, and indemnities provided on behalf
of, directors, officers and employees of Holdings, the Borrower, any
Intermediate Parent and the Restricted Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of the
Borrower and the Restricted Subsidiaries, (ix) transactions pursuant to
permitted agreements in existence or contemplated on the Effective Date and set
forth on Schedule 6.09 or any amendment thereto to the extent such an amendment
is not adverse to the Lenders in any material respect, (x) Restricted Payments
permitted under Section 6.08 and (xi) customary payments by the Borrower and any
Restricted Subsidiaries to the Sponsors made for any financial advisory,
consulting, financing, underwriting or placement services

 

112

--------------------------------------------------------------------------------


 

or in respect of other investment banking activities (including in connection
with acquisitions or divestitures), which payments are approved by the majority
of the members of the board of directors or a majority of the disinterested
members of the board of directors of Holdings in good faith.

 

SECTION 6.10                                       Restrictive Agreements.  The
Borrower will not, and will not permit any Restricted Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any other Subsidiary Loan Party to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Secured Obligations or (b) the ability of any Restricted Subsidiary that is not
a Loan Party to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to any Restricted
Subsidiary or to Guarantee Indebtedness of any Restricted Subsidiary; provided
that the foregoing clauses (a) and (b) shall not apply to any such restrictions
that (i)(x) exist on the date hereof and (to the extent not otherwise permitted
by this Section 6.10) are listed on Schedule 6.10 and (y) any renewal or
extension of a restriction permitted by clause (i)(x) or any agreement
evidencing such restriction so long as such renewal or extension does not expand
the scope of such restrictions, (ii)(x) are binding on a Restricted Subsidiary
at the time such Restricted Subsidiary first becomes a Restricted Subsidiary, so
long as such restrictions were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary and (y) any renewal or extension of a
restriction permitted by clause (ii)(x) or any agreement evidencing such
restriction so long as such renewal or extension does not expand the scope of
such restrictions, (iii) represent Indebtedness of a Restricted Subsidiary that
is not a Loan Party that is permitted by Section 6.01, (iv) are customary
restrictions that arise in connection with any Disposition permitted by
Section 6.05 applicable pending such Disposition solely to the assets subject to
such Disposition, (v) are customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted under
Section 6.04, (vi) are negative pledges and restrictions on Liens in favor of
any holder of Indebtedness permitted under Section 6.01 but solely to the extent
any negative pledge relates to the property financed by or securing such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing), (vii) are imposed by Requirements of Law, (viii) are
customary restrictions contained in leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate only
to the assets subject thereto, (ix) comprise restrictions imposed by any
agreement relating to secured Indebtedness permitted pursuant to
Section 6.01(a)(v) to the extent that such restrictions apply only to the
property or assets securing such Indebtedness, (x) are customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary,
(xi) are customary provisions restricting assignment of any license, lease or
other agreement, (xii) are restrictions on cash (or Permitted Investments) or
deposits imposed by customers under contracts entered into in the ordinary
course of business (or otherwise constituting Permitted Encumbrances on such
cash or Permitted Investments or deposits) or (xiii) are customary net worth
provisions contained in real property leases or licenses of intellectual
property entered into by the Borrower or any Restricted Subsidiary, so long as
the Borrower has determined in good faith that such net worth provisions could
not reasonably be expected to impair the ability of the Borrower and its
subsidiaries to meet their ongoing obligation.

 

SECTION 6.11                                       Amendment of Junior
Financing.  The Borrower will not, and will not permit any Restricted Subsidiary
to, amend, modify, waive, terminate or release the documentation governing any
other Junior Financing, in each case if the effect of such amendment,
modification, waiver, termination or release is materially adverse to the
Lenders.

 

SECTION 6.12                                       Financial Covenant.  With
respect to the Revolving Commitments and Revolving Loans, Other Revolving
Commitments, Other Revolving Loans and any Incremental Revolving Facility only,
the Borrower will not permit the First Lien Leverage Ratio as of the last day of
any fiscal quarter of the Borrower ending on any date during a period set forth
below to exceed the ratio set

 

113

--------------------------------------------------------------------------------


 

forth below opposite such period if, at any time during such fiscal quarter, any
Revolving Loans or Swingline Loans were outstanding:

 

Test Period

 

First Lien Leverage Ratio

September 30, 2011

 

5.00 to 1

December 31, 2011

 

5.00 to 1

March 31, 2012

 

5.00 to 1

June 30, 2012

 

5.00 to 1

September 30, 2012

 

4.75 to 1

December 31, 2012

 

4.75 to 1

March 31, 2013

 

4.75 to 1

June 30, 2013

 

4.75 to 1

September 30, 2013 and thereafter

 

4.50 to 1

 

SECTION 6.13                                       Changes in Fiscal Periods. 
The Borrower will not make any change in fiscal year; provided, however, that
the Borrower may, upon written notice to the Administrative Agent, change its
fiscal year to any other fiscal year reasonably acceptable to the Administrative
Agent, in which case, the Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement that
are necessary to reflect such change in fiscal year.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01                                       Events of Default.  If any of
the following events (any such event, an “Event of Default”) shall occur:

 

(a)                                  any Loan Party shall fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 any Loan Party shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in paragraph (a) of this Section) payable under any Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of five Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of Holdings, the Borrower or any of its Restricted
Subsidiaries in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

114

--------------------------------------------------------------------------------


 

(d)                                 Holdings, the Borrower or any of its
Restricted Subsidiaries shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.04 (with respect to the existence of
Holdings, the Borrower or such Restricted Subsidiaries), 5.10 or in Article VI
(other than Section 6.09); provided that a Default as a result of a breach of
Section 6.12 (a “Financial Covenant Event of Default”) is subject to cure
pursuant to Section 7.02; provided, further, that a Financial Covenant Event of
Default shall not constitute an Event of Default with respect to any Term Loan
or any Credit Agreement Refinancing Indebtedness (unless consisting of revolving
credit facilities) unless and until the Revolving Lenders have declared all such
amounts outstanding under the Revolving Loans to be immediately due and payable
in accordance with this Agreement and such declaration has not been rescinded on
or before such date (the “Term Loan Standstill Period”);

 

(e)                                  Holdings, the Borrower or any of its
Restricted Subsidiaries shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Section), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower;

 

(f)                                    Holdings, the Borrower or any of its
Restricted Subsidiaries shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable (after giving effect to any
applicable grace period);

 

(g)                                 any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with all applicable grace periods having expired) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, provided that this paragraph (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the sale, transfer or other
disposition (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness (to the extent such sale, transfer
or other disposition is not prohibited under this Agreement) or (ii) termination
events or similar events occurring under any Swap Agreement that constitutes
Material Indebtedness (it being understood that paragraph (f) of this
Section will apply to any failure to make any payment required as a result of
any such termination or similar event);

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation, court
protection, reorganization or other relief in respect of Holdings, the Borrower
or any Material Subsidiary or its debts, or of a material part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, examiner, sequestrator, conservator or similar official for
Holdings, the Borrower or any Material Subsidiary or for a material part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed or unstayed for 60 days or an order or decree approving or ordering
any of the foregoing shall be entered;

 

(i)                                     Holdings, the Borrower or any other
Material Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, court protection, reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in paragraph (h) of this Section,

 

115

--------------------------------------------------------------------------------


 

(iii) apply for or consent to the appointment of a receiver, trustee, examiner,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any Material Subsidiary or for a material part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding or (v) make a general assignment for the
benefit of creditors;

 

(j)                                     one or more enforceable judgments for
the payment of money in an aggregate amount in excess of $10,000,000 (to the
extent not covered by insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage) shall be rendered against
Holdings, the Borrower and any of its Restricted Subsidiaries or any combination
thereof and the same shall remain undischarged for a period of 60 consecutive
days during which execution shall not be effectively stayed, or any judgment
creditor shall legally attach or levy upon assets of such Loan Party that are
material to the businesses and operations of Holdings, the Borrower and its
Restricted Subsidiaries, taken as a whole, to enforce any such judgment;

 

(k)                                  (i) an ERISA Event occurs that has resulted
or could reasonably be expected to result in liability of any Loan Party in an
aggregate amount that could reasonably be expected to result in a Material
Adverse Effect, or (ii) any Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount that could reasonably be
expected to result in a Material Adverse Effect;

 

(l)                                     any Lien purported to be created under
any Security Document shall cease to be, or shall be asserted by any Loan Party
not to be, a valid and perfected Lien on any material portion of the Collateral,
with the priority required by the applicable Security Document, except (i) as a
result of the sale or other disposition of the applicable Collateral in a
transaction permitted under the Loan Documents, (ii) as a result of the
Administrative Agent’s failure to (A) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents or (B) file Uniform Commercial Code continuation statements,
(iii) as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied coverage or (iv) as a result of acts or omissions of the Administrative
Agent or any Lender;

 

(m)                               any material provision of any Loan Document or
any Guarantee of the Loan Document Obligations shall for any reason be asserted
by any Loan Party not to be a legal, valid and binding obligation of any Loan
Party thereto other than as expressly permitted hereunder or thereunder;

 

(n)                                 any Guarantees of the Loan Document
Obligations by any Loan Party pursuant to the Guarantee Agreement shall cease to
be in full force and effect (in each case, other than in accordance with the
terms of the Loan Documents); or

 

(o)                                 a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders (or, if a Financial Covenant Event of
Default occurs and is continuing and prior to the expiration of the Term Loan
Standstill Period, at the request of the Required Revolving Lenders only, and in
such case only with respect to the Revolving Commitments, Swingline Commitments,
and any Letters of Credit) shall, by notice to the Borrower, take either or both
of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to

 

116

--------------------------------------------------------------------------------


 

be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to Holdings or the Borrower described in paragraph (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

 

SECTION 7.02                                       Right to Cure.

 

(a)                                  Notwithstanding anything to the contrary
contained in Section 7.01, in the event that the Borrower and the Restricted
Subsidiaries fail to comply with the requirements of the Financial Performance
Covenant as of the last day of any fiscal quarter of the Borrower, at any time
after the beginning of such fiscal quarter until the expiration of the 10th day
subsequent to the earlier of (i) the date on which a Compliance Certificate with
respect to such fiscal quarter (or the fiscal year ended on the last day of such
fiscal quarter) is delivered in accordance with Section 5.01(d) and (ii) the
date on which the financial statements with respect to such fiscal quarter (or
the fiscal year ended on the last day of such fiscal quarter) are required to be
delivered pursuant to Section 5.01(a) or (b), as applicable, Holdings shall have
the right to issue Qualified Equity Interests for cash or otherwise receive cash
contributions to the capital of Holdings as cash common equity or other
Qualified Equity Interests (which Holdings shall contribute through its
Subsidiaries of which the Borrower is a Subsidiary to the Borrower as cash
common equity) (collectively, the “Cure Right”), and upon the receipt by the
Borrower of the Net Proceeds of such issuance that are Not Otherwise Applied
(the “Cure Amount”) pursuant to the exercise by Holdings of such Cure Right the
Financial Performance Covenant shall be recalculated giving effect to the
following pro forma adjustment:

 

(i)                                     Consolidated EBITDA shall be increased
with respect to such applicable fiscal quarter and any four fiscal quarter
period that contains such fiscal quarter, solely for the purpose of measuring
the Financial Performance Covenant and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; and

 

(ii)                                  if, after giving effect to the foregoing
pro forma adjustment (without giving effect to any repayment of any Indebtedness
with any portion of the Cure Amount or any portion of the Cure Amount on the
balance sheet of the Borrower and its Restricted Subsidiaries, in each case,
with respect to such fiscal quarter only), the Borrower and its Restricted
Subsidiaries shall then be in compliance with the requirements of the Financial
Performance Covenant, the Borrower and its Restricted Subsidiaries shall be
deemed to have satisfied the requirements of the Financial Performance Covenant
as of the relevant date of determination with the same effect as though there
had been no failure to comply therewith at such date, and the applicable breach
or default of the Financial Performance Covenant that had occurred shall be
deemed cured for the purposes of this Agreement;

 

provided that the Borrower shall have notified the Administrative Agent of the
exercise of such Cure Right within five (5) Business Days of the issuance of the
relevant Qualified Equity Interests for cash or the receipt of the cash
contributions by Holdings.

 

(b)                                 Notwithstanding anything herein to the
contrary, (i) in each four consecutive fiscal quarter period of the Borrower
there shall be at least two fiscal quarters in which the Cure Right is not

 

117

--------------------------------------------------------------------------------


 

exercised, (ii) during the term of this Agreement, the Cure Right shall not be
exercised more than five times and (iii) for purposes of this Section 7.02, the
Cure Amount shall be no greater than the amount required for purposes of
complying with the Financial Performance Covenant and any amounts in excess
thereof shall not be deemed to be a Cure Amount.  Notwithstanding any other
provision in this Agreement to the contrary, the Cure Amount received pursuant
to any exercise of the Cure Right shall be disregarded for purposes of
determining any available basket under Article VI of this Agreement.

 

ARTICLE VIII

 

ADMINISTRATIVE AGENT

 

SECTION 8.01                                       Appointment and Authority.

 

(a)                                  Each of the Lenders and the Issuing Bank
hereby irrevocably appoints Credit Suisse AG to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders and the
Issuing Bank hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of such Lender and the Issuing Bank for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto.  In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 8.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article VIII and
Article IX (including Section 9.03 as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

SECTION 8.02                                       Rights as a Lender.  The
Person serving as the Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

SECTION 8.03                                       Exculpatory Provisions.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

118

--------------------------------------------------------------------------------


 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law;

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity;

 

(d)                                 shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 9.02 and in the last paragraph of
Section 7.01) or (ii) in the absence of its own gross negligence or willful
misconduct; provided that the Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice describing such Default
is given to the Administrative Agent by the Borrower, a Lender or the Issuing
Bank; and

 

(e)                                  shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

SECTION 8.04                                       Reliance by Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

119

--------------------------------------------------------------------------------


 

SECTION 8.05                                       Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

SECTION 8.06                                       Resignation of Administrative
Agent.  The Administrative Agent may resign at any time upon 30 days’ notice to
the Lenders, the Issuing Bank and the Borrower.  If the Administrative Agent
becomes a Defaulting Lender and is not performing its role hereunder as
Administrative Agent, the Administrative Agent may be removed as the
Administrative Agent hereunder at the request of the Borrower and the Required
Lenders.  Upon receipt of any such notice of resignation or upon such removal,
the Required Lenders shall have the right, with the Borrower’s consent (such
consent not to be unreasonably withheld or delayed) (provided that no consent of
the Borrower shall be required if an Event of Default under Section 7.01(a),
(b), (h) or (i) has occurred and is continuing), to appoint a successor.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent, which shall be an Approved Bank with an office in the
United States, or any Affiliate of any such Approved Bank; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Bank under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

SECTION 8.07                                       Non-Reliance on
Administrative Agent and Other Lenders.  Each Lender and the Issuing Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own

 

120

--------------------------------------------------------------------------------


 

decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

 

SECTION 8.08                                       No Other Duties, Etc. 
Anything herein to the contrary notwithstanding, neither any Joint Bookrunner
nor any person named on the cover page hereof as a Joint Lead Arranger, a
Syndication Agent or a Documentation Agent shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Bank hereunder.

 

SECTION 8.09                                       Administrative Agent May File
Proofs of Claim.  In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or
outstanding Letter of Credit shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letter of Credit outstandings and all other Secured Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Bank and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Sections 2.12 and 9.03) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 9.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the Issuing
Bank to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Bank or in any such proceeding.

 

SECTION 8.10                                       No Waiver; Cumulative
Remedies; Enforcement.  No failure by any Lender, any Issuing Bank or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

121

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VII for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Banks or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Bank or Swingline
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 9.08
(subject to the terms of Section 2.18), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article VII and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.18,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

To the extent required by any applicable law, the Administrative Agent may
deduct or withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax.  If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective,
or for any other reason), such Lender shall indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower pursuant to Section 2.17 and without
limiting any obligation of the Borrower to do so pursuant to such Sections)
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Article VIII.  The agreements in this
Article VIII shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations.  For the avoidance of doubt, the term
“Lender” in this Article VIII shall include any Issuing Bank and Swingline
Lender.

 

SECTION 8.11                                       Withholding Taxes.  To the
extent required by any applicable law, the Administrative Agent may withhold
from any payment to any Lender an amount equivalent to any applicable
withholding tax.  Without limiting or expanding the provisions of Section 2.17,
each Lender shall, and does hereby, indemnify the Administrative Agent against,
and shall make payable in respect thereof within 30 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not property
executed, or because such Lender failed to

 

122

--------------------------------------------------------------------------------


 

notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective).  A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this paragraph. 
For the avoidance of doubt, for purposes of this Section 8.11, the term “Lender”
shall include any Issuing Bank and the Swingline Lender.  The agreements in this
paragraph shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender and the
repayment, satisfaction or discharge of all other obligations under any Loan
Document.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01                                       Notices.

 

(a)                                  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax or other electronic transmission, as follows:

 

(i)                                     if to Holdings, the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, to the address,
fax number, e-mail address or telephone number specified for such Person on
Schedule 9.01; and

 

(ii)                                  if to any other Lender, to it at its
address (or fax number, telephone number or e-mail address) set forth in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Bank hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures reasonably approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail

 

123

--------------------------------------------------------------------------------


 

or other written acknowledgement), provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
Holdings, the Borrower, any Lender, the Issuing Bank or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to Holdings, the Borrower, any Lender, the Issuing Bank or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of Holdings,
the Borrower, the Administrative Agent, the Issuing Bank and the Swingline
Lender may change its address, electronic mail address, fax or telephone number
for notices and other communications or website hereunder by notice to the other
parties hereto.  Each other Lender may change its address, fax or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent, the Issuing Bank and the Swingline Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, fax number and electronic mail address
to which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

 

(e)                                  Reliance by Administrative Agent, Issuing
Bank and Lenders.  The Administrative Agent, the Issuing Bank and the Lenders
shall be entitled to rely and act upon any notices purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, the Issuing Bank, each Lender and the Related Parties
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower in
the absence of gross negligence or willful misconduct as determined in a final
and non-appealable judgment by a court of competent jurisdiction.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent and each of the
parties hereto hereby consents to such recording.

 

124

--------------------------------------------------------------------------------


 

SECTION 9.02                                       Waivers; Amendments.

 

(a)                                  No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power under
this Agreement or any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any Loan Document or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or the issuance, amendment, renewal or extension of a Letter of Credit
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.  No notice or demand on the Borrower or
Holdings in any case shall entitle the Borrower or Holdings to any other or
further notice or demand in similar or other circumstances.

 

(b)                                 Except as provided in Section 2.20 with
respect to any Incremental Revolving Facility Amendment or Section 2.21 with
respect to any Refinancing Amendment, neither this Agreement, any Loan Document
nor any provision hereof or thereof may be waived, amended or modified except,
in the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Holdings, the Borrower and the Required Lenders (or, in respect
of any waiver, amendment or modification of Section 6.12 only, the Required
Revolving Lenders) or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders, provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that a waiver of any condition precedent set forth
in Section 4.02 or the waiver of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender), (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly and
adversely affected thereby (it being understood that any change to the
definition of Total Leverage Ratio or in the component definitions thereof shall
not constitute a reduction of interest or fees), provided that only the consent
of the Required Lenders shall be necessary to waive any obligation of the
Borrower to pay default interest pursuant to Section 2.13(c), (iii) postpone the
maturity of any Loan, or the date of any scheduled amortization payment of the
principal amount of any Term Loan under Section 2.10 or the applicable
Refinancing Amendment, or the reimbursement date with respect to any LC
Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby, (iv) change
Section 2.18(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of the Lenders holding a
Majority in Interest of the outstanding Loans and unused Commitments of each
adversely affected Class, (v) change any of the provisions of this
Section without the written consent of each Lender directly and adversely
affected thereby, (vi) change the percentage set forth in the definition of
“Required Lenders”, “Required Revolving Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vii) release
all or substantially all the value of the Guarantees under the Guarantee
Agreement (except as expressly provided in the Guarantee Agreement) without the
written consent of each Lender (other than a Defaulting Lender) (except as

 

125

--------------------------------------------------------------------------------


 

expressly provided in the Security Documents), (viii) release all or
substantially all the Collateral from the Liens of the Security Documents,
without the written consent of each Lender (other than a Defaulting Lender),
(ix) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders (other than a Defaulting Lender) holding a
Majority in Interest of the outstanding Loans and unused Commitments of each
affected Class, or (x) change the rights of the Term Lenders to decline
mandatory prepayments as provided in Section 2.11 or the rights of any
Additional Lenders of any Class to decline mandatory prepayments of Term Loans
of such Class as provided in the applicable Refinancing Amendment, without the
written consent of a Majority in Interest of the Term Lenders or Additional
Lenders of such Class, as applicable; provided further that (A) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender without the prior
written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be, and (B) any provision of this Agreement or any other
Loan Document may be amended by an agreement in writing entered into by
Holdings, the Borrower and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency so long as, in each case, the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.  Notwithstanding the
foregoing, (a) this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent, Holdings and
the Borrower (i) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders on substantially the same basis as the
Lenders prior to such inclusion and (b) guarantees, collateral security
documents and related documents executed by Foreign Subsidiaries in connection
with this Agreement may be in a form reasonably determined by the Administrative
Agent and may be, together with this Agreement, amended and waived with the
consent of the Administrative Agent at the request of the Borrower without the
need to obtain the consent of any other Lender if such amendment or waiver is
delivered in order (i) to comply with local law or advice of local counsel,
(ii) to cure ambiguities or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents.

 

(c)                                  In connection with any proposed amendment,
modification, waiver or termination (a “Proposed Change”) requiring the consent
of all Lenders or all directly and adversely affected Lenders, if the consent of
the Required Lenders (and, to the extent any Proposed Change requires the
consent of Lenders holding Loans of any Class pursuant to clause (iv), (ix) or
(xi) of paragraph (b) of this Section, the consent of a Majority in Interest of
the outstanding Loans and unused Commitments of such Class) to such Proposed
Change is obtained, but the consent to such Proposed Change of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which Eligible
Assignee may be another Lender, if a Lender accepts such assignment), provided
that (a) the Borrower shall have received the prior written consent of the
Administrative Agent to the extent such consent would be required under
Section 9.04(b) for an assignment of Loans or Commitments, as applicable (and,
if a Revolving Commitment is being assigned, each Principal Issuing Bank and
Swingline Lender), which consent shall not unreasonably be withheld, (b) such
Non-Consenting Lender shall have received payment of an amount equal to the

 

126

--------------------------------------------------------------------------------


 

outstanding par principal amount of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (including pursuant to
Section 2.11(a)(i)) from the Eligible Assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (c) unless waived, the Borrower or such Eligible
Assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b).

 

(d)                                 Notwithstanding anything in this Agreement
or the other Loan Documents to the contrary, the Revolving Commitments, Term
Loans and Revolving Exposure of any Lender that is at the time a Defaulting
Lender shall not have any voting or approval rights under the Loan Documents and
shall be excluded in determining whether all Lenders (or all Lenders of a
Class), all affected Lenders (or all affected Lenders of a Class), a Majority in
Interest of Lenders of any Class or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to this Section 9.02); provided that (x) the Commitment of any Defaulting Lender
may not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

(e)                                  In the event that S&P, Moody’s and
Thompson’s BankWatch (or InsuranceWatch Ratings Service, in the case of Lenders
that are insurance companies (or Best’s Insurance Reports, if such insurance
company is not rated by Insurance Watch Ratings Service)) shall, after the date
that any Lender becomes a Revolving Lender, downgrade the long-term certificate
deposit ratings of such Lender, and the resulting ratings shall be below BBB-,
Baa3 and C (or BB, in the case of a Lender that is an insurance company (or B,
in the case of an insurance company not rated by InsuranceWatch Ratings
Service)), then each Principal Issuing Bank shall have the right, but not the
obligation, at its own expense, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an Eligible Assignee (in
accordance with and subject to the restrictions contained in
paragraph (b) above), and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in paragraph (b) above) all its interests, rights and obligations under this
Agreement to such Eligible Assignee; provided, however, that (i) no such
assignment shall conflict with any law, rule and regulation or order of any
Governmental Authority, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the Eligible Assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), (iii) the Principal Issuing Bank,
the Administrative Agent and such Eligible Assignee shall have received the
prior written consent of the Borrower to the extent such consent would be
required under Section 9.04(b) for an assignment of Loans or Commitments, as
applicable, which consent shall not unreasonably be withheld and (iv) the
Borrower or such Eligible Assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 9.04(b).

 

SECTION 9.03                                       Expenses; Indemnity; Damage
Waiver.

 

(a)                                  The Borrower shall pay, if the Effective
Date occurs, (i) all reasonable and documented or invoiced out-of-pocket costs
and expenses incurred by the Administrative Agent and its Affiliates (without
duplication), including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel LLC and to the extent reasonably determined by the
Administrative Agent to be necessary, one local counsel in each applicable
jurisdiction (exclusive of any reasonably necessary special counsel) and, in the
case of an actual or reasonably perceived conflict of interest, one additional
counsel per affected party, in each case for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
and the preparation, execution, delivery and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof,
(ii) all reasonable and

 

127

--------------------------------------------------------------------------------


 

documented or invoiced out-of-pocket costs and expenses incurred by each Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
and documented or invoiced out-of-pocket expenses incurred by the Administrative
Agent, each Issuing Bank or any Lender, including the fees, charges and
disbursements of counsel for the Administrative Agent, the Issuing Banks and the
Lenders, in connection with the enforcement or protection of any rights or
remedies (A) in connection with the Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Laws), including its rights under this Section or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket costs and expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
provided that such counsel shall be limited to one lead counsel and such local
counsel (exclusive of any reasonably necessary special counsel) as may
reasonably be deemed necessary by the Administrative Agent in each relevant
jurisdiction and, in the case of an actual or reasonably perceived conflict of
interest, one additional counsel per affected party.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, each Issuing Bank, each Lender, the Documentation Agents,
the Syndication Agent, the Joint Bookrunners and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented or invoiced out-of-pocket fees and
expenses of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee by any third party or by the Borrower, Holdings or any Subsidiary
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any Loan Document or any other agreement or
instrument contemplated hereby or thereby, the performance by the parties to the
Loan Documents of their respective obligations thereunder or the consummation of
the Transactions or any other transactions contemplated thereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) to the extent in any way arising
from or relating to any of the foregoing, any actual or alleged presence or
Release or threat of Release of Hazardous Materials on, at, to or from any
Mortgaged Property or any other property currently or formerly owned or operated
by Holdings, the Borrower or any Subsidiary, or any other Environmental
Liability related in any way to Holdings, the Borrower or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, Holdings or any
Subsidiary and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities, costs or related expenses
(x) resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), (y) resulted from a
material breach of the Loan Documents by such Indemnitee or its Related Parties
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (z) arise from disputes between or among Indemnitees
that do not involve an act or omission by Holdings, the Borrower or any
Restricted Subsidiary.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, any Lender
or any Issuing Bank under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, such Lender or such Issuing
Bank, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Lender or such Issuing Bank
in its capacity as such.  For purposes hereof, a Lender’s “pro rata share” shall
be determined based upon its share of the aggregate Revolving Exposures,
outstanding Term Loans and unused Commitments at such time.  The obligations

 

128

--------------------------------------------------------------------------------


 

of the Lenders under this paragraph (c) are subject to the last sentence of
Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’ obligations
under this paragraph (c)).

 

(d)                                 To the extent permitted by applicable law,
neither Holdings nor the Borrower shall assert, and each hereby waives, any
claim against any Indemnitee (i) for any direct or actual damages arising from
the use by unintended recipients of information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems (including the Internet) in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such direct or actual damages
are determined by a court of competent jurisdiction by final, non-appealable
judgment to have resulted from the gross negligence or willful misconduct of, or
a material breach of the Loan Documents by, such Indemnitee or its Related
Parties or (ii) on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable not later than ten (10) Business Days after written demand therefor;
provided, however, that any Indemnitee shall promptly refund an indemnification
payment received hereunder to the extent that there is a final judicial
determination that such Indemnitee was not entitled to indemnification with
respect to such payment pursuant to this Section 9.03.

 

SECTION 9.04                                       Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void), (ii) no
assignment shall be made to any Defaulting Lender or any of its Subsidiaries, or
any Persons who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (ii) and (iii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section), the Indemnitees and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 (i)                                    
Subject to the conditions set forth in paragraphs (b)(ii) and (f) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent (except with respect to assignments to competitors of the
Borrower) not to be unreasonably withheld or delayed) of (A) the Borrower;
provided that no consent of the Borrower shall be required for an assignment
(x) by a Term Lender to any Lender or an Affiliate of any Lender, (y) by a Term
Lender to an Approved Fund or (z) if an Event of Default under Section 7.01(a),
(b), (h) or (i) has occurred and is continuing, unless, in the case of clause
(z) only, such assignment is to a competitor of the Borrower identified in
writing to the Administrative Agent prior to the Effective Date; and provided
further that the Borrower shall have the right to withhold its consent to any
assignment if in order for such assignment to comply with applicable law, the
Borrower would be required to obtain the

 

129

--------------------------------------------------------------------------------


 

consent of, or make any filing or registration with, any Governmental Authority,
(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund or to an Affiliated Lender and
(C) solely in the case of Revolving Loans and Revolving Commitments, each
Principal Issuing Bank and the Swingline Lender; provided that, for the
avoidance of doubt, no consent of any Issuing Bank or the Swingline Lender shall
be required for an assignment of all or any portion of a Term Loan or Term
Commitment.  Notwithstanding anything in this Section 9.04 to the contrary, if
the Borrower has not given the Administrative Agent written notice of its
objection to an assignment within ten (10) days after written notice of such
assignment, the Borrower shall be deemed to have consented to such assignment.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:  (A) except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the trade date specified in the
Assignment and Assumption with respect to such assignment or, if no trade date
is so specified, as of the date the Assignment and Assumption with respect to
such assignment is delivered to the Administrative Agent) shall, in the case of
Revolving Loans, not be less than $2,500,000 (and integral multiples thereof)
or, in the case of a Term Loan, $1,000,000 (and integral multiples thereof),
unless the Borrower and the Administrative Agent otherwise consent (in each
case, such consent not to be unreasonably withheld or delayed); provided that no
such consent of the Borrower shall be required if an Event of Default under
Section 7.01(a), (b), (h) or (i) has occurred and is continuing; provided
further that simultaneous assignments by or to two or more Approved Funds shall
be combined for purposes of determining whether the minimum assignment
requirement is met, (B) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement; provided that this clause (B) shall not be construed to
prohibit assignment of a proportionate part of all the assigning Lender’s rights
and obligations in respect of one Class of Commitments or Loans, (C) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption via an electronic settlement system acceptable to the
Administrative Agent or, if previously agreed with the Administrative Agent,
manually execute and deliver to the Administrative Agent and Assignment and
Assumption, and, in each case, together (unless waived or reduced by the
Administrative Agent) with a processing and recordation fee of $3,500; provided
that the Administrative Agent, in its sole discretion, may elect to waive or
reduce such processing and recordation fee; provided further that assignments
made pursuant to Section 2.19(b) or Section 9.02(c) shall not require the
signature of the assigning Lender to become effective, (D) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent any tax forms
required by Section 2.17(e) and an Administrative Questionnaire in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrower, the Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws and (E) unless the Borrower
otherwise consents, no assignment of all or any portion of the Revolving
Commitment of a Lender that is also the Swingline Lender or an Issuing Bank may
be made unless (1) the assignee shall be or become a Swingline Lender and/or an
Issuing Bank, as applicable, and assume a ratable portion of the rights and
obligations of such assignor in its capacity as Swingline Lender and Issuing
Bank, or (2) the assignor agrees, in its discretion, to retain all of its rights
with respect to and obligations to make or issue Swingline Loans and Letters of
Credit, as applicable, hereunder in which case the Applicable Fronting Exposure
of such assignor may exceed such assignor’s Revolving Commitment for purposes of
Sections 2.04(a) and 2.05(b) by an amount not to exceed the difference between
the assignor’s Revolving Commitment prior to such assignment and the assignor’s
Revolving Commitment following such assignment; provided that no such consent of
the Borrower shall be required if an Event of Default under Section 7.01(a),
(b), (h) or (i) has occurred and is continuing.

 

130

--------------------------------------------------------------------------------


 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(v) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of (and subject to the obligations and limitations of) Sections 2.15,
2.16, 2.17 and 9.03 and to any fees payable hereunder that have accrued for such
Lender’s account but have not yet been paid).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal and interest amounts of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive absent manifest error, and
Holdings, the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by the Borrower, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire and any tax forms required by
Section 2.17(e) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.04
and any written consent to such assignment required by paragraph (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(vi)                              The words “execution,” “signed,” “signature”
and words of like import in any Assignment and Assumption shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

(c)                                  (i)                                     Any
Lender may, without the consent of the Borrower, the Administrative Agent, the
Issuing Banks or the Swingline Lender, sell participations to one or more banks
or other Persons other than a natural person, a Defaulting Lender, Holdings, the
Borrower or any of the Borrower’s Subsidiaries (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and

 

131

--------------------------------------------------------------------------------


 

(C) Holdings, the Borrower, the Administrative Agent, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and any other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and any other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
directly and adversely affects such Participant.  Subject to
paragraph (c)(iii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the obligations and limitations of such Sections, including Section 2.17(e)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender; provided that such Participant agrees to be subject
to Section 2.18(c) as though it were a Lender.

 

(ii)                                  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and related interest amounts) of each participant’s
interest in the Loans or other obligations under this Agreement (the
“Participant Register”).  The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(iii)                               A Participant shall not be entitled to
receive any greater payment under Section 2.15 or Section 2.17 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.

 

Any Lender may, without the consent of the Borrower or the Administrative Agent,
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
“central” bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(d)                                 In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

132

--------------------------------------------------------------------------------


 

(e)                                  Any Lender may, at any time, assign all or
a portion of its rights and obligations under this Agreement to the Sponsors or
any of their respective Affiliates (other than Holdings, the Borrower or any of
their respective Subsidiaries) subject to the following limitations:

 

(i)                                     Affiliated Lenders will not receive
information provided solely to Lenders by the Administrative Agent or any Lender
and will not be permitted to attend or participate in meetings attended solely
by the Lenders and the Administrative Agent, other than the right to receives
notices or Borrowings, notices or prepayments and other administrative notices
in respect of its Loans or Commitments required to be delivered to Lenders
pursuant to Article II; provided, however, that the foregoing provisions of this
clause (i) will apply to any Affiliated Debt Fund only to the extent that the
Administrative Agent has determined in good faith that affording such rights to
such Affiliate Debt Fund during a period or in connection with a matter or
matters being considered by Lenders would be inadvisable in light of such
Affiliated Debt Fund’s status as an Affiliated Lender (in which case the
Administrative Agent will promptly notify such Affiliated Debt Funds that are
Lenders of such determination;

 

(ii)                                  for purposes of any amendment, waiver or
modification of any Loan Document (including such modifications pursuant to
Section 9.02), or, subject to Section 9.02(f), any plan of reorganization
pursuant to the U.S. Bankruptcy Code, that in either case does not require the
consent of each Lender or each affected Lender or does not adversely affect such
Affiliated Lender in any material respect as compared to other Lenders,
Affiliated Lenders will be deemed to have voted in the same proportion as the
Lenders that are not Affiliated Lenders voting on such matter; and each
Affiliated Lender hereby acknowledges, agrees and consents that if, for any
reason, its vote to accept or reject any plan pursuant to the U.S. Bankruptcy
Code is not deemed to have been so voted, then such vote will be (x) deemed not
to be in good faith and (y) “designated” pursuant to Section 1126(e) of the U.S.
Bankruptcy Code such that the vote is not counted in determining whether the
applicable class has accepted or rejected such plan in accordance with
Section 1126(c) of the U.S. Bankruptcy Code; provided that Affiliated Debt Funds
will not be subject to such voting limitations and will be entitled to vote as
any other Lender;

 

(iii)                               Affiliated Lenders may not purchase
Revolving Loans by assignment pursuant to this Section 9.04; and

 

(iv)                              the aggregate principal amount of Term Loans
purchased by assignment pursuant to this Section 9.04 and held at any one time
by Affiliated Lenders may not exceed 20% of the original principal amount of all
Term Loans on the Effective Date plus the original principal amount of all term
loans made pursuant to a Term Commitment Increase.

 

(f)                                    Notwithstanding anything in Section 9.02
or the definition of “Required Lenders” to the contrary, for purposes of
determining whether the Required Lenders have (i) consented (or not consented)
to any amendment, modification, waiver, consent or other action with respect to
any of the terms of any Loan Document or any departure by any Loan Party
therefrom, (ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document:

 

(i)                                     all Term Loans, Revolving Commitments
and Revolving Exposure held by Affiliated Debt Funds may not account for more
than 50% of the Term Loans, Revolving Commitments and Revolving Exposure of
consenting Lenders included in determining whether the Required Lenders have
consented to any action pursuant to Section 9.02.

 

133

--------------------------------------------------------------------------------


 

SECTION 9.05                                       Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to any Loan Document shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of
the Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.  Notwithstanding the foregoing or anything
else to the contrary set forth in this Agreement, in the event that, in
connection with the refinancing or repayment in full of the credit facilities
provided for herein, an Issuing Bank shall have provided to the Administrative
Agent a written consent to the release of the Revolving Lenders from their
obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the Borrower (and any
other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents, and the Revolving Lenders shall be
deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.05(e) or (f).

 

SECTION 9.06                                       Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent or the
syndication of the Loans and Commitments constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 9.07                                       Severability.  Any provision
of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 9.07, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the Issuing Bank or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

SECTION 9.08                                       Right of Setoff.  If an Event
of Default shall have occurred and be continuing, each Lender, each Issuing Bank
and each of their respective Affiliates is hereby authorized at

 

134

--------------------------------------------------------------------------------


 

any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, any such
Issuing Bank or any such Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower then due and
owing under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement and although (i) such obligations may be contingent or unmatured and
(ii) such obligations are owed to a branch or office of such Lender or Issuing
Bank different from the branch or office holding such deposit or obligated on
such Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Secured Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff.  The applicable Lender and
applicable Issuing Bank shall notify the Borrower and the Administrative Agent
of such setoff and application; provided that any failure to give or any delay
in giving such notice shall not affect the validity of any such setoff and
application under this Section.  The rights of each Lender, each Issuing Bank
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Bank and their respective Affiliates may have.

 

SECTION 9.09                                       Governing Law; Jurisdiction;
Consent to Service of Process.

 

(a)                                  This Agreement shall be construed in
accordance with and governed by the laws of the State of New York.

 

(b)                                 Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in any Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to any Loan Document against Holdings or the
Borrower or their respective properties in the courts of any jurisdiction.

 

(c)                                  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to any Loan Document
in any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in any Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.

 

135

--------------------------------------------------------------------------------


 

SECTION 9.10                                       WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). 
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11                                       Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 9.12                                       Confidentiality.

 

(a)                                  Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees, trustees and agents,
including accountants, legal counsel and other agents and advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and any failure of such Persons acting on behalf of the
Administrative Agent, any Issuing Bank or the relevant Lender to comply with
this Section 9.12 shall constitute a breach of this Section 9.12 by the
Administrative Agent, such Issuing Bank or the relevant Lender, as applicable),
(ii) to the extent requested by any regulatory authority or self-regulatory
authority, required by applicable law or by any subpoena or similar legal
process; provided that solely to the extent permitted by law and other than in
connection with routine audits and reviews by regulatory and self-regulatory
authorities, each Lender and the Administrative Agent shall notify the Borrower
as promptly as practicable of any such requested or required disclosure in
connection with any legal or regulatory proceeding; provided further that in no
event shall any Lender or the Administrative Agent be obligated or required to
return any materials furnished by the Borrower or any Subsidiary of Holdings,
(iii) to any other party to this Agreement, (iv) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (v) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(B) any actual or prospective counterparty (or its advisors) to any Swap
Agreement or derivative transaction relating to any Loan Party or its
Subsidiaries and its obligations under the Loan Documents or (C) any pledgee
referred to in Section 9.04(d), (vi) if required by any rating agency; provided
that prior to any such disclosure, such rating agency shall have agreed in
writing to maintain the confidentiality of such Information or (vii) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Issuing Bank, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Holdings or the Borrower.  For
the purposes hereof, “Information” means all information received from Holdings
or the Borrower relating to Holdings, the Borrower, any other Subsidiary or
their business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by Holdings, the Borrower or any Subsidiary; provided that,
in the case of information received from Holdings, the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to

 

136

--------------------------------------------------------------------------------


 

have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

(b)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT
MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING HOLDINGS, THE BORROWER,
THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

(c)                                  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT, WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT HOLDINGS, THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

SECTION 9.13                                       USA Patriot Act.  Each Lender
that is subject to the USA Patriot Act and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the USA Patriot Act.

 

SECTION 9.14                                       Judgment Currency.

 

(a)                                  If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in one currency
into another currency, each party hereto agrees, to the fullest extent that it
may effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

(b)                                 The obligations of the Borrower in respect
of any sum due to any party hereto or any holder of any obligation owing
hereunder (the “Applicable Creditor”) shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than the currency in which such sum is
stated to be due hereunder (the “Agreement Currency”), be discharged only to the
extent that, on the Business Day following receipt by the Applicable Creditor of
any sum adjudged to be so due in the Judgment Currency, the Applicable Creditor
may in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

 

137

--------------------------------------------------------------------------------


 

SECTION 9.15                                       Release of Liens and
Guarantees.

 

(a)                                  A Subsidiary Loan Party shall automatically
be released from its obligations under the Loan Documents, and all security
interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Subsidiary (including pursuant to a merger with a
Subsidiary that is not a Loan Party); provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise.  Upon any sale or other
transfer by any Loan Party (other than to Holdings, the Borrower or any
Subsidiary Loan Party) of any Collateral in a transaction permitted under this
Agreement, or upon the effectiveness of any written consent to the release of
the security interest created under any Security Document in any Collateral or
the release of Holdings or any Subsidiary Loan Party from its Guarantee under
the Guarantee Agreement pursuant to Section 9.02, the security interests in such
Collateral created by the Security Documents or such guarantee shall be
automatically released.  Upon termination of the aggregate Commitments and
payment in full of all Secured Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (including as a result of obtaining the consent of the applicable Issuing
Bank as described in Section 9.05), all obligations under the Loan Documents and
all security interests created by the Security Documents shall be automatically
released.  In connection with any termination or release pursuant to this
Section, the Administrative Agent shall execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release so long as the
Borrower or applicable Loan Party shall have provided the Administrative Agent
such certifications or documents as the Administrative Agent shall reasonably
request in order to demonstrate compliance with this Agreement.

 

(b)                                 The Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to subordinate the
Administrative Agent’s Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(iv).

 

(c)                                  Each of the Lenders and the Issuing Bank
irrevocably authorizes the Administrative Agent to provide any release or
evidence of release, termination or subordination contemplated by this
Section 9.15.  Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Loan Party from its obligations under any Loan Document, in each
case in accordance with the terms of the Loan Document and this Section 9.15.

 

SECTION 9.16                                       No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), each of the Borrower and Holdings
acknowledges and agrees that (i) (A) the arranging and other services regarding
this Agreement provided by the Administrative Agent, the Documentation Agents,
the Syndication Agent, the Lenders and the Joint Lead Arrangers are arm’s-length
commercial transactions between the Borrower, Holdings and their respective
Affiliates, on the one hand, and the Administrative Agent, the Documentation
Agents, the Syndication Agent, the Lenders and the Joint Lead Arrangers, on the
other hand, (B) each of the Borrower and Holdings has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Borrower and Holdings is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Documentation Agents, the Syndication Agent, the
Lenders and the Joint Lead Arrangers is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not and will not be acting as an advisor, agent or

 

138

--------------------------------------------------------------------------------


 

fiduciary for the Borrower, Holdings, any of their respective Affiliates or any
other Person and (B) none of the Administrative Agent, the Documentation Agents,
the Syndication Agent, the Lenders and the Joint Lead Arrangers has any
obligation to the Borrower, Holdings or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Documentation Agents, the Syndication Agent, the
Lenders and the Joint Lead Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, Holdings and their respective Affiliates, and none of the
Administrative Agent, the Documentation Agents, the Syndication Agent, the
Lenders and the Joint Lead Arrangers has any obligation to disclose any of such
interests to the Borrower, Holdings or any of their respective Affiliates.  To
the fullest extent permitted by law, each of the Borrower and Holdings hereby
waives and releases any claims that it may have against the Administrative
Agent, the Documentation Agents, the Syndication Agent, the Lenders and the
Joint Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

SECTION 9.17                                       Interest Rate Limitation. 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the obligations
hereunder.

 

SECTION 9.18                                       Effectiveness of the Merger. 
The Company shall have no rights or obligations hereunder until the consummation
of the Acquisition and its merger with and into WP Rocket Merger Sub, Inc. and
any representations and warranties of the Company hereunder shall not become
effective until such time.  Upon consummation of the Acquisition, the Company
shall succeed to all the rights and obligations of WP Rocket Merger Sub, Inc.
under this Agreement and the other Loan Documents to which it is a party and all
representations and warranties of the Company shall become effective as of the
date hereof, without any further action by any Person.

 

139

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

WP ROCKET HOLDINGS INC.,

 

 

 

 

 

 

 

By:

/s/ Sean D. Carney

 

 

Name: Sean D. Carney

 

 

Title: President

 

 

 

 

 

 

 

WP ROCKET MERGER SUB, INC.,

 

 

 

 

 

 

 

By:

/s/ Sean D. Carney

 

 

Name: Sean D. Carney

 

 

Title: President

 

 

 

 

 

 

 

RURAL/METRO CORPORATION,

 

 

 

 

 

 

 

By:

/s/ Michael P. DiMino

 

 

Name: Michael P. DiMino

 

 

Title: President and Chief Executive Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and as Administrative
Agent,

 

 

 

 

 

 

 

By:

/s/ Robert Hetu

 

 

Name: Robert Hetu

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Kevin Buddhdew

 

 

Name: Kevin Buddhdew

 

 

Title: Associate

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

 

By:

/s/ Stuart G. Dickson

 

 

 

Name: Stuart G. Dickson

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

JEFFERIES FINANCE LLC, as Lender

 

 

 

 

 

 

 

 

By:

/s/ E. Joseph Hess

 

 

 

Name: E. Joseph Hess

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

BOKF, N.A. dba Bank of Arizona

 

 

 

 

 

 

 

 

By:

/s/ Meg DelBrocco

 

 

 

Name: Meg DelBrocco

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

Bank of the West

 

 

 

 

 

 

 

 

By:

/s/ Joshua R. Shade

 

 

 

Name: Joshua R. Shade

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

 

By:

/s/ Sharon M. Liss

 

 

 

Name: Sharon M. Liss

 

 

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------